Contrato No, CNH-RO1-1,02-A2/2015

CONTRATO PARA LA EXTRACCIÓN DE
HIDROCARBUROS BAJO LA MODALIDAD DE
PRODUCCIÓN COMPARTIDA

ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS

Y

HOKCHI ENERGY, S.A. DE C.V.,

Y

ES£P HIDROCARBUROS Y SERVICIOS, S.A. DE C.V.,

7 DE ENERO DEL 2016

ÁREA CONTRACTUAL 2
pS A 7

ed ? To
Área Contractual 2 Ñ
)
1

Contrato No. CNM-RO1-1,02-42/2015

ÍNDICE
Pág. 4

CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓ

1.1 Definiciones
12 Singular y Plural
1.3 Encabezados y Referencias

CLÁUSULA 2, OBJETO DEL CONTRATO cocaina 15

2.1 Modalidad Producción Compartida
2.2 No Otorgamiento de Derechos de Propiedad.
2.3 Intereses de Participación
2.4 Responsabilidad Solidaria
2.5 Operador .....
2.6 Cambio de Operado
2.7 Reporte Contable de Beneficios.

CLÁUSULA 3. PLAZO DEL CONTRATO......

14
14

3.1 Fecha Efectiva.
3.2
33
3,4
3.5

Plazo...

4,1
42 Período Inicial de Evaluación .
43 Período Adicional de Evaluación
4.4 Retraso en la Presentación del Plan de Evaluación
4.5 — Incumplimiento del Programa Minimo de Trabajo o de los Compromisos
Adicionales
4.6 Pruebas de Formación
4.7 — Hidrocarburos Extraídos Durante Pruebas
4.8 Informe de Evaluación .

CLÁUSULA 5. PLAN DE DESARROLLO ....

5.1 Notificación de Continuación de Actividades.
5.2 Plan de Desarrollo
5.3 Observaciones al Plan de Desarrollo por Parte de la CNH.
5.4 Cumplimiento del Plan de Desarrollo y Modificaciones
55 Actividades de Exploración

CLÁUSULA 6, DEVOLUCIÓN DEL ÁREA.comcniissnninssccirinss

6.1 Devolución... anarcararaannror rare
6.2 No Disminución de Otras Obligaciones .

2
ul LL i Área Contractual 2

Contrato No. CNH-RO1-L02-42/2015

CLÁUSULA 7. ACTIVIDADES DE PRODUCCIÓN oocoanaancciionenciirinccarinssosiee 23

7.1 Perfil de Producción
7.2 Instalaciones...

CLÁUSULA 8. UNIFICACIÓN

8.1 Procedimiento de Unificación...
8.2  NoExistencia de Contratista o Asignata o Contiguo

CLÁUSULA 9, PROGRAMAS DE TRABAJO oir 25

9,1 Programas de Trabajo
9.2 Programas de Trabajo del Período de Evaluación
9,3 — Programas de Trabajo del Período de Desarrollo
94 Observaciones de la CNH.....
9.5 Modificaciones del Contratista
9.6 Perforación de Pozos..
9.7 Reportes de Perforación y Geofísicos.
9.8 Informes de Avance
9.9 Actividades Exentas de Aprobación

CLÁUSULA 10. PRESUPUESTOS Y COSTOS RECUPERABLES souuccsocosocosinios

10,1 Presupuestos... ..
10,2 Presupuestos de Evaluación
10,3 — Presupuestos de Desarrollo
10.4 Modificaciones
10,5 Contabilidad de Costos del Contratista
10.6 Costos Recuperables
10,7 Procura de Bienes y Servicios.
10.8 Obligación de Mantener Registros
10.9 De las Operaciones del Contratista con Terceros .

CLÁUSULA 11, MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS

11,1. Volumen y Calidad
11.2 Procedimientos de Recepción
11.3 — Instalación, Operación, Mantenimiento y Calibración de los Sistemas de

Medición .
11,4 Registros.
11.5 Mal Funcionamiento del Sistema de Medición .
11.6 Reemplazo del Sistema de Medición
11,7. Acceso a los Sistemas de Medición ..
11.8 — Punto de Medición Fuera del Área Contractual.

CLÁUSULA 12. MATERIALES

12.1 Propiedad y Uso de Materiales
122 Materiales Exentos de Transferencia
12.3 Arrendamiento ...
12.4 Opción de Compr

y

di Área Contractual 2

Contrato No, CNH-R01-1.02-42/2015

12.5 Disposición de Activos .. . A
CLÁUSULA 13. OBLIGACIONES ADICIONALES DE LAS PARTES .ocaccoionosos

13.1 Obligaciones Adicionales del Contratist
13.2  Aprobaciones de la CNH
13.3 Responsabilidad Ambiental y Seguridad Industrial.
13.4 Daños Preexistentes ...
13.5 Derecho de Acceso de “Terceros al Área Contractua

CLÁUSULA 14. DISPOSICIÓN DE LA PRODUCCIÓN ..nnaccconacinsscicsrics seno

14.1 Hidrocarburos de Autoconsumo
14,2 Puntos de Medición
14.3 Comercialización de la Producción del Contratist
14,4 Comercialización de la Producción del Estado.....
14.5 Disposición de los Subproductos
14.6 Instalaciones de Comercialización

CLÁUSULA 15. CONTRAPRESTACIONES

15.1 Pagos Mensuales
15.2  Contraprestación del Estado
15,3 Contraprestación del Contratista
15.4 Límite de Costos Recuperables
15.5 Valor Contractual de los Hidrocarburos
15.6 Cálculo de las Contraprestaciones .

CLÁUSULA 16. GARANTÍAS.

16.1 Garantía de Cumplimiento.
16.2 Garantía Corporativa

CLÁUSULA 17. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL occeroconoos sr 40

17.1 Requerimientos del Programa
17.2 Notificación de Abandono
17.3 Fideicomiso de Abandono
17.4 Fondeo del Fideicomiso de Abandono
17.5 Fondos Insuficientes ......
17.6 — Sustitución Solicitada por la CNH
17.7 Etapa de Transición Final
CLÁUSULA 18. RESPONSABILIDAD PABORAL: SUBCONTRATISTAS Y
CONTENIDO NACIONAL ...... 20.
18.1 Responsabilidad Laboral
18.2 Subcontratistas ...
18.3 Contenido Nacional.
18.4 Preferencia de Bienes y Servicios de Origen N Naciona
18.5 Capacitación y Transferencia Tecnológica...

CLÁUSULA 19, SEGUROS omciniinioniocicscccmcrrmrmrerrrr SÓ

8
[OBS LL
[Paga] ii Área Contractual 2 Ñ
t

y

J
Contrato No. CNH-RO1-L02-A2/2015

19,1 Disposición General
19.2 Cobertura de Seguros
19.3 Aseguradoras y Condiciones
19.4 Modificación o Cancelación de Pólizas
19,5 Renuncia a la Subrogación
19.6 Destino de los Beneficios.
19.7 Moneda de Pago...

19,8 Cumplimiento con la Normatividad “Aplicable

CLÁUSULA 20, OBLIGACIONES DE CARÁCTER FISCAL ....

20.1 Obligaciones de Carácter Fiscal
20,2 Derechos y Aprovechamientos

CLÁUSULA 21. CASO FORTUITO O FUERZA MAYOR eunnnnarnioriissrsss 48

21.1 Caso Fortuito o Fuerza Mayor.
21.2 Carga de la Prueba
21.3 Prórroga del Programa de Trabajo; Prórroga del Plazo del Contrato .
21.4 Derecho de Terminación...
21.5 Situaciones de Emergencia o Si

CLÁUSULA 22. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL .....

22.1  Rescisión Administrativa
22,2 Investigación Previa...
22.3 Procedimiento de Rescisión Adm
22.4  Rescisión Contractual ..
22.5 Efectos de la Rescisión Administrativa o Rescisión Contractual

22.6  FiniquilO..........
CLÁUSULA 23, CESIÓN Y CAMBIO DE CONTROL. ancrarrraraner casara rrorascar sar raaosa SA

23.1 Cesión..
23.2 Transferencias Indirectas; Cambio de Control .
23.3 Solicitud a la CNH
23.4 Efecto de la Cesión o del Cambio de Control
23.5 Prohibición de Gravámenes
23.6 Invalidez omiso

CLÁUSULA 24. INDEMNIZACIÓN eermanerecarienos
CLAUSULA 25. LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

25.1 Normatividad Aplicable .cciononinnonmisnmrrcrmr rc rraricci
25.2 Conciliación
25.3 Requisitos del Conciliador y Experto Independicnte.
25.4 Tribunales Federales ..... errar recaer

25.5  ArbitrajO ......
25.6 Consolidación
25.7 No Suspensión de Actividades Petroleras
25.8 Renuncia Vía DiploMáliCA ..onininnininnnnnomsirircrrirrrrrrr arre serranas

estro

lv

Contrato No, CNH-R01-1.02-A2/2015

25.9 — Tratados Internacionales .
CLÁUSULA 26. MODIFICACIONES Y RENUNCIAS,
CLÁUSULA 27, CAPACIDAD Y DECLARACIONES D:

27.1 Declaraciones y Garantías.
27.2 Relación de las Partes

CLÁUSULA 28. DATOS Y CONFIDENCIALIDAD

28.1 Propiedad de la Información
28.2 Información Pública
28.3 Confidencialidad...
28.4 Excepción a Confidencialidad .

CLÁUSULA 29, NOTIFICACIONES osas

..60

prono sversrrrarmensscrosirasss ÓO

CLÁUSULA 30. TOTALIDAD DEL CONTRATO oomecinisiirimsirn

CLÁUSULA 31. DISPOSICIONES DE TRANSPARENCIA eosarinicarisnerenrsiasinssa 62
.62

31.1 Acceso a la Información ....
31.2 Conducta del Contratista y Filiale
31.3 Notificación de Investigación
31.4 Conflicto de Interés

CLÁUSULA 32. COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL cacaos 63

63

CLÁUSULA 33. IDIOMA .......... rr rr rear

CLÁUSULA 34. EJEMPLARES cocinas

Le . A pat.

y Área Contractual 2 Ñ
Contrato No, CNH-R0]-L02-A2/2015

CONTRATO CNH-R01-L02-A2/2015

CONTRATO PARA LA EXTRACCIÓN DE HIDROCARBUROS BAJO LA
MODALIDAD DE PRODUCCIÓN COMPARTIDA

Este Contrato para la Extracción de Hidrocarburos bajo la Modalidad de
Producción Compartida (el “Contrato”) se celebra el 7 de enero de 2016, entre, por una parte, los
ESTADOS UNIDOS MEXICANOS (“México”, el “Estado” o la “Nación”), por conducto de la
COMISIÓN NACIONAL DE HIDROCARBUROS (la “CNH”), representada por el C. Juan
Carlos Zepeda Molina, en su carácter de Comisionado Presidente, Carla Gabriela González
Rodríguez, Secretaria Ejecutiva; Gaspar Franco Hernández, Titular de la Unidad de
Administración Técnica de Asignaciones y Contratos, y por la otra parte, HOKCH! ENERGY,
S.A. DE C.V., una sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos
Mexicanos (en lo sucesivo “HOKCHI ENERGY”), representada por el señor Fernando José
Villarreal en su carácter de representante legal, y EXP HIDROCARBUROS Y SERVICIOS, S.A,
DE C.V,, una sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos
Mexicanos (en lo sucesivo “E£P”), representada por los señores Sergio Fernando Pesavento y
Gonzalo Alfredo Fratini Lagos, en su carácter de representantes legales, al tenor de las siguientes

Declaraciones y Cláusulas:

DECLARACIONES
LA COMISIÓN NACIONAL DE HIDROCARBUROS, declara que:

I. — Esun Órgano Regulador Coordinado en Materia Energética de la Administración Pública
Federal Centralizada del Estado con personalidad jurídica propia, autonomía técnica y de
gestión de conformidad con los artículos 28, octavo párrafo, de la Constitución Política de
los Estados Unidos Mexicanos (la Constitución”), 2, fracción I, y 3 de la Ley de los Órganos
Reguladores Coordinados en Materia Energética;

M. — Conforme a los artículos 27, séptimo párrafo, de la Constitución, 15 de la Ley de
Hidrocarburos y 38, fracción 1, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética, tiene capacidad legal para celebrar, en nombre y representación del
Estado, contratos con particulares o con Empresas Productivas del Estado a través de los
cuales la Nación lleva a cabo las actividades estratégicas de Exploración y Extracción del
Petróleo y demás hidrocarburos sólidos, líquidos o gaseosos en el territorio mexicano;

II. De conformidad con las disposiciones aplicables de la Constitución, la Ley de
Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia Energética y los
lineamientos establecidos por la Secretaría de Energía y la Secretaría de Hacienda y Crédito
Público en el ámbito de sus respectivas competencias, el 27 de febrero de 2015 publicó en
el Diario Oficial de la Federación la Convocatoria No. CNH-R01-C02/2015 para la licitación
pública internacional de un Contrato para la Extracción bajo la Modalidad de Producción
Compartida para el Área Contractual descrita en el Anexo 1 y que de acuerdo con el
procedimiento establecido en las bases de licitación emitidas para dicho procedimiento de
licitación, emitió el fallo, el 9 de octubre de 2015 en virtud del cual se adjudicó a PAN
AMERICAN ENERGY, LLC, en consorcio con EsP el presente Contrato, y A

Y

»

/

a
1 Área Contractual 2 Ñ pá
IV.

Contrato No. CNH-R01-L02-A2/2015

Sus representantes legales están facultados para celebrar este Contrato conforme al artículo
23, fracción III, de la Ley de los Órganos Reguladores Coordinados en Materia Energética,
así como en los artículos 14, fracción XVI, 20, Cuarto Transitorio del Reglamento Interno
de la Comisión Nacional de Hidrocarburos.

HOKCHI ENERGY, declara que:

L

VL

Es una sociedad mercantil constituida y con personalidad jurídica de conformidad con las
leyes de los Estados Unidos Mexicanos, y en cumplimiento de lo establecido en el numeral
22.3 de la Sección 11! de las Bases de Licitación para la Adjudicación de Contratos de
Producción Compartida para la Extracción de Hidrocarburos en Aguas Someras - Segunda
Convocatoria, Licitación CNH-R01-L02/2015, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

Tiene su residencia fiscal en México, cuenta con un Registro Federal de Contribuyentes y
no tributa en el régimen fiscal opcional para grupos de sociedades a que se refiere el Capítulo
VI del Título Segundo de la Ley del Impuesto sobre la Renta;

Conoce las leyes de México, así como sus reglamentos y cualesquiera otras disposiciones
aplicables;

Tiene la organización, la experiencia y la capacidad técnica, financiera y de ejecución para
cumplir con sus obligaciones en virtud del presente Contrato;

Ha llevado a cabo los actos corporativos, obtenido las autorizaciones corporativas o de otra
naturaleza y cumplido con los requisitos legales aplicables para celebrar y cumplir el
presente Contrato y ni ella ni ningún tercero asociado con la misma se encuentra en ninguno
de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

La capacidad jurídica del señor Fernando José Villarreal como representante legal para
celebrar el presente Contrato se acredita mediante la escritura pública No. 75,304, volumen
1,825 de fecha 11 de noviembre de 2015, otorgada ante el Notario Público No. 1 del Distrito
Federal, Lic, Roberto Núñez y Bandera.

E«:P, declara que:

TL.

Es una sociedad mercantil constituida y con personalidad jurídica de conformidad con las
leyes de los Estados Unidos Mexicanos, y en cumplimiento de lo establecido en el numeral
22,3 de la Sección II de las Bases de Licitación para la Adjudicación de Contratos de
Producción Compartida para la Extracción de Hidrocarburos en Aguas Someras - Segunda
Convocatoria, Licitación CNH-R01-L02/2015, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

Tiene su residencia fiscal en México, cuenta con un Registro Federal de Contribuyentes y
no tributa en el régimen fiscal opcional para grupos de sociedades a que se refiere el Capítulo
VI del Título Segundo de la Ley del Impuesto sobre la Renta;

2 Área Contractual 2

AA

(

pu
Contrato No. CNFI-RO1-L02-A2/2015

TH. Conoce las leyes de México, así como sus reglamentos y cualesquiera otras disposiciones
aplicables;

IV, Tiene la organización, la experiencia y la capacidad técnica, financiera y de ejecución para
cumplir con sus obligaciones en virtud del presente Contrato;

V. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones corporativas o de otra
naturaleza y cumplido con los requisitos legales aplicables para cclebrar y cumplir el
presente Contrato, y ni ella ni ningún tercero asociado con la misma se encuentra en ninguno
de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de los señores Sergio Fernando Pesavento y Gonzalo Alfredo Fratini
Lagos como representantes legales para celebrar el presente Contrato se acredita mediante
la escritura pública No. 73,379, volumen 1,774 de fecha 7 de abril de 2015, otorgada ante el
Notario Público No. 1 del Distrito Federal, Lic. Roberto Núñez y Bandera.

LOS OBLIGADOS SOLIDARIOS declaran que:

PAN AMERICAN ENERGY, LLC

L Es una sociedad debidamente constituida y existente de acuerdo con las leyes de Delaware,
Estados Unidos de América y tiene la capacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato en su carácter de obligado solidario, en
cumplimiento a lo establecido en el numeral 22.3 de la Sección 11 de las Bases de Licitación
para la Adjudicación de Contratos de Producción Compartida para la Extracción de
Hidrocarburos en Aguas Someras - Segunda Convocatoria, lo cual se acredita con el
Certificado de Constitución número 971327524-2801245 de fecha 29 de septiembre de 1997,
registrado en la División de Sociedades de la Secretaría de Estado del Estado de Delaware y
autentificada porel Secretario del Estado de Delaware Jeffrey W. Bullock, mismo que cuenta
con la apostilla número 0539372 de fecha 11 de febrero de 2015.

IL. La capacidad jurídica del señor Marcos Bulgheroni como representante legal para celebrar
el presente Contrato se acredita mediante la escritura pública No. 75,552, volumen 1,833 de
fecha 9 de diciembre de 2015, otorgada ante Notario Público No.1 del Distrito Federal, Lic,

Roberto Núñez y Bandera.

E£P

IL. Es una sociedad mercantil constituida y con personalidad jurídica de conformidad con las
leyes de los Estados Unidos Mexicanos, y en cumplimiento de lo establecido en el numeral
22,3 de la Sección III de las Bases de Licitación para la Adjudicación de Contratos de
Producción Compartida para la Extracción de Hidrocarburos en Aguas Someras - Segunda
Convocatoria, Licitación CNH-RO1-L02/2015, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato conforme a la escritura pública No. 75,608, volumen1,835, de fecha 14 de -
diciembre de 2015, otorgada ante el Notario Público No. 1 del Distrito Federal, Lic. Roberto

Núñez y Bandera. AÁ a

e Ñ

3 Aca Contractual 2

Contrato No. CNH-R01-L02-A2/2015

IL. La capacidad jurídica de los señores Sergio Fernando Pesavento y Gonzalo Alfredo Fratini
Lagos como representantes legales para celebrar el presente Contrato se acredita mediante
la escritura pública No. 73,379, volumen 1,774 de fecha 7 de abril de 2015, otorgada ante el
Notario Público No. 1 del Distrito Federal, Lic, Roberto Núñez y Bandera.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

CLÁUSULAS

CLÁUSULA 1,
DEFINICIONES E INTERPRETACIÓN

1,1 Definiciones. Para los efectos de este Contrato, los siguientes términos
tendrán los significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de los
Materiales, incluyendo sin limitación, el taponamiento definitivo y abandono de Pozos, el
desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y equipo
suministrado o utilizado por el Contratista en la realización de las Actividades Petroleras, así como
la restauración ambiental del Área Contractual afectada por el Contratista en la realización de las
Actividades Petroleras de conformidad con los términos de este Contrato, las Mejores Prácticas de
la Industria, la Normatividad Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa las actividades de Evaluación, Extracción y
Abandono que realice el Contratista en el Área Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de Protección
al Medio Ambiente del Sector Hidrocarburos,

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos, en
depósitos e instalaciones confinados que puedan ubicarse en la superficie, el mar o el subsuelo,

“Año” significa un año calendario,

“Año Contractual” significa un período de doce (12) Meses consecutivos contados
a partir de la Fecha Efectiva o de cualquier aniversario de dicha fecha.

“Aportación Anual” tendrá el significado previsto en la Cláusula 17.4.

“Área Contractual” significa la superficie descrita en el Anexo 1, incluyendo las
formaciones geológicas contenidas en la proyección vertical de dicha superfície hasta la
profundidad establecida en dicho Anexo 1, en la cual el Contratista está autorizado y obligado en
virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en el entendido de que: (i)
este Contrato no le concede al Contratista ningún derecho real sobre el Área Contractual ni sobre
los recursos naturales en el subsuelo, y (ii) el Área Contractual será reducida de conformidad con

los términos de este Contrato. ,

4 Área Contractual 2

Contrato No, CNH-R01-1,02-A2/2015

“Autoridad GubernamentaP” significa cualquier órgano gubernamental a nivel
federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los órganos

constitucionales autónomos del Estado,

“Barril” significa una unidad de medida equivalente a un volumen igual a 158.99
litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de presión.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas por la

CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de energía
necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un grado Fahrenheit,
en condiciones de una atmósfera de presión.

“Campo” significa el área dentro del Área Contractual debajo de la cual están
localizados uno o más yacimientos de Hidrocarburos en una o más formaciones en la misma
estructura, entidad geológica o condición estratigráfica.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que impida a la
Parte afectada cumplir con sus obligaciones de conformidad con el presente Contrato si dicho acto
o hecho va más allá de su control razonable y no es resultado del dolo o culpa de la Parte afectada,
siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando acciones diligentes. Sujeto
al cumplimiento de las condiciones antes estipuladas, Caso Fortuito o Fuerza Mayor incluirá en
forma enunciativa, mas no limitativa, los siguientes hechos o actos que impidan el cumplimiento
de la Parte afectada de sus obligaciones derivadas del presente Contrato: fenómenos de la
naturaleza tales como tormentas, huracanes, inundaciones, deslaves, relámpagos y terremotos;
incendios; actos de guerra (declarada o no); disturbios civiles, motines, insurrecciones, sabotajes
y terrorismo; desastres por traslado de Materiales; restricciones por cuarentenas, epidemias,
huelgas u otras disputas laborales que no sean con motivo de incumplimiento de algún contrato
laboral por parte de la Parte afectada, Queda expresamente entendido que Caso Fortuito o Fuerza
Mayor: (i) no incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento), y (ii) no eximirá de la .
responsabilidad ambiental del Contratista conforme a la Normatividad Aplicable.

“Comercializador” significa el comercializador contratado por la CNH, de
conformidad con la Ley de Hidrocarburos, para prestar a la Nación el servicio de comercialización
de Hidrocarburos correspondientes al Estado como resultado del presente Contrato.

*“Condensados” significa líquidos de Gas Natural constituidos principalmente por
pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación del
Estado o la Contraprestación del Contratista según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier Mes, '
comenzando con el Mes en el que se inicio la Producción Comercial Regular, la porción de AS

A

5 Afca Contractual 2

Contrato No. CNH-ROl-L02-A2/2015

producción de Hidrocarburos proveniente del Área Contractual que el Contratista tiene derecho a
recibir en dicho Mes, de acuerdo con lo previsto en la Cláusula 15.3 y en el Anexo 3.

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercia! Regular, la porción de la
producción de Hidrocarburos proveniente del Área Contractual, así como aquellas otras
contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto en la Cláusula 15.2

y en el Anexo 3,

“Contratista” significa las Empresas Participantes conjuntamente,

“Contrato” significa el presente Contrato para la Extracción de Hidrocarburos bajo
la Modalidad de Producción Compartida, incluyendo los anexos que se adjuntan al mismo (que
constituirán parte integral del presente Contrato), así como todas las modificaciones que se hagan
al mismo de conformidad con sus términos y condiciones,

“Control” significa la capacidad de una Persona o grupo de Personas, de llevar a
cabo cualquiera de los actos siguientes: (i) imponer, directa o indirectamente, decisiones en las
asambleas generales de accionistas, de socios u órganos equivalentes, o nombrar o destituir a la
mayoría de los consejeros, administradores o sus equivalentes, del Contratista; (ii) mantener la
titularidad de derechos que permitan, directa o indirectamente, ejercer el voto respecto de más del
cincuenta por ciento del capital social del Contratista, y (iii) dirigir, directa o indirectamente, la
administración, la estrategia o las principales, políticas del Contratista, ya sea a través de la
propiedad de valores, por contrato o de cualquier otra forma.

“Convocatoria” significa la convocatoria pública internacional número CNH-R01-
C02/2015 publicada en el Diario Oficial de la Federación por la CNH el 27 de febrero de 2015.

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Costos Elegibles” significa aquellos Costos que sean estrictamente indispensables
para la realización de las Actividades Petroleras incurridos a partir de la Fecha Efectiva y hasta la
terminación del Contrato, siempre y cuando cumplan con los requisitos señalados en los Anexos
4, 10 y 11 y con los lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la

fecha de adjudicación del Contrato.
“Costos Recuperables” significa aquellos Costos Elegibles incluidos en los
Presupuestos y Programas de Trabajo aprobados por la CNH, siempre que hayan sido

efectivamente pagados y que para su determinación y registro se cumpla con los Anexos 4, 10 y
11, y con los lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la fecha de

adjudicación del Contrato.

“Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” tendrá el significado previsto en
el Anexo 3. A

6 Área Contractual 2

Contrato No. CNEI-ROT-L02-42/2015

“Daños Preexistentes” significa los pasivos ambientales presentes en el Área
Contractual identificados en la línea base ambiental de conformidad con lo establecido en las

Cláusulas 3.4 y 13.4.

“Descubrimiento” significa cualquier estructura o acumulación o grupo de
estructuras o acumulaciones que en las actividades de perforación se haya demostrado que contiene
Hidrocarburos que pueden ser extraídos a un flujo medibie utilizando las Mejores Prácticas de la
Industria, independientemente de que esa detección de Hidrocarburos pueda o no ser considerada
comercialmente viable de extraerse, incluyendo la extensión de algún Descubrimiento anterior.

“Día” significa un día natural.

“Día Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y
bases de datos en cualquier forma, relativas al Área Contractual o a las Actividades Petroleras,

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Empresas Participantes” significa HOKCH! ENERGY y EXP y sus respectivos
sucesores o cesionarios permitidos conforme a! presente Contrato. Si en cualquier momento solo
una entidad constituye al Contratista, cualquier referencia en este Contrato a “cada una de las

Empresas Participantes”, “las Empresas Participantes”, o referencias similares, se entenderá que

significan “el Contratista”,

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 3.4 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la ctapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 17.7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo por el
Contratista para determinar los límites, caracterización y capacidad de producción del o los
Campos, incluyendo sin limitación: (1) estudios geológicos y geofísicos; (ii) perforación de Pozos
de prueba; (iii) estudios de Reservas y otros estudios, y (iv) todas las operaciones auxiliares y
actividades requeridas o convenientes para optimizar la conducción o resultado de las actividades

anteriormente indicadas.

“Evaluación de Impacto Social” significa el documento que contiene la
identificación de las comunidades y pueblos ubicados en el área de influencia de un proyecto en
materia de Hidrocarburos, así como la identificación, caracterización, predicción y valoración de
las consecuencias a la población que podrían derivarse del mismo y las medidas de mitigación y
los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen de
métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y evaluación de Hidrocarburos en el Subsuelo. /

7 Encia 2

e

Contrato No. CNH-RR01-LO2-A2/2015

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección y la
estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el acondicionamiento y
separación de Hidrocarburos, la eliminación de agua y sedimentos, dentro del Área Contractual,
así como la construcción, localización, operación, uso, Abandono y desmantelamiento de

instalaciones para la producción,
“Fecha Efectiva” significa la fecha de firma del presente Contrato.
“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula 17.3.

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona que la
Controle directa o indirectamente, que esté Controlada por dicha Persona o que se encuentre bajo
el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.

“Garante” significa la empresa matriz en última instancia de cada Empresa
Participante o la empresa que ejerza Control sobre cada Empresa Participante o que se encuentre
bajo el Control común de la Persona que ejerza el Control sobre la Empresa Participante, quien
celebrará la Garantía Corporativa simultáneamente con la suscripción del presente Contrato previa

aprobación de la CNH,

“Garantía Corporativa” significa la garantía que se ejercerá en última instancia
r el cumplimiento puntual y oportuno de todas y cada una de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su totalidad por
el Contratista, según corresponda, previa ejecución de las Garantías de Cumplimiento, o en su
caso, posterior a la ejecución de las pólizas de seguros a que hace referencia la Cláusula 19. La
Garantía Corporativa será celebrada por el Garante de cada una de las Empresas Participantes de
conformidad con lo establecido en la Cláusula 16.2 y el modelo del Anexo 2.

“Garantía de Cumplimiento” significa, conjunta o separadamente, según el
contexto lo requiera, la Garantía de Cumplimiento Inicial y la Garantía del Periodo Adicional.

“Garantía de Cumplimiento Inicial” tendrá el significado establecido en la
Cláusula 16.1 (a),

“Garantía del Período Adicional” tendrá el significado establecido en la Cláusula
16.1 (b).

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o del
procesamiento industrial y que es constituida principalmente por metano y que usualmente

contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno, ácido sulfhídrico,
entre otros, Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de un
yacimiento, bajo las condiciones de presión y de temperatura originales. A

8 Área Contractual 2

S
Contrato No. CNH-RO1-1,02-A2/2015

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales,

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados, líquidos del Gas
Natural e hidratos de metano,

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados como
combustible en las Actividades Petroleras, o quemados, venteados o reinyectados al yacimiento
pero sólo en la manera y en las cantidades aprobadas de conformidad con la Normatividad

Aplicable,

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades totales
de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente en
acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas cantidades
estimadas en acumulaciones aún por descubrir,

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo medidos en los Puntos de Medición en condiciones
comercialmente aceptables en cuanto a contenido de azufre, agua y otros elementos de
conformidad con la Normatividad Aplicable y las Mejores Prácticas de la Industria, los cuales
serán auditados y supervisados por la CNH.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos por el Contratista del Arca Contractual.

“Ineremento en el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 6 que el Contratista se comprometió a realizar a
través del incremento porcentual en el Programa Mínimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato,

“Información Téenica” significa todos los datos e información obtenidos como
resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no limitativa:
información geológica, geofísica, geoquímica, de ingeniería, registros de bitácora de Pozos,
reportes de avance, Documentos Técnicos, y cualquier información relacionada con ta
terminación, producción, mantenimiento o conducción de las Actividades Petroleras.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de los
Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas Natural,
bombas, compresores, medidores e instalaciones adicionales de Almacenamiento necesarias para
transportar los Hidrocarburos del Punto de Medición al punto de venta o a la entrada de un sistema

de entrega.

“Instalacioues de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento, compresores,
ductos, bombas y cualquier otro equipo necesario para la Recolección de Hidrocarburos.

eN

9 brea Contractual 2

Contrato No. CNH-R01-L02-42/2015

“Interés de Participación” significa la porción indivisa de cada una de las
Empresas Participantes (expresada como un porcentaje de la totalidad de las acciones de todas las
Empresas Participantes) cn los derechos del Contratista en virtud de este Contrato, en el entendido
de que cada Empresa Participante será solidariamente responsable de todas las obligaciones del
Contratista en virtud de este Contrato independientemente de su Interés de Participación.

“Inventario de Activos” significa el inventario de Pozos y Materiales descrito en
el Anexo 5.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el Diario
Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo
sus reformas y adiciones.

“Límite de Recuperación de Costos” significa el resultado de multiplicar el
Porcentaje de Recuperación de Costos por el Valor Contractual de los Hidrocarburos en cualquier
Período y que determina la proporción máxima del Valor Contractual de los Hidrocarburos que
podrá destinarse a la recuperación de Costos durante dicho Período, conforme a lo previsto en el

Anexo 3 del presente Contrato,

“Materiales” significa todas las maquinarias, herramientas, equipos, artículos,
suministros, tuberías, plataformas de perforación o producción, artefacios navales, plantas,
inftaestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas de cualquier
otra forma para su utilización en las Actividades Petroleras, incluyendo las Instalaciones de

Recolección.

“Materiales Muebles” significa aquellos Materiales que pueden trasladarse de un
lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3 que a
partir de la medición del resultado operativo del Contratista en cada Período, modifica los
parámetros que determinan la Contraprestación del Estado y la Contraprestación del Contratista
con el propósito de que la participación del Estado en los resultados del Área Contractual se

comporte de manera progresiva.

“Mejores Prácticas de la Industria” significan las mejores prácticas, métodos,
estándares y procedimientos generalmente aceptados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Evaluación, desarrollo, Extracción de
Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable y a la luz de los
hechos conocidos al momento de tomar una decisión, se consideraría que obtendrían los resultados
plancados e incrementarían los beneficios económicos de la Extracción de los Hidrocarburos
dentro del Área Contractual, maximizando el factor de recuperación de los Hidrocarburos a lo
largo de toda la vida de los yacimientos sin causarles una reducción excesiva de presión o de

energía.

“Mes” significa un mes calendario. A

10 Área Contractual 2

í
Contrato No. CNH-RO1-L02-A2/2015

“Metodología” significa la metodología establecida por la Secretaría de Economía
para medir el contenido nacional en Asignaciones y Contratos para la Exploración y Extracción
conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos, disposiciones
administrativas de carácter general, decretos, órdenes administrativas, sentencias judiciales y
demás normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento de que se trate.

“Notificación de Continuación de Actividades” tendrá el significado previsto en
la Cláusula 5.1 (a).

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los impuestos,
contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier naturaleza,
federales, estatales o municipales, junto con todos y cada uno de los accesorios, recargos,
actualizaciones y multas, cobrados o determinados en cualquier momento por cualquier Autoridad

Gubernamental,

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los que
antes de alcanzar la profundidad objetivo por el Programa de Trabajo para cualquier Pozo: (1) se
encuentre uta formación geológica más antigua que la forinación más profunda que se haya
planteado como objetivo; (ii) se determine que continuar perforando presenta un peligro,
incluyendo peligros asociados a una presión anormalmente alta, o derive en pérdidas excesivas de
fluidos de perforación; (iii) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada, o (iv) se encuentre con una formación geológica con presencia de
Hidrocarburos que de acuerdo con las Mejores Prácticas de la Industria deba ser protegida.

“Operador” tendrá el significado previsto en la Cláusula 2.5.

“Partes” significa el Estado (por conducto de la CNH) y cada una de las Empresas
Participantes.

“Período” significa un Mes, en el entendido de que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo, el Período será el número
de Días que efectivamente operó el Contrato.

“Periodo Adicional de Evaluación” significa el período de un (1) Año
comenzando en la fecha de terminación del Período Inicial de Evaluación que la CNH puede
otorgar al Contratista para continuar llevando a cabo actividades de Evaluación en el Área
Contractual, de conformidad con lo establecido en la Cláusula 4.3.

“Período de Evaluación” significa el período concedido al Contratista para realizar
actividades de Evaluación y que se compone del Periodo Inicial de Evaluación y del Período
Adicional de Evaluación (de haberlo).

“Período Inicial de Evaluación” significa el período de dos (2) Años que inicia
con la Fecha Efectiva durante el cual el Contratista deberá realizar cuando menos las Unidades de
Trabajo correspondientes de conformidad con la Cláusula 4. A

eS - !

: y
mM Área Contractual 2

A
Contrato No, CNTI-RO!-L02-A2/2015

“Período de Desarrollo” significa el período que inicia con la aprobación del Plan
de Desarrollo y que concluye con la terminación del presente Contrato por cualquier motivo o por
la rescisión administrativa o contractual.

“Persona” significa cualquier persona física o moral de cualquier tipo, incluyendo
cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier organismo o
agencia perteneciente a éste.

“Petrólco” significa la mezcla de carburos de hidrógeno que existe en fase líquida
en los yacimientos y permanece así en condiciones originales de presión y temperatura, y que
puede incluir pequeñas cantidades de sustancias que no son carburos de hidrógeno,

“Plan de Desarrollo” significa el plan de desarrollo óptimo para la Extracción que
contiene un programa de tiempos que especifica las Actividades Petroleras en el Área Contractual
para lograr la Producción Comercial Regular o incrementar la producción de Hidrocarburos,
incluyendo cualquier programa de Recuperación Avanzada.

“Plan de Evaluación” significa un programa que especifica las actividades de
Evaluación a realizarse en el Área Contractual mismo que deberá cumplir, cuando menos, con el
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo,

“Primer Plazo Adicional” tendrá el significado previsto en la Cláusula 3.3 (a).

“Porcentaje de Recuperación de Costos” significa el porcentaje indicado en el
Anexo 3.

“Pozo” significa cualquier apertura efectuada en el suelo mediante perforación o
cualquier otra forma con el propósito de descubrir, evaluar o extraer Hidrocarburos o de inyectar
cualquier sustancia o de obtener datos relacionados con el yacimiento.

“Precio Contractual” significa el valor monetario en Dólares que se asigne por
unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

“Presupuesto” significa una estimación de los Costos de todas las partidas
incluidas en un Programa de Trabajo y que incluye como mínimo el desglose de las partidas
presupuestales correspondientes a cada una de las categorías de las Actividades Petroleras.

“Procedimientos de Contabilidad” significa los Procedimientos de Contabilidad,
de Registro y Recuperación de Costos que se adjuntan al presente Contrato como Anexo 4.

“Producción Comercial Regular” significa la producción regular sostenida de
cualquier Campo con el objeto de hacer uso comercial de dicha producción.
q p ) p

“Programa de Administración de Riesgos” significa las acciones y medidas de
prevención, monitoreo y mitigación de los riesgos identificados, analizados y evaluados, así como
de mejora del desempeño de una instalación o conjunto de ellas de conformidad con el Sistema de
Administración. Este programa se deriva del Sistema de Administración y deberá ser presentado

a la CNH, quien a su vez lo remitirá a la Agencia para su aprobación, 4

A

12 Área Contractual 2 S
Contrato No. CNH-RO]-L02-A2/2015

“Programa de Trabajo” significa un programa pormenorizado que especifique las
Actividades Petroleras que serán realizadas por el Contratista durante el período aplicable,
incluyendo el tiempo requerido para la realización de cada actividad descrita en dicho programa.

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se hace
referencia en el Anexo 6, las cuales el Contratista deberá llevar a cabo durante el Período de
Evaluación, en el entendido de que el Programa Mínimo de Trabajo es solamente un programa de
trabajo mínimo y que el Contratista puede llevar a cabo actividades de Evaluación adicionales

durante el Período de Evaluación.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso, determinados por la CNH ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos, según lo

establezca el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos de! subsuelo mediante un sistema de líneas de descarga
que van desde el cabezal de los Pozos hasta las primeras baterías de separación o, en su caso, hasta
los sistemas de transporte.

“Recuperación Avanzada” significa los procesos de recuperación secundaria o
terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área Contractual, incluyendo, sin limitación, el incremento
en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Recuperación de Costos Recuperables” significa el reembolso del monto
agregado de los Costos Recuperables que está sujeto al Límite de Recuperación de Costos, de
acuerdo con lo previsto en la Cláusula 15,4 y en el Anexo 4,

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

“Reglamento CNUDMI” tendrá el significado previsto en la Cláusula 25,2.

“Reglas de Mercado” significa el principio de competencia bajo el cual las partes
involucradas en una transacción son independientes y participan en igualdad de condiciones por

interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado a una
fecha dada a condiciones atmosféricas que se estima será producido técnica y económicamente,
bajo el régimen fiscal aplicable, con cualquiera de los métodos y sistemas de Extracción aplicables
a la fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito Público.

“Segundo Plazo Adicional” tendrá el significado previsto en la Cláusula 3.3 (b).

A i
13 Area Contractual 2»

Contrato No. CNI-RO1-L02-42/2015

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial, seguridad
operativa y de protección al medio ambiente en el sector que el Contratista deberá implementar en
la realización de las Actividades Petroleras, el cual deberá cumplir con los requisitos previstos en
los artículos 13, 14 y 16 de la Ley de la Agencia Nacional de Seguridad Industrial y de Protección
al Medio Ambiente del Sector Hidrocarburos y demás Normatividad Aplicable.

“Subcontratistas” significa aquellas Personas que lleven a cabo las Actividades
Petroleras a solicitud del Contratista, conforme a la Cláusula 18.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el Petróleo o
Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa cualquier período de tres (3) Meses consecutivos que
comience el 1? de enero, 1* de abril, 1* de julio o 1* de octubre de cualquier Año.

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como referencia
para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo de Trabajo,
conforme a lo previsto en el Anexo 6,

“Utilidad Operativa” tendrá el significado establecido en el Anexo 3.

“Valor Contractual de los Condensados” significa el resultado de multiplicar, en
el Período de que se trate: (i) el Precio Contractual de los Condensados, por (ii) el volumen de los
Condensados en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el

Ánexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3,

“Valor Contractual del Gas Natural” significa el resultado de multiplicar en el
Período de que se trate: (i) el Precio Contractual del Gas Natural, por (ii) el volumen en millones
de BTU de Gas Natural en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3.

“Valor Contractual del Petróleo” significa el resultado de multiplicar en el

Período de que se trate: (i) el Precio Contractual del Petróleo, por (ii) el volumen de Petróleo en
Barriles en los Puntos de Medición, determinado conforme a lo previsto en el Anexo 3.

1.2 — Singular y Plural. Los términos definidos en la Cláusula 1.1 podrán ser
utilizados en el presente Contrato tanto en singular como en plural.

13 Encabezados y Referencias. Los encabezados de las Cláusulas del
presente Contrato han sido insertados únicamente por conveniencia y no afectarán en forma alguna
la interpretación del mismo. Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se

A

el Z 14 Área Contractual 2

Contrato No. CNH-R0!-L02-A2/2015

entenderá como referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo
contrario,

CLÁUSULA 2,
OBJETO DEL CONTRATO

2.1 Modalidad Producción Compartida. El objeto del presente Contrato es la

realización de las Actividades Petroleras, bajo la modalidad de contratación de producción
compartida, por parte del Contratista dentro del Área Contractual a su exclusivo costo y riesgo, de
conformidad con la Normatividad Aplicable, las Mejores Prácticas de la Industria y los términos
y condiciones del presente Contrato, a cambio de recibir las Contraprestaciones a favor del
Contratista previstas en Ja Ley de Ingresos sobre Hidrocarburos,

El Contratista será el único responsable y cubrirá todos los Costos y proveerá todo
el personal, tecnología, Materiales y financiamiento necesarios para la realización de las
Actividades Petroleras, El Contratista tendrá el derecho exclusivo de conducir las Actividades
Petroleras en el Área Contractual, sujeto a lo establecido en el presente Contrato y en la
Normatividad Aplicable. La CNH no hace ninguna declaración ni garantía de ningún tipo respecto
al Área Contractual y cada una de las Empresas Participantes reconoce que ho ha recibido ninguna
garantía por parte de ninguna Autoridad Gubernamental de que los Hidrocarburos que se
encuentran en el Área Contractual serán comercialmente explotables ni que recibirán
Hidrocarburos en volúmenes suficientes para cubrir los Costos en que incurra en la realización de
las Actividades Petroleras,

2.2 No Otorgamiento de Derechos de Propiedad, Este Contrato no confiere

a ninguna de las Empresas Participantes ningún derecho de propiedad sobre los Hidrocarburos en
el Subsuelo, los cuales son y permanecerán en todo momento propiedad de la Nación. Asimismo,
en ningún caso recursos minerales distintos a Hidrocarburos existentes en el Área Contractual
(sean o no descubiertos por el Contratista) serán propiedad del Contratista y éste no tendrá derecho
en virtud de este Contrato a explotar o utilizar dichos recursos. En caso que durante la conducción
de Actividades Petroleras el Contratista descubra en el Área Contractual recursos minerales
distintos a Hidrocarburos deberá notificarlo a la CNH dentro de los quince (15) Días siguientes de
ese descubrimiento. Nada de lo establecido en este Contrato limita el derecho de ta Nación de
conceder a un tercero cualquier tipo de concesión, licencia, contrato o cualquier otro instrumento
jurídico para la explotación de los recursos minerales distintos a Hidrocarburos de conformidad
con la Normatividad Aplicable. El Contratista deberá dar acceso al Área Contractual a cualquier
Persona que reciba cualquier concesión, licencia o contrato para explotar o utilizar recursos
distintos a Hidrocarburos en el Área Contractual, en los términos previstos por la Normatividad

Aplicable,

2,3 Intereses de Participación. Los Intereses de Participación iniciales de las
Empresas Participantes son los siguientes:

LL

15 Área Contractual 2

Contrato No, CNH-RO1-1.02-A2/2015

Empresa Participante Interés de Participación
HOKCHI ENERGY 60%
EXP 40%

Ningún intento de dar en garantía, ceder o transferir parte o la totalidad del Interés
de Participación tendrá validez o se considerará efectivo salvo por lo dispuesto en la Cláusula 23.

2.4 — Responsabilidad Solidaria, Cada una de las Empresas Participantes será
solidariamente responsable del cumplimiento de todas y cada una de las obligaciones del

Contratista conforme a este Contrato,

2,55 Operador. HOKCHI ENERGY ha sido designado por las Empresas
Participantes, con la aprobación de la CNH, como el Operador conforme a este Contrato, quién
deberá cumplir con las obligaciones del Contratista derivadas de este Contrato en nombre y
representación de cada una de las Empresas Participantes. Sin perjuicio de lo anterior, se entiende
que todos los aspectos operacionales de las Actividades Petroleras serán llevadas a cabo
únicamente por el Operador por cuenta de todas las Empresas Participantes. El incumplimiento
del Operador de sus obligaciones frente a las Empresas Participantes no relevará ni liberará a
ninguna de las Empresas Participantes de su responsabilidad solidaria prevista en este Contrato.
Cada una de las Empresas Participantes nombra en este acto al Operador como su representante
con poderes tan amplios como sean necesarios para representarlo frente a la CNH para cualquier
asunto relacionado con el presente Contrato, Se entenderá que cualquier asunto acordado por la
CNH con el Operador obligará igualmente a cada una de las Empresas Participantes.

2.6 Cambio de Operador. Las Empresas participantes podrán cambiar al
Operador, y el Operador podrá renunciar a su condición de Operador, previo consentimiento por
escrito de la CNH, en el entendido de que cualquier nuevo operador deberá cuando menos cumplir
con los criterios de precalificación previstos para el Operador durante el proceso de licitación del
presente Contrato, siempre que el cambio de Operador ocurra durante los primeros cinco (5) Años
posteriores a la Fecha Efectiva; o en su caso, tener constancia de haber sido precalificado por la
CNH en un proceso de licitación de áreas con características similares al Área Contractual del
presente Contrato, en los cinco (3) Años anteriores al cambio de Operador. El cambio de Operador
deberá ser aprobado de conformidad con lo establecido en la Cláusula 23 del presente Contrato y
con lo previsto en la Normatividad Aplicable. En caso que la CNH no emita una resolución dentro
del plazo establecido en este Contrato, ésta se entenderá en sentido favorable.

2.7 Reporte Contable de Beneficios. Sin perjuicio de lo establecido en la

Cláusula 2.2, las Empresas Participantes podrán reportar para efectos contables y financieros el
presente Contrato y los beneficios esperados del mismo en términos de la Normatividad Aplicable.

CLÁUSULA 3,
PLAZO DEL CONTRATO

3,1 Fecha Efectiva, Este Contrato entrará en vigor en la Fecha Efectiva.

y >
E £ 16 Área Contractual 2
Contrato No. CNH-R01-L02-A2/2015

3,2 Plazo. Sujeto a los demás términos y condiciones del presente Contrato, la
duración del presente Contrato será de veinticinco (25) Años Contractuales a partir de la Fecha
Efectiva, en el entendido de que continuarán vigentes las disposiciones que por su naturaleza
tengan que ser cumplidas después de la terminación del presente Contrato, incluyendo las relativas
al Abandono, a la indemnización y a la seguridad industrial y protección al medio ambiente.

3.3 Prórroga. En caso que el Contratista esté al corriente con sus obligaciones
conforme al presente Contrato, el Contratista podrá solicitar a la CNH:

(a) A partir del vigésimo aniversario de la Fecha Efectiva, una prórroga del
presente Contrato por un período adicional de cinco (5) Años (el “Primer Plazo Adicional”)
siempre que se comprometa a mantener la Producción Comercial Regular en el Área Contractual,
en el entendido de que el Contratista deberá presentar dicha solicitud cuando menos dieciocho (18)
Meses antes de la fecha de terminación del plazo original del presente Contrato;

(b) Durante el Primer Plazo Adicional (de haberlo), una segunda prórroga del
presente Contrato por otro período adicional de cinco (5) Años (el “Segundo Plazo Adicional”),
siempre que se comprometa a mantener la Producción Comercial Regular, en el entendido de que
el Contratista deberá presentar dicha solicitud cuando menos dieciocho (18) Meses antes de la
fecha de terminación del Primer Plazo Adicional,

Junto con las solicitudes del Primer Plazo Adicional y Segundo Plazo Adicional, el
Contratista deberá entregar a la CNH: (i) una propuesta de modificación a los Planes de Desarrollo
aplicables que incluirá el proyecto para el Programa de Administración de Riesgos y que considere
el grado de madurez de los yacimientos; (ii) un Programa de Trabajo para la implementación del
proyecto propuesto; (iii) el Presupuesto correspondiente al Programa de Trabajo propuesto, y (iv)
el perfil de producción esperado a raíz de la implementación del Programa de Trabajo propuesto.
La CNH revisará las solicitudes de prórroga y resolverá, si se aceptan o no las propuestas de
prórroga del Contratista y, en su caso, bajo qué condiciones técnicas y económicas. En caso que
la CNH autorice las prórrogas y el Contratista acepte las condiciones técnicas y económicas de las
mismas, las Partes modificarán por escrito los términos del presente Contrato para reflejar tales

condiciones,

3,4 — Etapa de Transición de Arranque. A partir de la Fecha Efectiva, iniciará
una etapa que tendrá una duración de hasta noventa (90) Días en la cual se llevará a cabo la entrega
del Área Contractual al Contratista por parte de la CNH o de un tercero designado para tal efecto
y que se conducirá conforme a lo siguiente:

(a) La CNH proporcionará al Contratista la información que tenga disponible a
la Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos, las
autorizaciones ambientales, así como la información relativa a los impactos sociales en el Área

Contractual;

(b) El Contratista estará obligado a documentar la existencia y estado de
integridad de los Pozos y Materiales. El Estado vigilará que el contratista o asignatario que
estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva lleve a cabo las
actividades de Abandono de Pozos y Materiales que no sean útiles para las Actividades Petroleras: 4

y y

17 Área Contractual 2

27

Contrato No. CNH-ROI-L02-42/2015

(0) El Contratista deberá iniciar la Evaluación de Impacto Social que deberá
conducirse conforme a lo previsto en la Ley de Hidrocarburos y la Normatividad Aplicable, la cual
deberá permitir la identificación, caracterización y predicción de impactos sociales, con la
finalidad de establecer la línea base social previo al inicio de las Actividades Petroleras. El Estado
vigilará que el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad
a la Fecha Efectiva asuma los pasivos sociales que se identifiquen derivados de la conducción de
aquellas actividades petroleras realizadas con anterioridad a la Fecha Efectiva;

(d) El Contratista deberá iniciar los estudios que permitan la identificación,
caracterización y predicción de los pasivos ambientales mediante la contratación de un tercero
acreditado por la Entidad Mexicana de Acreditación previa autorización de la CNH, con la
finalidad de establecer la línea de base ambiental previo al inicio de las Actividades Petroleras. El
Contratista deberá concluir los estudios referidos en este párrafo y presentar un informe detallado
de la línea base ambiental de conformidad con la Cláusula 13.4, El Estado vigilará que ei
contratista o asignatario que estuviera a cargo del Área CoOntractual con anterioridad a la Fecha
Efectiva asuma los gastos relacionados con la liquidación, limpieza y remediación de los pasivos

ambientales preexistentes;

(e) La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a efecto de revisar y validar
que las actividades correspondientes sean realizadas de acuerdo con las Mejores Prácticas de la
Industria y de conformidad con la Normatividad Aplicable;

(0 Al término de la Etapa de Transición de Arranque el Contratista asumirá
total responsabilidad sobre el Área Contractual y sobre los Pozos y Materiales que en ella se
encuentren, salvo por aquellos pasivos que hayan sido identificados conforme a los incisos (b), (c)
y (d) anteriores, y

(2) Una vez asumida la responsabilidad del Área Contractual, solamente
procederán Daños Preexistentes si éstos fueron determinados en la línea base ambiental de
conformidad con lo establecido en la Cláusula 13.4.

La Etapa de Transición de Arranque se llevará a cabo de conformidad con la
Normatividad Aplicable,

35 Renuncia del Contratista, Sin perjuicio de lo previsto por la Cláusula 17,
el Contratista podrá en cualquier momento renunciar a la totalidad o una(s) parte(s) del Área
Contractual, y con ello dar por terminado este Contrato en relación con la(s) parte(s) del Área
Contractual en cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito
con por lo menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha
renuncia no afectará las obligaciones del Contratista relacionadas con: (i) la terminación del
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo y, en su caso, el pago de
las penas convencionales correspondientes; (ii) el Abandono y la entrega del área de acuerdo con
lo establecido en la Cláusula 17, y (iii) la renuncia y devolución del Área Contractual de acuerdo
con lo establecido en la Cláusula 6. En caso de la terminación anticipada del presente Contrato por
parte del Contratista conforme a esta Cláusula 3.5, el Contratista no tendrá derecho a recibir

indemnización alguna. A

18 Área Contractual 2

A
Contrato No. CNH-RO1-1.02-42/2015

- CLÁUSULA 4.
PERÍODO DE EVALUACIÓN

4.1 Plan de Evaluación. Dentro de los noventa (90) Días siguientes a la Fecha
Efectiva, el Contratista deberá presentar a la CNH para su aprobación el Plan de Evaluación. El
Plan de Evaluación deberá cubrir la extensión completa del Área Contractual y deberá contener lo
previsto en el Anexo 7 (incluyendo el Programa de Administración de Riesgos), La CNH resolverá
sobre la propuesta de Plan de Evaluación en un plazo que no excederá los sesenta (60) Días a partir
de que reciba la información necesaria en los términos de la Normatividad Aplicable. La CNH no

podrá negar su aprobación sin causa justificada,

Sin menoscabo de la facultad de aprobar el Plan de Evaluación dentro del plazo
previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan de
Evaluación, cuando éste no se elabore de conformidad con las Mejores Prácticas de la Industria
para la evaluación del potencial de Hidrocarburos, incluyendo estándares ambientales, de
seguridad industrial y de salud en el trabajo. El Contratista será quien proponga las soluciones
operativas y los ajustes correspondientes al Plan de Evaluación para atender las observaciones de
la CNH. Se podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista al respecto de las observaciones al Plan de Evaluación, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

42 Período Inicial de Evaluación. El Período de Evaluación tendrá una
duración de dos (2) Años a partir de la Fecha Efectiva. El Contratista estará obligado a concluir,
al menos, el Programa Mínimo de Trabajo durante el Período Inicial de Evaluación. El Contratista
podrá llevar a cabo en el Período Inicial de Evaluación la totalidad o una parte de las Actividades
Petroleras contempladas en el Incremento en el Programa Minimo, o en su caso, realizarlas en el
Período Adicional de Evaluación. Asimismo, podrá llevar a cabo Unidades de Trabajo adicionales
en términos de los Programas de Trabajo y Presupuestos aprobados por la CNH, mismas que serían
acreditadas en caso que la CNH otorgue el Período Adicional de Evaluación de conformidad con

lo previsto en la Cláusula 4.3.

43 Período Adicional de Evaluación. Sujeto a lo establecido en esta Cláusula
4.3, el Contratista podrá solicitar a la CNH, mediante notificación por escrito realizada con cuando
menos cuarenta y cinco (45) Días de anticipación a la terminación del Período Inicial de !
Evaluación, la ampliación del Período de Evaluación por un (1) Año más contado a partir de la
terminación del Período Inicial de Evaluación. El Contratista solamente podrá solicitar dicha
ampliación en caso que: (1) se comprometa a cumplir con el Programa Mínimo de Trabajo o el
Incremento en el Programa Mínimo no realizado durante el Período Inicial de Evaluación, y (11) se
comprometa a ejecutar adicionalmente al menos las Unidades de Trabajo equivalentes a un Pozo
de conformidad con el Anexo 6. La CNH aprobará dicha ampliación en caso que se cumplan con y '
las dos (2) condiciones antes mencionadas, reciba la Garantía del Período Adicional dentro de los ]
siguientes diez (10) Días Hábiles a que la CNH apruebe la ampliación, y el Contratista esté al “€
corriente con todas sus demás obligaciones conforme al presente Contrato. i

En caso que durante el Período Inicial de Evaluación, el Contratista haya llevado a
cabo Unidades de Trabajo adicionales a las establecidas en el Programa Mínimo de Trabajo y el
Incremento en el Programa Mínimo, el Contratista podrá solicitar la acreditación de dichas 4

| AR
19 A Comi 2 y

Contrato No, CNH-ROl-L02-A2/2015

Unidades de Trabajo adicionales con el propósito de que se consideren como parte del compromiso
del Período Adicional de Evaluación. Dicha solicitud deberá incluirse en la solicitud de ampliación
del Período de Evaluación, conforme a lo previsto en esta Cláusula 4.3.

44 Retraso en la Presentación del Plan de Evaluación. En caso que el
Contratista presente para la aprobación de la CNH el Plan de Evaluación o el primer Programa de
Trabajo del Período de Evaluación transcurrido el plazo establecido para su presentación sín causa
justificada, el Contratista deberá pagar al Fondo una pena convencional por Día de retraso
calculada conforme a la siguiente fórmula:

PMT

Penalización = DR*5—
enatización * 730

Donde:

DR son los Días de retraso y
PMT es el costo estimado del Programa Mínimo de Trabajo.

4.5 Incumplimiento del Programa Mínimo de Trabajo o de los
Compromisos Adicionales. En caso de incumplimiento del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo o de los compromisos adicionales que se adquirieron para el

Período Adicional de Evaluación, el Contratista deberá pagar al Fondo, en representación de la
Nación como pena convencional:

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no ejecutadas
del Programa Mínimo de Trabajo al término del Período Inicial de Evaluación, así como las
Unidades de Trabajo no ejecutadas del Incremento en el Programa Mínimo en caso que al
Contratista no se le haya otorgado el Período Adicional de Evaluación al término del Período
Inicial de Evaluación de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 16.1 (a) y en el Anexo 6, hasta por el monto de la
Garantía de Cumplimiento Inicial,

(b) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Período Adicional de Evaluación conforme a la
Cláusula 4.3 y que no haya llevado a cabo al término del Período Adicional de Evaluación,
calculado de conformidad con lo establecido en la Cláusula 16.1 (b) y en el Anexo 6, hasta por el
monto de la Garantía del Período Adicional.

(c) En los casos en los que el Contratista renuncie a la totalidad del Árca
Contractual conforme a la Cláusula 3.5, se considerará que la fecha de la renuncia corresponderá
al término del Período Inicial de Evaluación o Período Adicional de Evaluación, según sea el caso,
y se aplicarán las penas convencionales que correspondan conforme a los incisos (a) y (b) de esta

Cláusula 4.4.

(d) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los montos
de las penas convencionales que correspondan en caso que el Contratista no pague al Fondo dichos

valores dentro de los quince (15) Días siguientes a la terminación del Período de Evaluación. %
LP , N
E 20 Area Contractual 2. X

y
Contrato No. CNI-RO1-L02-42/2015

Sin perjuicio de lo establecido en el presente Contrato, una vez que el Contratista
realice el pago de los montos descritos en los incisos (a) y (b), o en el caso que se haga efectiva la
Garantía de Cumplimiento de conformidad con el inciso (d) de esta Cláusula 4.4, se considerará
que el Contratista ha subsanado el incumplimiento del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo o de los compromisos adicionales que se adquirieron para el
Período Adicional de Evaluación.

4.6 — Pruebas de Formación. Si el Contratista realiza una prueba de formación
en cualquier Pozo, notificará a la CNH con por lo menos diez (10) Días de antelación al comienzo
de la prueba de formación. El Contratista remitirá al Centro Nacional de Información de
Hidrocarburos los datos que surjan directamente de la prueba dentro de los quince (15) Días
siguientes contados a partir de la finalización de la prueba. En un plazo de noventa (90) Días
contados a partir de la finalización de las pruebas de formación, el Contratista remitirá a la CNH
la información relevante junto con los estudios técnicos e informes posteriores a la prueba de

formación.

4.7 Hidrocarburos Extraídos Durante Pruebas. Los Hidrocarburos
obtenidos en la producción de cualquier prueba para determinar las características del yacimiento
y los caudales de producción, se entregarán al Comercializador en el lugar establecido en el
Programa de Trabajo aprobado por la CNH para las actividades de Evaluación. El Fondo recibirá
del Comercializador los ingresos que resulten de la comercialización y transferirá al Contratista el
monto que le corresponda conforme a la determinación que se realice de acuerdo con los

mecanismos previstos en el Anexo 3.

4.8 — Informe de Evaluación, A más tardar treinta (30) Días contados a partir de
la terminación del Período de Evaluación, el Contratista deberá entregar a la CNH un informe de
todas las actividades de Evaluación llevadas a cabo durante dicho Período de Evaluación que
contenga cuando menos la información a que se hace referencia en el Anexo 8.

CLÁUSULA 5.
PLAN DE DESARROLLO

51 Notificación de Continuación de Actividades,

(a) A más tardar treinta (30) Días después de la terminación del Período de
Evaluación, el Contratista deberá informar a la CNH si desea continuar con las Actividades
Petroleras en el Área Contractual (la “Notificación de Continuación de Actividades”). Si el
Contratista no emite y envía a la CNH la Notificación de Continuación de Actividades dentro del
período indicado, este Contrato se dará por terminado y el Contratista deberá parar todas las
Actividades Petroleras y devolver el Área Contractual a la Nación por conducto de la CNH.

(b) Si el Contratista oportunamente envía la Notificación de Continuación de
Actividades, el Contratista deberá presentar el Plan de Desarrollo, de conformidad con lo previsto :

en la Cláusula 5,2.

5/2 Plan de Desarrollo. Dentro del Año Siguiente a la emisión de la

Notificación de Continuación de Actividades, el Contratista deberá presentar a la CNH para su

ES Ya
21 Área Contractual 2 f
y

Contrato No. CNA-R01-L02-A2/2015

aprobación el Plan de Desarrollo correspondiente. El Plan de Desarrollo deberá contemplar la
totalidad del Área Contractual, incluir por lo menos la información requerida conforme al Anexo
9 y la utilización de métodos y procesos adecuados para obtener el máximo factor de recuperación
final de las Reservas, de conformidad con las Mejores Prácticas de la Industria, y diseñarse de tal
forma que permita la optimización del beneficio económico de los Campos, evitando tasas de
declinación excesivas de producción o pérdida de presión, cuente con el programa de
aprovechamiento de Gas Natural correspondiente y los mecanismos de medición de la producción
de Hidrocarburos. La CNH otorgará o negará su aprobación a la propuesta de Plan de Desarrollo
en un plazo que no excederá los ciento veinte (120) Días a partir de que reciba la información
necesaria en los términos de la Normatividad Aplicable. En caso que la CNH no emita una
resolución dentro del plazo establecido, ésta se entenderá en sentido favorable.

5,3 Observaciones al Plan de Desarrollo por Parte de la CNH. Sin

menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la CNH en el plazo
establecido en la Cláusula 5.2, la CNH podrá emitir observaciones a cualquier Plan de Desarrollo
presentado por el Contratista, cuando determine que: (i) se modifican los sistemas de medición y/o
los Puntos de Medición; (ii) se modifican los programas de aprovechamiento de Gas Natural; (iii)
las Reservas de Hidrocarburos en el Área Contractual se explotarían a tasas excesivas O
insuficientes; (iv) ocurriría una pérdida excesiva de presión en el yacimiento o no se alcanzaría la
distancia óptima de separación entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea
consistente con las Mejores Prácticas de la Industria, incluyendo estándares ambientales, de
seguridad industrial y de salud en el trabajo; (vi) el proyecto del Plan de Desarrollo no incluya un
programa de cumplimiento del porcentaje de contenido nacional, así como un programa de
transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla con alguna otra de
las disposiciones de este Contrato; (viii) se incumpliría con la Normatividad Aplicable, incluyendo
estándares ambientales, de seguridad industrial, y de salud en el trabajo; (ix) se asumiría un nivel
de riesgo ambiental que no sea aceptable conforme a la Normatividad Aplicable; (x) el Programa
de Administración de Riesgos no es efectivo para administrar los riesgos dentro de niveles
aceptables o si el Programa de Administración de Riesgos no deriva de la correcta aplicación del
Sistema de Administración, o (xi) se incumpliría con el Sistema de Administración o se causaría
un impacto adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH. Se podrán
celebrar audiencias o comparecencias para aclarar de buena fe cualquier diferencia técnica que
exista al respecto de las observaciones al Plan de Desarrollo, de conformidad con las Mejores
Prácticas de la Industria y la Normatividad Aplicable. La CNH podrá consultar a la Agencia y a la
Sccretaría de Economía, en el ámbito de sus atribuciones.

54 Cumplimiento del Plan de Desarrollo y Modificaciones. El Contratista

deberá desarrollar los Campos de acuerdo con el Plan de Desarrollo aprobado. El Contratista podrá
proponer modificaciones al Plan de Desarrollo, sujeto a la aprobación de la CNH. La CNH, podrá
consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones y resolverá
sobre la propuesta de modificación en los términos de la Normatividad Aplicable.

5,5 Actividades de Exploración. Si derivado de la conducción de las

Actividades Petroleras, el Contratista determina la posibilidad de realizar un Descubrimiento en

arta: 7
o ZA
a A 22 Área Contractual 2 N

Contrato No. CNH-RO1-L02-42/2015

horizontes distintos a las áreas evaluadas, podrá presentar una solicitud a la CNH para llevar a
cabo actividades de Exploración de conformidad con los términos del Contrato,

CLÁUSULA 6.
DEVOLUCIÓN DEL ÁREA

6.1 Devolución. El Contratista deberá renunciar y devolver el Área Contractual
conforme a lo establecido a continuación:

(a) Si el Contratista no emite oportunamente la Notificación de Continuación
de Actividades, el Contratista deberá renunciar y devolver a la CNH el cien por ciento (100%) del
Area Contractual;

(b) Una vez aprobado el Plan de Desarrollo, el Contratista deberá renunciar y
devolver a la CNH el cien por ciento (100%) del Área Contractual no contemplada por dicho plan,

y

(c) Al darse por terminado el presente Contrato por cualquier motivo,
incluyendo la rescisión, el Contratista deberá renunciar y devolver el cien por ciento (100%) del
Area Contractual.

6.2 — No Disminución de Otras Obligaciones. Lo previsto en la Cláusula 6.1 no

se entenderá como una disminución de las obligaciones del Contratista de cumplir con sus
obligaciones respecto a las actividades de Abandono.

CLÁUSULA 7. )
ACTIVIDADES DE PRODUCCIÓN

7,1 Perfil de Producción, A partir del Año en que se prevea el inicio de la
Producción Comercial Regular, el Contratista incluirá en sus Programas de Trabajo un pronóstico
de producción para cada Pozo y yacimiento. Los Programas de Trabajo deberán contemplar la
producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas de la

Industria.

7.2 Instalaciones, El Contratista estará obligado a realizar todas las actividades
de construcción, instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de
Recolección y cualesquiera otras instalaciones necesarias para las actividades de producción, de
conformidad con los Programas de Trabajo aprobados por la CNH y con apego al Programa de
Administración de Riesgos. El Contratista mantendrá todos los Materiales utilizados en las
Actividades Petroleras en buen estado de funcionamiento de acuerdo con el Sistema de
Administración, las Mejores Prácticas de la Industria y las recomendaciones de los fabricantes de

los Materiales. .
A

XX
y

23 Área Contractual 2

Contrato No. CNH-ROH-L02-42/2015

CLÁUSULA 8.
UNIFICACIÓN

8.1 Procedimiento de Unificación. El Contratista deberá dar aviso a la
Sceretaría de Energía y a la CNH en un plazo que no excederá los sesenta (60) Días Hábiles
posteriores a haber reunido los elementos suficientes que permitan inferir la existencia de un
yacimiento compartido. Dicho aviso deberá contener por lo menos: (i) el análisis técnico
sustentado que determine la posible existencia del yacimiento compartido; (ii) las características
generales de dicho yacimiento compartido; (iii) los estudios geológicos, geofísicos y demás
utilizados para determinar la posible existencia de dicho yacimiento compartido, incluyendo, en
su caso, la información obtenida de la perforación de Pozos mediante los cuales se determinó que
el yacimiento de que se trate excede los límites del Área Contractual; (iv) una propuesta de
programa de trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el
Contratista y cl(los) tercero(s) involucrado(s), y (v) la información adicional que el Contratista
considere necesaria.

Una vez recibido cl aviso, se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Secretaría de Energía en un plazo no mayor a cuarenta
y cinco (45) Días Hábiles contados a partir de la recepción de la información correspondiente, el
dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con diez (10) Días Hábiles para enviar a la Secretaría de Hacienda
el dictamen que al efecto elabore la CNH, y demás información que considere necesaria a efecto
de que emita su opinión respecto de la unificación en un plazo que no exceda los treinta (30) Días

Hábiles.

(co) Una vez recibida la opinión de la Secretaría de Hacienda, la Secretaría de
Energía contará con treinta (30) Días Hábiles para instruir al Contratista la unificación del
yacimiento compartido y solicitará al Contratista la información referida en Ja Normatividad
Aplicable relativa al acuerdo de unificación. El Contratista contará con ciento veinte (120) Días
Hábiles para remitir dicha información.

(d) En caso que el Contratista no remita a la Secretaría de Energía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad Aplicable,
la Secretaría de Energía determinará los términos y condiciones bajo los cuales se llevará a cabo
la unificación. Lo anterior, durante el siguiente Año, contado a partir de que concluya el plazo
referido en el inciso (c) anterior,

Con base en el acuerdo de unificación y en la propuesta de participación en las
Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH podrá
aprobar al operador designado para la realización de actividades de Evaluación y Extracción en el
área del yacimiento compartido, de forma tal que las Unidades de Trabajo correspondientes al
yacimiento unificado puedan distribuirse entre las partes conforme a la participación establecida
en el acuerdo de unificación. Asimismo, las actividades desarrolladas para la determinación de la
existencia de un yacimiento compartido serán consideradas para acreditar el cumplimiento del

A al

24 Área Contractual 2 Ra

3

Contrato No, CNH-R01-1.02-42/2015

Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo o, en su caso, los
compromisos adicionales adquiridos para el Período Adicional de Evaluación.

82 No Existencia de Contratista o Asignatario Contiguo, De conformidad

con lo previsto en la Cláusula 8.1 y en el supuesto que el yacimiento se localice parcialmente en
un área en la que no se encuentre vigente una asignación o un contrato para la Exploración y
Extracción, el Contratista deberá notificar a la CNH los estudios geológicos, geofísicos y demás
utilizados para determinar la existencia de dicho yacimiento compartido, incluyendo, en su caso,
la información obtenida de la perforación de Pozos mediante los cuales se determinó que el
yacimiento de que se trate excede los límites del Área Contractual. El Contratista podrá continuar
con los trabajos dentro del Área Contractual mismos que deberán estar considerados en los Planes
de Evaluación y los Planes de Desarrollo aprobados por la CNH, Por su parte, la Secretaría de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las Actividades
Petroleras en el área en la que no se encuentre vigente una asignación o contrato para la
Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a consideración
de la Secretaría de Energía las áreas en las que se extiendan los yacimientos compartidos, de
conformidad con lo establecido en el artículo 29, fracción [ de la Ley de Hidrocarburos. Dicha
propuesta no será vinculante, ni otorgará derechos preferenciales en relación con la adjudicación
de los contratos para la Exploración y Extracción que resulten.

CLÁUSULA 9,
PROGRAMAS DE TRABAJO

9.1 — Programas de Trabajo. El Contratista deberá presentar a la CNH para su
aprobación Programas de Trabajo anuales para cada una de las Actividades Petroleras, incluyendo
Abandono. La CNH resolverá sobre la propuesta de los Programas de Trabajo en un plazo que no
excederá los treinta (30) Días a partir de que reciba la información necesaria. Los Programas de
Trabajo deben contener una lista detallada de las actividades individuales que planea realizar y el
tiempo estimado para cada una de esas actividades. Durante el Período de Evaluación, los
Programas de Trabajo deberán cumplir con el Programa Minimo de Trabajo, el Incremento en el
Programa Minimo y el Plan de Evaluación, mientras que durante cualquier Período de Desarrollo,
los Programas de Trabajo deberán cumplir con el Plan de Desarrollo respectivo. Todos los
Programas de Trabajo deberán cumplir con las Mejores Prácticas de la Industria, la Normatividad
Aplicable, el Sistema de Administración y los demás términos y condiciones previstos en el

presente Contrato.
En el caso del primer Programa de Trabajo del Período de Evaluación o Período de
Desarrollo, su aprobación se otorgará de manera simultánea con la aprobación del Plan de
Evaluación o Plan de Desarrollo, según corresponda, de conformidad con lo establecido en las

Cláusulas 4.1 y 5,2.

La CNH podrá negar la aprobación del Programa de Trabajo en el caso que el
Contratista: (1) no cumpla con cl Programa Mínimo de Trabajo, el Incremento en el Programa

Mínimo, o los compromisos adicionales que se adquirieron para el Período Adicional de
Evaluación, según sea el caso; (ii) los Programas de Trabajo presentados en el Período de
Desarrollo modifiquen el Plan de Desarrollo aprobado, o (iii) el Programa de Trabajo no se e

a las Mejores Prácticas de la Industria.
A
. A
—
25 Área Contractual 2

Contrato No. CNIERO1-L02-2/2015

9,2 Programas de Trabajo del Período de Evaluación, El primer Programa

de Trabajo del Período de Evaluación será presentado simultáneamente con el Plan de Evaluación
para la aprobación de la CNH. Dicho primer Programa de Trabajo del Período de Evaluación
deberá cubrir las Actividades Petroleras a realizarse durante el primer Año Contractual y durante
el resto del Año en el que termine el primer Año Contractual, A partir de ahí, el Contratista deberá
presentar el Programa de Trabajo de cada Año, a más tardar el 30 de septiembre del Año inmediato

anterior.

9,3 — Programas de Trabajo del Período de Desarrollo, El primer Programa

de Trabajo de cada Período de Desarrollo será presentado simultáneamente con el Plan de
Desarrollo y deberá incluir las Actividades Petroleras a realizarse durante el resto del Año
Contractual en el que se emita la Notificación de Continuación de Actividades y las Actividades
Petroleras a realizarse durante el resto del Año en el que termine dicho Año Contractual. El
Contratista deberá presentar el Programa de Trabajo de cada Año subsiguiente, o su actualización,
a más tardar el 30 de septiembre del Año inmediato anterior. Todos los Programas de Trabajo
presentados en el Periodo de Desarrollo deberán contener la producción estimada mensual para el
Año aplicable y la proyección de producción total de los Campos durante la vigencia del Contrato.

9.4 — Observaciones de la CNH. La CNH comunicará al Contratista eualquier
observación que tuviera sobre cualquier Programa de Trabajo. La CNH deberá aprobar los
Programas de Trabajo si éstos cumplen con: (i) el Programa Mínimo de Trabajo, el Ineremento en
el Programa Mínimo, el Plan de Evaluación y el Plan de Desarrollo, según corresponda; (ii) las
estipulaciones previstas en los Procedimientos de Contabilidad, y los demás términos y
condiciones del presente Contrato; (iii) las Mejores Prácticas de la Industria; (iv) el Sistema de
Administración, y (v) la Normatividad Aplicable. El Contratista deberá modificar cualquier
Programa de Trabajo que hubiera sido observado o que hubiera recibido comentarios por parte de
la CNH, para someterlo nuevamente a su aprobación por escrito, El Contratista no podrá llevar a
cabo operaciones no incluidas en un Programa de Trabajo aprobado, excepto en caso de
emergencia conforme a la Cláusula 21.5. Sin menoscabo de la facultad de aprobar los Programas
de Trabajo por parte de la CNH, el Contratista será quien proponga las soluciones operativas y los
ajustes correspondientes al Programa de Trabajo para atender las observaciones de la CNH. Se
podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier diferencia técnica
que exista al respecto de los Programas de Trabajo, de conformidad con las Mejores Prácticas de
la Industria y la Normatividad Aplicable.

9.5 Modificaciones del Contratista, De ser útil para las Actividades
Petroleras, el Contratista podrá solicitar a la CNH su aprobación para modificar un Programa de
Trabajo aprobado, de conformidad con la Normatividad Aplicable. Dicha solicitud deberá
describir la racionalidad y los beneficios de la modificación propuesta y contener una comparación
entre el nuevo Programa de Trabajo y el aprobado por la CNH, así como cualquier otra información
requerida conforme a la Normatividad Aplicable. La CNH formulará y comunicará al Contratista
enalquier objeción u observación que pudiera tener respecto a las modificaciones propuestas, en
el entendido de que la CNH deberá aprobarlas si el Contratista demuestra que las modificaciones
son conformes con los términos y condiciones del presente Contrato (incluyendo el Programa
Mínimo de Trabajo, el Incremento cn el Programa Minimo, el Plan de Evaluación, y en su caso,
el Plan de Desarrollo), las Mejores Prácticas de la Industria, el Sistema de Administración y la

Normatividad Aplicable. A en

26 Área Contractual 2

E
x

(
Contrato No. CNH-R01-L02-A2/2015

9.6 Perforación de Pozos. Antes de iniciar la perforación de cualquier Pozo, el
Contratista deberá obtener los permisos y autorizaciones que correspondan conforme a la
Normatividad Aplicable, Una vez recibida la autorización para la perforación de cualquier Pozo,
el Contratista estará obligado a cumplir con los términos y condiciones de la autorización y dentro
de las especificaciones técnicas requeridas en el Programa de Trabajo aprobado, excepto si existen
Obstáculos a la Continuación de la Perforación.

9,7 — Reportes de Perforación y Geofísicos,

(a) Durante la perforación de cualquier Pozo y hasta la terminación de las
operaciones de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en original
y reproducible con buena calidad, de toda la información geológica y geofísica relacionada con el
Área Contractual y deberá entregar a la CNH una copia de dicha información, incluyendo los
registros de bitácora de los Pozos.

(b) A la terminación de cualquier Pozo, el Contratista deberá presentar un
informe final de terminación de Pozo que contenga cuando menos la información requerida por la

Normatividad Aplicable.

9.8 — Informes de Avance. El Contratista proporcionará a la CNH, dentro de los
diez (10) Días Hábiles siguientes al final de cada Trimestre, un informe detallado de avance que
muestre el progreso de las Actividades Petroleras durante el Trimestre inmediato anterior, en los
términos del Plan de Desarrollo aprobado, así como mínimo los informes siguientes:

(a) Un informe del desempeño en materia de seguridad industrial, seguridad
operativa y protección ambiental, con base en los indicadores del Sistema de Administración y *

aquéllos que determine la Agencia y

(b) Un informe que resuma el cumplimiento del Contratista y de los
Subcontratistas con los procedimientos de confiabilidad operativa, seguridad, salud y protección
del medio ambiente,

9.9 — Actividades Exentas de Aprobación. Salvo por lo previsto en la

Normatividad Aplicable, una vez aprobadas por la CNH las Actividades Petroleras a ser realizadas
por el Contratista en cada Programa de Trabajo, el Contratista no tendrá que obtener la aprobación
particular de la CNH de los detalles del diseño, ingeniería y construcción de las instalaciones
contemplados por el Programa de Trabajo aprobado, ni el detalle de la manera en que serán

operados.

CLÁUSULA 10.
PRESUPUESTOS Y COSTOS RECUPERABLES

10,1 Presupuestos, El Contratista deberá presentar para la aprobación de la
CNH, conforme a los Procedimientos de Contabilidad, un Presupuesto de los Costos a incurrirse
con la implementación de cada Programa de Trabajo, de manera simultánea a la presentación de
dichos Programas de Trabajo. La CNH resolverá sobre la propuesta de los Presupuestos de manera

<
27 Área Contractual 2

Contrato No. CNH-R01-L02-A2/2015

simultánea a la aprobación del Programa de Trabajo correspondiente. Todos los proyectos de
Presupuestos deberán ser comercialmente viables, razonables y consistentes con los requisitos de
este Contrato, sus Anexos y las Mejores Prácticas de la Industria. Los proyectos de Presupuestos
deberán: (i) denominarse en Dólares; (ii) incluir un estimado pormenorizado de los Costos
necesarios para implementar las Actividades Petroleras descritas en el Programa de Trabajo al que
corresponda el Presupuesto; (iii) incluir el calendario de erogaciones estimadas de los Costos; (iv)
indicar cualquier supuesto o premisa utilizada en la elaboración del mismo, y (v) contener el
alcance suficiente para permitir a la CNH la evaluación adecuada de los mismos con base en los
Procedimientos de Contabilidad y el catálogo de Costos incluido en el Anexo 4. Además, el
Contratista deberá proveer los documentos de soporte de sus estimaciones de Costos. Los
proyectos de Presupuestos deberán ser congruentes con el Plan de Evaluación o el Plan de
Desarrollo, según sea el caso, y el Programa de Trabajo de que se trate,

10,2 Presupuestos de Evaluación. El primer Presupuesto del Período de

Evaluación será presentado simultáneamente con el Plan de Evaluación. Dicho primer Presupuesto
deberá incluir los Costos a incurrirse durante el primer Año Contractual y los Costos a incurrirse
durante el resto del Año en el que termine el primer Año Contractual. El Contratista deberá
presentar el Presupuesto de cada Año subsiguiente, a más tardar el 30 de septiembre del Año

inmediato anterior.

10.3 Presupuestos de Desarrollo, El primer Presupuesto de cualquier Período
de Desarrollo será presentado simultáncamente con el Plan de Desarrollo correspondiente. Dicho
primer Presupuesto deberá incluir los Costos a incurrirse durante el resto del Año Contractual en
que se emita la Notificación de Continuación de Actividades y durante el resto del Año en el que
termine dicho Año Contractual. El Contratista deberá presentar el Presupuesto de cada Año
subsiguiente a más tardar el 30 de septiembre del Año inmediato anterior.

10.4 Modificaciones. El Contratista no podrá realizar ninguna modificación al
Presupuesto aprobado sin el consentimiento de la CNH. Cualquier solicitud de modificación al
Presupuesto deberá ser congruente con la Cláusula 9.5 y en su caso, deberá contener la justificación
de las desviaciones en los Costos respecto del Presupuesto original.

10.5 Contabilidad de Costos del Contratista, Toda operación contable del
Contratista relacionada con el cumplimiento de sus obligaciones derivadas del presente Contrato,
cualquiera que sea la moneda empleada y lugar de pago, deberá ser consignada en la Cuenta
Operativa, conforme a lo establecido en los Procedimientos de Contabilidad.

10.6 Costos Recuperables. Los Costos incurridos en relación con las
Actividades Petroleras serán considerados Costos Recuperables en virtud de este Contrato
únicamente si cumplen con lo establecido en los lineamientos emitidos por la Secretaría de
Hacienda, vigentes a la fecha de adjudicación del Contrato y los Procedimientos de Contabilidad.
La aprobación de los Programas de Trabajo y Presupuestos por parte de la CNH solo significa que
el Contratista tiene autorización técnica para realizar las actividades contempladas por los
Programas de Trabajo aprobados y a incurrir en Costos y gastos en relación con dichas actividades.
Una vez incurridos los Costos asociados a los Programas de Trabajo, cualquier Costo
efectivamente incurrido podrá ser considerado Costo Recuperable, solo si éste cumple con todos

28 Área Contractual 2
Contrato No. CNH-RO1-L02-42/2015

los requisitos previstos en los lineamientos emitidos por la Secretaría de Hacienda, vigentes a la
fecha de adjudicación del Contrato y los Procedimientos de Contabilidad.

10,7 Procura de Bienes y Servicios, Toda la procura de los bienes y servicios
relacionados con las Actividades Petroleras se sujetará a los principios de transparencia, economía

y eficiencia y deberá cumplir con lo establecido en el Anexo 11,

10.8 Obligación de Mantener Registros. El Contratista deberá mantener en sus
oficinas en México todos los libros de contabilidad, documentos de soporte y otros registros

relacionados con las Actividades Petroleras de conformidad con los Procedimientos de
Contabilidad. Todos estos registros estarán disponibles para ser inspeccionados, revisados y
auditados por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra
Autoridad Gubernamental competente, Los registros en los cuales se aprecian las operaciones en
la Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presente Contrato.

10.9  Delas Operaciones del Contratista con Terceros, El Contratista se obliga

a incluir en todas sus operaciones con terceros, vinculadas con este Contrato e incluyendo entre
otros, la procura de bienes y servicios y la comercialización de los Hidrocarburos que le
correspondan como Contraprestación, una disposición que establezca que cuando así se le solicite
por el Fondo, la Secretaría de Hacienda, o la CNH, dicho tercero estará obligado a entregar
directamente al solicitante la información sobre sus operaciones con el Contratista por virtud del

Contrato.

) CLÁUSULA 11.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

11.1 Volumen y Calidad. El volumen y la calidad de los Hidrocarburos Netos
deberán medirse y determinarse en los Puntos de Medición, de acuerdo con los procedimientos
establecidos en la Normatividad Aplicable. Adicionalmente, la CNH podrá solicitar la medición
del volumen y la calidad de los Hidrocarburos Producidos a boca de Pozo, en baterías de
separación o a lo largo de los sistemas de Recolección y Almacenamiento, en cuyo caso, el
Contratista deberá suministrar e instalar el equipo adicional necesario para lleyar a cabo dichas
mediciones. Toda la información relativa a la medición de los Hidrocarburos en virtud del presente
Contrato deberá ser reportada a la CNH conforme a lo previsto en la Normatividad Aplicable.

11.2 Procedimientos de Recepción. A más tardar ciento ochenta (180) Días
antes de que inicie la Producción Comercial Regular, el Contratista deberá proponer a la CNH
procedimientos de entrega y recepción de los Hidrocarburos Netos. Dichos procedimientos
deberán regular la programación, Almacenamiento, medición y monitoreo de calidad de los
Hidrocarburos Netos entregados en los Puntos de Medición. Los procedimientos deberán cumplir
con lo previsto en el presente Contrato, el Capítulo 11 de la versión más reciente del Manual de
Normas de Medición de Petróleo (Manual of Petroleum Measurement Standards) del Instituto
Americano del Petróleo (American Petroleum Institute), las Mejores Prácticas de la Industria y la
Normatividad Aplicable y desarrollarán, entre otros, los siguientes temas: (1) los sistemas de
medición; (ii) pronósticos de entrega de producción de corto plazo; (iii) programación de
entrega/recepción; (iv) medidas de protección ambiental y (v) las responsabilidades que se deriven

29 Área Contractual 2 C
e)

Contrato No. CNH-ROI-1.02-A2/2015

de la guarda y custodia de los Hidrocarburos desde los Pozos y hasta el Punto de Medición. La
CNH revisará la propuesta de procedimientos del Contratista y le comunicará cualquier objeción
u observación dentro de los treinta (30) Días siguientes a su recepción. Sin menoscabo de la
facultad de aprobar los procedimientos de entrega y recepción de los Hidrocarburos Netos por
parte de la CNH, el Contratista deberá atender en los procedimientos las observaciones realizadas
por CNH y deberá presentar una nueva versión que atienda dichas observaciones dentro de los
treinta (30) Días siguientes a que las haya recibido. Se podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto de los
procedimientos de entrega y recepción de los Hidrocarburos Netos, de conformidad con las
Mejores Prácticas de la Industria y la Normatividad Aplicable,

11.3 Instalación, Operación, Mantenimiento y Calibración de los Sistemas

de Medición, La instalación, operación, mantenimiento y calibración de los sistemas de medición
estará a cargo del Contratista, bajo la supervisión de la CNH. El sistema de medición será
suministrado por el Contratista y deberá contar con la aprobación de la CNH, quien verificará el
cumplimiento con la Normatividad Aplicable y con las Mejores Prácticas de la Industria, Con
cargo al Contratista, un tercero independiente aprobado por la CNH verificará que el sistema de
medición, su operación y su gestión son aptos y miden los volúmenes y la calidad de los
Hidrocarburos dentro de los parámetros de incertidumbre y tolerancia establecidos por la CNH.

11.4 Registros, El Contratista deberá llevar registros completos y exactos de
todas las mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de
los mismos, Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable. Los representantes de la CNH tendrán la facultad de inspeccionar y
examinar los sistemas de medición, su operación y gestión, así como ser testigos, conjuntamente
con el Contratista, de las pruebas de calibración. Los sistemas de medición deberán también
permitirle a las Partes la medición en tiempo rea! en los Puntos de Medición con acceso remoto a

la información.

11.5 Mal Funcionamiento del Sistema de Medición. Si derivado de una prueba
o supervisión se muestra que cualquiera de los componentes de los sistemas de medición está fuera
de las especificaciones, descompuesto o calibrado incorrectamente, el Contratista deberá repararlo
inmediatamente y asegurarse de que se encuentra en correcto estado de funcionamiento en un plazo
no mayor a setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
notificación de este hecho por parte de la CNH. Si derivado de una prueba o supervisión se
determina que alguno de los elementos de un sistema de medición es inexacto por más de uno por
ciento (1%) o que no ha estado funcionando, el Contratista deberá realizar un ajuste para corregir
la inexactitud de las mediciones hechas por el sistema de medición defectuoso en el período
durante el cual se encuentre la inexactitud o haya permanecido sin funcionar. En caso que el
período de inexactitud o de la falla en el funcionamiento no pudiere ser determinado mediante
pruebas o supervisión, el Contratista propondrá a la CNH un ajuste apropiado.

En caso que la CNH no considere adecuada la propuesta, en un plazo de diez (10)
Días contados a partir de que se hubiere descubierto la inexactitud o falla en el funcionamiento,
según sea el caso, la medición se realizará mediante la utilización de medidores de respaldo

apropiados, A e y
P
y

30 Área Contractual 2

Contrato Na. CNHI-RO1-L02-42/2015

En caso de fallas o inexactitudes en los sistemas de medición, si los medidores de
respaldo hubieren fallado o hubieren sido encontrados como inexactos por más de uno por ciento
(1%), entonces se estará a lo siguiente: (1) se considerará que el período durante el cual las
mediciones deberán ser ajustadas será la segunda mitad del período contado a partir de la última
prueba de los sistemas de medición y (ii) las cantidades entregadas serán estimadas conforme a
toda la información disponible, incluyendo los registros de cualquier comercialización de

Hidrocarburos,

En la medida en que el período de ajuste incluya un período de entregas respecto
del cual se hubiera pagado la Contraprestación del Estado o la Contraprestación del Contratista,
las mediciones ya corregidas de conformidad con esta Cláusula 11,5 serán utilizadas para
recalcular la cantidad debida por el período de inexactitud conforme a lo establecido en el Anexo
3. En caso que como resultado de la aplicación de las mediciones corregidas, se requiera ajustar el
balance pagado de Contraprestaciones en favor del Estado y del Contratista, dichos ajustes se
realizarán de conformidad con lo establecido en el Anexo 3.

11.6 Reemplazo del Sistema de Medición. Si el Contratista decide, por causas

debidamente justificadas, reemplazar cualquier sistema de medición, elementos o software
relacionado con los mismos, se procederá de acuerdo con lo establecido en la Normatividad
Aplicable y lo notificará a la CNH para que sus representantes estén presentes cuando la operación
se lleve a cabo, si así lo consideran conveniente,

11.7 Acceso a los Sistemas de Medición. En el marco de sus facultades de
supervisión, la CNH podrá verificar que los sistemas de medición hayan sido construidos,
mantenidos y operados conforme a lo aprobado en el Plan de Desarrollo y, en su caso, podrá
ordenar la instalación o instalar instrumentos de medición. Para llevar a cabo dicha supervisión, la
CNH podrá acreditar a terceros para hacer uso de cualquier instrumento o mecanismo tecnológico
conforme lo considere necesario. El Contratista deberá permitir el acceso a las instalaciones,
equipos, sistemas, software y documentación del Contratista relacionada con la Medición a los
funcionarios de la CNH debidamente acreditados o a quien ésta designe, así como brindar el apoyo
que se requiera durante las visitas de inspección o verificación.

11,8 Punto de Medición Fuera del Área Contractual. El Contratista podrá
solicitar, o la CNH podrá requerir, derivado del Plan de Desarrollo correspondiente, que el Punto
de Medición se ubique fuera del Área Contractual. En caso que se prevea que el Punto de Medición
se compartirá con áreas bajo la operación de algún tercero, distintas al Área Contractual
correspondiente, el Contratista deberá presentar para aprobación de la CNH un proyecto de
acuerdo para el uso compartido de las instalaciones. La CNH aprobará el acuerdo correspondiente
entre las partes en términos de la Normatividad Aplicable y las Mejores Prácticas de la Industria,

CLÁUSULA 12.
MATERIALES

12.1 Propiedad y Uso de Materiales. Durante la vigencia del presente Contrato,

el Contratista mantendrá la propiedad de todos los Materiales generados o adquiridos para ser

utilizados en las Actividades Petroleras. La propiedad de dichos Materiales pasará de forma

automática a la Nación libre de gravamen, sin cargo, pago o indemnización alguna a la terminación,
A )

31 Área Contractual 2

ñ |
Í

ff
Contrato No. CNI-RO1-L02-42/2015

por cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato,
sin perjuicio del finiquito que en cada caso corresponda, en el entendido de que el Contratista
deberá realizar la transferencia de los Materiales en buen estado de conservación y funcionamiento,
teniendo en cuenta el desgaste normal producido por el uso de los mismos en las Actividades
Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de Ingresos Sobre
Hidrocarburos, El Contratista deberá formalizar la transferencia de los Materiales a la CNH o al
tercero designado por la CNH durante la Etapa de Transición Final. El Contratista deberá llevar a
cabo cualquier acto necesario o apropiado para formalizar dicha transferencia. El Contratista no
podrá usar los Materiales para un objeto distinto a las Actividades Petroleras de acuerdo con este
Contrato, Se excluye de la transferencia de Materiales prevista en esta Cláusula 12.1, los
Materiales arrendados por el Contratista, así como los Materiales que sean propiedad de los
Subcontratistas, siempre que los arrendadores y Subcontratistas no sean Filiales de las Empresas

Participantes,

12.2 Materiales Exentos de Transferencia. Los Materiales Muebles cuyo
Costo no haya sido recuperado estarán exentos de lo previsto en la Cláusula 12.1. Los Materiales
Muebles cuyo Costo haya sido recuperado parcialmente estarán sujetos a lo previsto en la sección
IX del Anexo 4,

12.3 Arrendamiento. El Contratista podrá arrendar activos para la realización
de las Actividades Petroleras, siempre que se indique expresamente en los contratos de
arrendamiento que en caso de terminación anticipada del presente Contrato por cualquier motivo,
la CNH tendrá la opción de solicitar la cesión de los coniratos de arrendamiento a favor del tercero
designado por la CNH, bajo los mismos términos y condiciones que el contrato de arrendamiento
original. El Contratista no podrá arrendar las Instalaciones de Recolección.

12.4 Opción de Compra. En aquellos casos en que el Contratista tenga el
derecho de adquirir activos arrendados, el Contratista deberá ejercer la opción de transferencia,
salvo que cuente con la autorización previa de la CNH. El Contratista deberá asegurarse que todos
los contratos con estas opciones establezcan que la opción puede ser ejecutada por el Contratista
o por la CNH en las mismas condiciones. Asimismo, en aquellos contratos para el uso de equipos
de perforación, el Contratista deberá hacer su mejor esfuerzo para negociar una opción de renovar
o extender el período de contratación, así como el derecho de ceder dicha opción, bajo los mismos
términos y condiciones, a un tercero designado por la CNH.

12.5 Disposición de Activos, El Contratista no podrá vender, arrendar, gravar,
dar en garantía, ni de cualquier otra forma disponer de los Materiales, sin el consentimiento de la
CNH y de acuerdo a los lineamientos que emita la Secretaría de Hacienda. El producto de la
disposición de Materiales tendrá el tratamiento especificado en el Anexo 4.

CLÁUSULA 13.
OBLIGACIONES ADICIONALES DE LAS PARTES

13.1 Obligaciones Adicionales del Contratista. Además de sus otras

obligaciones estipuladas en este Contrato, el Contratista deberá: E

ga 0

32 Área Contractual 2
Contrato No, CNH-RO1-L02-42/2015

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Evaluación, Plan de Desarrollo, los Programas de Trabajo aprobados por
la CNH y las Mejores Prácticas de la Industria, así como todos los demás términos y condiciones
del presente Contrato, el Sistema de Administración y la Normatividad Aplicable;

(b) Llevar a cabo, bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros y
otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las Actividades

Petroleras;

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para la realización
de las Actividades Petroleras y asegurarse de que sean adecuados para su objeto;

(1 Cada una de las Empresas Participantes deberá estar al corriente respecto
de sus Obligaciones de Carácter Fiscal, de acuerdo con la Normatividad Aplicable, así como ser
residente para efectos fiscales en México, tener por objeto exclusivamente la Exploración y
Extracción de Hidrocarburos y no tributar en el régimen fiscal opcional para grupos de sociedades
a que se refiere el Capítulo VH del Título Segundo de la Ley del Impuesto sobre la Renta;

(8) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos en
razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos, entre otros; cintas y líneas sísmicas;
muestras de Pozos, núcleos y formaciones; mapas e informes topográficos, geológicos, geofísicos,
geoquímicos y de perforación; así como cualquier otra información similar e informes de
evaluación geológica, geofísica y del yacimiento;

(h) Mantener en México registros completos de todas las Actividades

Petroleras realizadas conforme a este Contrato;

10) Suministrar a la CNH toda la información sobre la existencia de recursos
mineros, hídricos y de otros tipos que se descubran como resultado de las Actividades Petroleras;

(0) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que pueda
ir inás allá de la proyección vertical del Área Contractual, salvo que se trate de yacimientos
unificados de conformidad con lo instruido por la Secretaría de Energía;

(k) Identificar cada Pozo de conformidad con la Normatividad Aplicable e
incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por el
Contratista;

(0 Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos;

AF J

33 Área Contractual 2

(e.
Contrato No, CNH-R0!-L02-A2/2015

(m) — Facilitar que los representantes de la Agencia, de la CNH, de la Secretaría
de Hacienda y de cualquier otra autoridad, puedan realizar inspecciones de las Actividades
Petroleras y de todas las instalaciones, oficinas, registros y libros contables, así como de toda la
información relacionada con las Actividades Petroleras y proveer a dichos representantes, sin costo
alguno, las facilidades necesarias para el ejercicio de sus facultades en virtud de este Contrato,
incluyendo (tratándose de operaciones de Campo) transporte, alojamiento, alimentación y demás
servicios, en igualdad de condiciones a aquellas que suministre el Contratista a su personal;

(n) Cumplir con los requerimientos de información que le hagan las autoridades
competentes, incluyendo la CNH, la Agencia, la Secretaría de Energía, la Secretaría de Hacienda

y el Fondo;

(0) Asegurar que los Hidrocarburos en los Campos no se derramen o
desperdicien en cualquier otra forma y evitar el daño a los estratos que contengan Hidrocarburos
y a los que contengan depósitos de agua;

(p) Emplear personal calificado, así como Materiales y tecnología de punta, de
acuerdo con las Mejores Prácticas de la Industria;

(1) Adoptar y asegurarse de que los Subcontratistas adopten medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(1) Ejecutar los planes de respuesta a emergencias previstos en el Sistema de
Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor (incluyendo
explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar daño al ambiente o
presenten o puedan presentar una amenaza a la seguridad y salud de las Personas) con el fin de
mitigar sus efectos, así como reportar a la Agencia y la CNH con el detalle apropiado la situación
de emergencia y las medidas tomadas al respecto;

(s) Cada una de las Empresas Participantes deberá comunicar inmediatamente
a la CNH de cualesquiera procedimientos judiciales o administrativos en que el Contratista esté
involucrado, en relación con el presente Contrato o con las Actividades Petroleras;

(0 Tomar las medidas pertinentes para prevenir o reducir pérdidas, mitigar y
remediar cualquier daño causado por las Actividades Petroleras, y

(w) Mantener al menos las mismas condiciones financieras, de experiencia,
técnicas y de ejecución con las cuales originalmente el Contratista suscribió el Contrato hasta la
terminación del mismo, con excepción del requisito relativo al capital contable mínimo que en su
oportunidad el Contratista acreditó en su calidad de interesado en términos de las Bases de
Licitación, para el cual se deberá de mantener de manera anual un capital contable mínimo
promedio equivalente al acreditado durante la etapa de precalificación de la Licitación.

132  Aprobaciones de la CNH, Siempre y cuando el Contratista haya entregado
oportunamente a la CNH la información aplicable de forma completa, en todos los supuestos en
los que conforme al presente Contrato la CNH deba revisar, proporcionar comentarios y aprobar
planes, Programas de Trabajo o Presupuestos, la CNH deberá hacerlo dentro del plazo previsto en

34 Área Contractual 2

ER
Contrato No. CNH-R01-L02-42/2015

la Normatividad Aplicable, en el entendido de que la afirmativa ficta operará solamente en los
supuestos expresamente previstos en la Normatividad Aplicable.

La CNH podrá negar la aprobación de planes, Programas de Trabajo o Presupuestos
en el caso que los mismos: (1) no cumplan con el Programa Mínimo de Trabajo y el Incremento en
el Programa Mínimo, en su caso, o (ii) no se ajusten a las Mejores Prácticas de la Industria. Lo
anterior, sin perjuicio de lo previsto en la Normatividad Aplicable,

133 Responsabilidad Ambiental y Seguridad Industrial. El Contratista será

responsable: (í) del cumplimiento de todas las obligaciones, compromisos y condiciones
ambientales previstas en la Normatividad Aplicable, las Mejores Prácticas de la Industria y los
permisos ambientales y (ii) de los daños que cause al medio ambiente con la realización de las
Actividades Petroleras, El Contratista cumplirá con los controles y las medidas de prevención en
matería ambiental o de seguridad industrial, requeridos por la Agencia o por la Normatividad
Aplicable o previstas en el Programa de Administración de Riesgos o en el Sistema de
Administración. Sin limitar la responsabilidad ambiental del Contratista y sus Subcontratistas
prevista en esta Cláusula 13.3 y en la Normatividad Aplicable, el Contratista y Subcontratistas

deberán:

(a) Realizar las Actividades Petroleras con sustentabilidad ambiental,
preservando y conservando el medio ambiente, sin causar daño a la propiedad pública o privada,
y con apego al Sistema de Administración;

(b) Realizar todos los estudios ambientales y obtener, renovar y mantener todos
los permisos ambientales de las autoridades competentes para la realización de las Actividades
Petroleras, de conformidad con el Sistema de Administración y la Normatividad Aplicable;

(c) Cumplir con todos los permisos ambientales y mantener los Campos en las
mejores condiciones que permitan un desarrollo sustentable;

(d) Emplear personal calificado, Materiales, procedimientos operacionales y en
general las más actualizadas tecnologías que cumplan con las Mejores Prácticas de la Industria,
aplicando el principio de la prevención, precaución y preservación de la diversidad biológica, de
los recursos naturales y de la seguridad y salud de la población y de su personal,

(e) Ser responsables de cualquier afectación al medio ambiente y su
correspondiente resarcimiento durante la vigencia del Contrato, por lo que deberán efectuar las
labores de remediación que correspondan en caso de contaminación causada por las Actividades
Petroleras. En caso de daño ambiental causado por las Actividades Petroleras, el Contratista y
Subcontratistas deberán efectuar de inmediato los trabajos para controlar los efectos
contaminantes, como limpieza, reparación y restauración de las áreas afectadas en términos de lo
dispuesto por la Normatividad Aplicable;

0 Colaborar con la Agencia y los organismos estatales encargados del
desarrollo sustentable del Área Contractual, en el entendido de que el Contratista: (i) dará acceso
al personal de la Agencia a todas las instalaciones utilizadas en las Actividades Petroleras para su
inspección; (ii) entregará a la Agencia oportunamente toda la información y documentación que le

A

35 Área Contractual 2 j
Contrato No. CNI-RO!-L02-A2/2015

requiera en la materia de su competencia, y (ii) comparecerá ante la Agencia cuando sea requerido
conforme a la Normatividad Aplicable;

(8) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido de que
esta obligación también le será aplicable a todos los Subeontratistas, y

(h) Como parte de las actividades de Abandono, remediar y rehabilitar el Área
Contractual que esté siendo abandonada y cumplir con todas las obligaciones ambientales que
pudieran existir como resultado de las Actividades Petroleras.

No obstante lo anterior, el Contratista no será responsable de los daños al medio
ambiente presentes en el Área Contractual con anterioridad a la Fecha Efectiva conforme a lo
establecido en la Cláusula 13.4 y la Normatividad Aplicable,

13.4 Daños Preexistentes. El Contratista deberá iniciar la conducción de los
estudios para la determinación de la línea base ambiental durante la Etapa de Transición de
Arranque de conformidad con lo previsto en la Cláusula 3.4 y la Normatividad Aplicable. A más
tardar ciento ochenta (180) Días después de la Fecha Efectiva, el Contratista deberá presentar un
informe detallado de la línea base ambiental; asimismo, deberá notificar a la CNH y a la Agencia
la existencia de cualquier Daño Preexistente. Dicho plazo podrá prorrogarse en una sola ocasión a
solicitud del Contratista y previa autorización de la CNH hasta por noventa (90) Días adicionales.
La CNH y la Agencia podrán objetar dentro de los sesenta (60) Días siguientes a la recepción de
cualesquiera dichas notificaciones que el daño en cuestión pueda ser efectivamente considerado
un Daño Preexistente. El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a Daños Preexistentes oportunamente notificados conforme a lo establecido en esta
Cláusula 13.4 y la Normatividad Aplicable. Durante dicho período de sesenta (60) Días se podrán
celebrar audiencias o comparecencias para aclarar de buena fe cualquier diferencia técnica que
exista al respecto de los Daños Preexistentes, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. Una vez que la CNH y la Agencia aprueben los Daños
Preexistentes, se le entregará al Contratista una constancia que identifique dichos Daños
Preexistentes aceptados y las actividades de Abandono necesarias conforme a lo establecido en la
Cláusula 3.4, En caso de que las Partes no lleguen a un acuerdo respecto a los Daños Preexistentes,
las diferencias se resolverán conforme a los procesos establecidos en la Cláusula 25.2.

13.5  Dereeho de Acceso de Terceros al Área Contractual. De ser necesario,
el Contratista permitirá a la CNH, a cualquier otro contratista de actividades de Exploración y
Extracción, asignatario, autorizado o permisionario, el uso o paso sobre cualquier parte del Área
Contractual, sin costo alguno, siempre que ello no interfiera con las Actividades Petroleras
realizadas por el Contratista, sea técnicamente posible y no genere un inconveniente irrazonable
al Contratista, de conformidad con la Normatividad Aplicable.

CLÁUSULA 14.
DISPOSICIÓN DE LA PRODUCCIÓN

14.1 Hidrocarburos de Autoeonsumo, El Contratista podrá utilizar
Hidrocarburos Producidos para las Actividades Petroleras (incluyendo su uso como parte de

A

36 Área Contractual 2 N

2
Contrato No, CNH-R01-1.02-42/2015

cualquier proyecto de Recuperación Avanzada), como combustible o para inyección o
levantamiento neumático, sin costo alguno, hasta por los niveles autorizados por la CNH en el Plan
de Desarrollo aprobado, El Contratista no podrá quemar ni ventear el Gas Natural, excepto dentro
de los límites autorizados por la Agencia o en la medida en que sea necesario para prevenir o
mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la Normatividad

Aplicable.

14.2 Puntos de Medición. Los Hidrocarburos Netos serán medidos y analizados
en los Puntos de Medición, de acuerdo con lo establecido en la Cláusula 11 y la Normatividad

Aplicable.

14,3 Comercialización de la Producción del Contratista, Cada una de las
Empresas Participantes podrá comercializar la parte de los Hidrocarburos Netos equivalente a la
porción que a cada una de ellas le corresponda de ta Contraprestación del Contratista por sí misma
o a través de cualquier otro comercializador, en el entendido de que si cualquiera de las Empresas
Participantes comercializa la parte de la producción que le corresponda en territorio mexicano, el
comercializador deberá contar con registro ante la Comisión Reguladora de Energía de México,
de conformidad con la Normatividad Aplicable.

14.4 Comercialización de la Producción del Estado. El Contratista deberá
entregar al Comercializador, en los Puntos de Medición, la porción de los Hidrocarburos Netos
que constituya la correspondiente Contraprestación del Estado. La CNH podrá en cualquier
momento cambiar al Comercializador, mediante notificación por escrito enviada al Contratista.

14.5 Disposición de los Subproductos. En caso que durante la realización de
las Actividades Petroleras en el Área Contractual y como parte del proceso de separación de los
Hidrocarburos se obtengan Subproductos, éstos permanecerán bajo la propiedad del Estado. El
Contratista deberá indicar en el Programa de Trabajo correspondiente el volumen estimado de
dichos Subproductos y la forma en que éstos serán recolectados, transportados, almacenados

desechados, procesados y/o comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos se sujetarán a lo establecido en los Anexos 3 y 4.

14.6 Instalaciones de Comercialización. En caso que el Contratista construya
Instalaciones de Comercialización, el Contratista deberá ofrecer al Comercializador, a un Costo
razonable, igual acceso a las Instalaciones de Comercialización para la porción de la producción
de Hidrocarburos correspondiente a la Contraprestación del Estado, en el entendido de que el Costo
de las Instalaciones de Comercialización no será considerado un Costo Recuperable. El diseño de
las Instalaciones de Comercialización deberá tomar en cuenta el volumen total de los
Hidrocarburos Netos, salvo pacto en contrario entre las Partes.

CLÁUSULA 15.
CONTRAPRESTACIONES

15.1 Pagos Mensuales. A partir de que el Contratista inicie la Producción
Comercial Regular y entregue los Hidrocarburos Netos en los Puntos de Medición, el Fondo, de

37 7 Área Contractual 2

A

1

de

)
Contrato No. CNH-RO]-L02-A2/2015

conformidad con lo establecido en los Anexos 3, 4 y 12, calculará las Contraprestaciones
correspondientes a cada Mes durante la vigencia del presente Contrato, con base en la información
que reciba en términos de dichos Anexos, y, por conducto de la CNH, llevará a cabo el pago en el
mismo Punto de Medición de aquellas Contraprestaciones del Contratista que resulten de dichos

cálculos,

15.2  Contraprestación del Estado. De conformidad con el Anexo 3 y los

ajustes que conforme al Anexo 3 correspondan, las Contraprestaciones del Estado para cualquier
Mes estarán integradas pot:

(a) La Cuota Contractual para la Fase Exploratoria, la cual será aplicable
durante el Período de Evaluación;

(b) Las Regalías, y

(c) El setenta por ciento (70%) de la Utilidad Operativa para el Mes de que se
trato, mismo que será ajustado de conformidad con el Mecanismo de Ajuste,

15.3  Contraprestación del Contratista. La Contraprestación del Contratista,

para el Mes de que se trate, está compuesta de:

(a) La Recuperación de Costos (sujeto al Límite de Recuperación de Costos), y

(b) El porcentaje remanente de la Utilidad Operativa en dicho Mes, después del
pago del porcentaje de la Utilidad Operativa que le corresponde al Estado, conforme el inciso (c)

de la Cláusula 15.2.
15.4 Límite de Costos Recuperables. En ningún Mes durante la vigencia del

presente Contrato, la porción de la Contraprestación del Contratista relativa a la Recuperación de
los Costos Recuperables podrá ser superior al Límite de Recuperación de Costos, determinado
conforme a lo establecido en el Anexo 3.

15.5 Valor Contractual de los Hidrocarburos. Para efectos del cálculo de las
Contraprestaciones, el Valor Contractual de los Hidrocarburos para cada Mes se determinará de
conformidad con lo establecido en el Anexo 3.

15,6 Cálculo de las Contraprestaciones. Corresponderá al Fondo realizar el

cálculo de la Contraprestación del Estado y la Contraprestación del Contratista que corresponda
para cada Mes conforme al presente Contrato respecto de los Hidrocarburos obtenidos en la
producción de cualquier prueba para determinar las características del yacimiento y los caudales
de producción, así como aquellos Hidrocarburos obtenidos a partir del inicio de la Producción
Comercial Regular con base en la información sobre producción, calidad y otros datos que reciba
dei Contratista y de la CNH de conformidad con lo estipulado al efecto en los Anexos 3, 4 y 12.
Lo anterior sin perjuicio de las facultades de verificación y auditoría de la Secretaría de Hacienda
conforme a la Normatividad Aplicable y en su caso, de los ajustes que dicha Secretaría determine
conforme a lo establecido en la Normatividad Aplicable y en el presente Contrato y sus Anexos.

LE AÁ

38 Área Contractual 2

Contrato No. CNH-RO]-L02-42/2015

CLÁUSULA 16.
GARANTÍAS

16.1 Garantía de Cumplimiento.

(a) Para garantizar el debido, adecuado y pleno cumplimiento de los
compromisos por parte del Contratista durante el Período Inicial de Evaluación, el Contratista
deberá entregar a la CNH, simultáneamente con la firma del presente Contrato, una carta de crédito
incondicional e irrevocable, emitida a favor de la CNH por una institución bancaria mexicana
autorizada o emitida por un banco extranjero y confirmada por una institución bancaria mexicana
autorizada, por un monto de EUAS$110,760,000.00 (ciento diez millones setecientos sesenta mil
dólares 00/100 Cy), utilizando el formato de carta de crédito que se adjunta como Anexo 10 (la
“Garantía de Cumplimiento Inicial”). La Garantía de Cumplimiento Inicial deberá cubrir el
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo. Dicha garantía deberá
mantenerse vigente hasta sesenta (60) Días después de la fecha de terminación del Período Inicial
de Evaluación previa verificación de la CNH del cumplimiento total de las obligaciones relativas
a este período, La CNH, tendrá derecho de hacer efectiva la Garantía de Cumplimiento Inicial a
fin de cobrar cualquier pena convencional indicada en la Cláusula 4 y aplicable con motivo del
incumplimiento del Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo,

(b) A solicitud del Contratista, el monto de la Garantía de Cumplimiento Inicial
se podrá reducir de manera anual en proporción al cumplimiento de las obligaciones garantizadas,
previa verificación y autorización de la CNH. Al concluir el Período Inicial de Evaluación, el
Contratista podrá solicitar la devolución de la Garantía de Cumplimiento Inicial una vez que el
Contratista presente la Garantía del Período Adicional de conformidad con esta Cláusula 16.1.

(c) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista del Programa Mínimo de Trabajo, del Incremento en el Programa Mínimo no realizado
durante el Período Inicial de Evaluación y su compromiso adicional de trabajo para el Período
Adicional de Evaluación (de haberlo), el Contratista deberá entregar a la CNH, a más tardar diez
(10) Días después de que la CNH apruebe el otorgamiento al Contratista del Período Adicional de
Evaluación pero en todo caso antes de que inicie el Período Adicional de Evaluación, una carta de
crédito incondicional e irrevocable, emitida a favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución bancaria
mexicana autorizada, por un monto en términos de la Cláusula 4,3, utilizando el formato de carta
de crédito que se adjunta como Anexo 10 (la “Garantía del Período Adicional”). La Garantía del
Período Adicional deberá mantenerse vigente hasta sesenta (60) Días después de la fecha de
terminación del Período Adicional de Evaluación previa verificación de la CNM del cumplimiento
total de las obligaciones relativas a este período. La CNH, tendrá derecho de hacer efectiva la
Garantía del Período Adicional a fin de cobrar cualquier pena convencional indicada en la Cláusula
4.4 y aplicable con motivo del incumplimiento del Programa Mínimo de Trabajo, el Incremento
en el Programa Mínimo y los compromisos adicionales para el Período Adicional de Evaluación.

(d) Al concluir el Período Adicional de Evaluación, el Contratista podrá
solicitar la devolución de la Garantía del Período Adicional una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Período Adicional de Evaluación.

39 Área Contractual 2

)
e

La, 10)
Contrato No. CNH-RO1-L02-A2/2015

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva, los
recursos avalados por ésta, se transferirán al Fondo.

16.2 Garantía Corporativa. Simultáneamente con la suscripción del presente
Contrato, las Empresas Participantes deberán entregar a la CNH una Garantía Corporativa
debidamente suscrita por sus Garantes, utilizando el formato incluido en el Anexo 2 y de

conformidad con lo siguiente:

(a) Cada una de las Empresas Participantes podrá presentar una Garantía
Corporativa debidamente suscrita por sus empresas matrices en última instancia, o

(b) En caso que alguno(s) (de los) Garante(s) no se trate(1n) de la(s) empresa(s)
matriz(ces) en última instancia de alguna(s) Empresa(s) Participante(s), dicho(s) Garante(s)
deberá(n) exhibir a la CNH sus estados financieros consolidados debidamente auditados que
demuestren un capital contable mínimo equivalente a su porcentaje de Interés de Participación
multiplicado por un monto equivalente a dieciocho (18) veces el valor del Programa Mínimo de
Trabajo, estimado de conformidad con el Anexo 6.

Se deberá mantener un promedio anual mínimo de capital contable igual o superior
a dicho monto hasta que todas las obligaciones de la(s) Empresa(s) Participante(s) se den por
pagadas o cumplidas en su totalidad, en términos de lo previsto en el Anexo 2. Lo anterior sin
perjuicio de lo previsto en la Cláusula 2.4,

(0) En caso que los Garantes no puedan cumplir con el requisito de capital
contable previsto en el inciso (b) anterior, las Empresas Participantes deberán notificar a la CNH
dentro de los siguientes cinco (5) Días posteriores y presentar las Garantías Corporativas de
conformidad con el inciso (a) de esta Cláusula 16.2 o en su caso acreditar el requisito del inciso
(b) anterior por Garantes debidamente capitalizados.

CLÁUSULA 17.
ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL

17.1 Requerimientos del Programa, El Contratista estará obligado a llevar a

cabo todas las operaciones relacionadas con el Abandono del Área Contractual. El Plan de
Desarrollo, así como cada Programa de Trabajo y Presupuesto presentado para la aprobación de la
CNH deberá contener una sección relacionada con el Abandono, la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos, limpieza, retorno a su estado
natural, desinstalación de maquinaria y equipo, y entrega ordenada y libre de escombros y
desperdicios del Área Contractual, todo lo cual deberá realizarse conforme a las Mejores Prácticas
de la Industria, al Sistema de Administración y a la Normatividad Aplicable,

172 Notificación de Abandono. Antes de faponar algún Pozo o desinstalar
cualquier Material, el Contratista deberá notificarlo a la Agencia y a la CNH, con cuando menos
sesenta (60) Días de anticipación.

17.3 Fideicomiso de Abandono. El Contratista deberá abrir un fideicomiso de
inversión (el “Fideicomiso de Abandono”), que esté bajo el control conjunto de la CNH y el

, AÁ pe
Ñ

40 Área Contractual 2 y

Contrato No. CNH-R01-1.02-42/2015

Contratista, en una institución bancaria mexicana autorizada por la CNH. Las Partes acuerdan que
el fin del Fideicomiso de Abandono es crear una reserva para fondcar las operaciones de Abandono
en el Área Contractual. El Contratista no podrá hacer uso de los fondos depositados en el
Fideicomiso de Abandono para cualquier otro propósito que no sea llevar a cabo las operaciones
de Abandono en el Área Contractual, ni tendrá derecho a dar en garantía, ceder o disponer de
cualquier otra forma del Fideicomiso de Abandono. Lo anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

17.4  Fondeo del Fideicomiso de Abandono. El Contratista deberá depositar al
Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de cada Trimestre.
La Aportación Anual para las operaciones de Abandono en el Área Contractual será determinada

con base en la siguiente fórmula:

AA-Máximo [0,(PAE/RR)*CAE-IA¡]

Donde:

AA = Aportación Anual.

PAE; = Producción estimada en el Campo para el Año del
cálculo.

RR = Reservas remanentes al inicio del Año del cálculo,

según lo determine el Contratista, cuantificadas con base en la
metodología que establezca la CNH. Estas reservas remanentes
deberán ser consistentes con el volumen de Hidrocarburos a
recuperar desde el inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del Contrato, o (ij) el Año
en que se estima se terminarán las actividades de Abandono en el

Campo.

CAE = Monto remanente de los Costos de Abandono al
inicio del Año del cálculo, estimado conforme al Plan de Desarrollo
aprobado, según sea modificado. Dicho monto remanente se
calculará como la diferencia entre el monto global de los Costos de
Abandono que sea estimado sobre la base de los Costos de

Abandono en el Campo, según estudios técnicos realizados por el
Contratista y aprobados por la CNH, menos el saldo acumulado en
el Fideicomiso de Abandono al iniciar el Año de Calculo (AAA+.:).

IA: = Es el interés generado en el Fideicomiso en el Año
de cálculo, siguiendo la siguiente fórmula:

lA =1 * AAA+1

Abandono futuros para el Campo desde el Año del cálculo hasta lo
que ocurra primero entre: (1) la terminación natural del Contrato, o
(ii) el Año en que se estima se terminarán las actividades de
Par

es
A

—
41 Área Contractual 2

Contrato No. CNH-RO1-L02-A2/2015

Donde:

ri = Es la tasa de interés aplicable al saldo del
Fideicomiso de Abandono.

AAA = Es el saldo acumulado en el Fideicomiso de
Abaudono al terminar el Año de cálculo, definido de la siguiente
forma:

AAA = AAALHAAd IAS 1.

Donde:

Si = Es el monto total retirado del Fideicomiso de
Abandono durante el Año de cálculo para financiar actividades de
Abandono realizadas en el mismo Año,

17.5 Fondos Insuficientes, La responsabilidad del Contratista de cumplir con
los trabajos de Abandono es independiente de que existan o no fondos suficientes en el
Fideicomiso de Abandono. El Contratista transferirá al Fondo, al cierre de las Actividades
Petroleras en virtud de este Contrato, el saldo remanente en el Fideicomiso de Abandono, En caso
que el saldo remanente en el Fideicomiso de Abandono sea insuficiente, el Contratista tendrá la
obligación de cubrir cualquier diferencia que exista con los Costos totales de Abandono para el

Campo.

17.6 Sustitución Solicitada por la CNH. Antes de la terminación del presente

Contrato por cualquier motivo, o en caso que la CNH rescinda el Contrato, la CNH podrá solicitar
al Contratista que se abstenga de llevar a cabo operaciones de Abandono específicas con respecto
a determinadas instalaciones, incluyendo Pozos. En dicho caso, el Contratista deberá entregar, al
tercero que la CNH determine, las instalaciones en buen estado de funcionamiento, así como
entregar al Fondo cualquier saldo remanente en el Fideicomiso de Abandono y a partir de ese
momento el Contratista será considerado releyado de cualquier futura obligación en relación con
el Abandono de dichas instalaciones,

17,7 Etapa de Transición Final. En caso que suceda la terminación del presente
Contrato por cualquier motivo, o en caso que la CNH rescinda el Contrato, el Contratista y la CNH
iniciarán la Etapa de Transición Final para la totalidad o la parte correspondiente del Área
Contractual, durante la cual se llevará a cabo la entrega del Área Contractual del Contratista a la
CNH o a un tercero designado para fal efecto, conforme a lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos, para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del Área

Contractual;
(b) El Contratista deberá presentar a la CNH un informe que señale al menos la

identificación de los Pozos y Materiales en la totalidad o la parte correspondiente del Área
Contractual, así como la descripción de las condiciones de operación a la fecha de inicio de la

Etapa de Transición Final; A gt

y 42 Área Contractual 2

»
Contrato No. CNH-R01-L.02-42/2015

(c) El Contratista deberá presentar a la CNH un informe que contenga toda la
información obtenida dentro de los noventa (90) Días previos a la terminación del Contrato,
relativa a la producción de Hidrocarburos en el Área Contractual y de la infraestructura asociada

a la producción;

(d) La CNH solicitará al Contratista el Abandono de los Pozos y Materiales que
no le sean transferidos a la CNH de conformidad con lo establecido en el presente Contrato;

(e) El Contratista deberá actualizar la línea base social determinada de
conformidad con la Cláusula 3.4, para identificar los pasivos sociales existentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área

Contractual;

(6) Ef Contratista deberá actualizar la línea base ambiental determinada de
conformidad con la Cláusula 3.4, para identificar los pasivos ambientales existentes derivados de
la conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área

Contractual, y

(2) La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición Final directamente o a través del tercero designado y revisará y validará que las
actividades correspondientes hayan sido realizadas de acuerdo con las Mejores Prácticas de la
Industria y de conformidad con la Normatividad Aplicable.

En caso que el Contratista renuncie o devuelva la totalidad o una parte del Área
Contractual, la Etapa de Transición Final iniciará de manera simultánea a la notificación de
renuncia emitida de conformidad con lo previsto en la Cláusula 3.5.

La Etapa de Transición Final se llevará a cabo de conformidad con la Normatividad
Aplicable.

CLÁUSULA 18.

RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL

18.1 Responsabilidad Laboral. El Contratista y cada uno de sus Subcontratistas
tendrán la responsabilidad exclusiva e independiente de todo el personal y trabajadores empleados
en las Actividades Petroleras, siendo los únicos responsables por el cumplimiento de las
obligaciones laborales o patronales que provengan o emanen de la Normatividad Aplicable o de
los contratos individuales o colectivos que hayan celebrado con su personal y trabajadores.

18.2 Subcontratistas. El Contratista tiene el derecho a utilizar Subcontratistas
para el suministro de equipos y servicios especializados, siempre que dichas subcontrataciones no
impliquen la sustitución de facto del Contratista como operador. Se entenderá que hay una
sustitución de facto cuando, entre otros supuestos, el Contratista deje de tener el control de las '
Actividades Petroleras. Los Subcontratistas deberán cumplir con las disposiciones aplicables del |
presente Contrato, el Sistema de Administración y la Normatividad Aplicable. El Contratista no“
podrá utilizar los servicios de empresas que estén inhabilitadas por las Autoridades

A pr

43 Área Contractual 2

Contrato No, CNH-R01-L,02-42/2015

Gubernamentales, de conformidad con la Normatividad Aplicable. No obstante cualquier
subcontratación del Contratista, éste continuará siendo responsable de todas las obligaciones del
Contratista derivadas del presente Contrato.

18.3 Contenido Nacional, El Contratista tendrá las siguientes obligaciones:

(a) Enel Periodo de Evaluación:

(1) Cumplir con un porcentaje mínimo de contenido nacional de
diecisiete por ciento (17%) del valor de los conceptos señalados en
la Metodología que se hayan adquirido o contratado para las
Actividades Petroleras durante el Período de Evaluación, el cual será
verificado anualmente por la Secretaría de Economía conforme a
dicha Metodología y a la Normatividad Aplicable, e

(2) — Incluir en su propuesta de Plan de Evaluación un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo los
plazos y las etapas aplicables a ambos programas, para que la CNH
otorgue o niegue su aprobación conforme a la Cláusula 4.1 con
opinión de la Secretaría de Economía, en el entendido de que una
vez aprobado forma parte integrante del presente Contrato y se
considerará una obligación del Contratista, Las obligaciones en
materia de contenido nacional iniciarán en el momento en que el
Plan de Evaluación sea aprobado.

(b) Enel Período de Desarrollo:

(1) Cumplir con un porcentaje mínimo de contenido nacional por Año
del valor de todos los conceptos señalados en la Metodología que se
hayan adquirido o contratado durante el Período de Desarrollo para
las Actividades Petroleras, el cual se incrementará anualmente a una
tasa constante a partir de veinticinco por ciento (25%) en el primer
Año del Período de Desarrollo hasta que en el Año 2025 constituya
cuando menos el treinta y cinco por ciento (35%), el cual será
verificado anualmente por la Secretaría de Economía conforme a
dicha Metodología y la Normatividad Aplicable;

(2) — Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo los
plazos y las etapas aplicables, para que la CNH otorgue o niegue su
aprobación conforme a la Cláusula 5.2, con opinión de la Secretaría
de Economía, en el entendido de que una vez aprobado forma parte
integrante de! presente Contrato y se considerará una obligación del
Contratista. Las obligaciones en materia de contenido nacional

e

44 Área Contractual 2

Contrato No, CNH-RO1-L02-A2/2015

iniciarán en el momento en que el Plan de Desarrollo sea aprobado,
y

(3) A partir del Año 2025, los conceptos señalados en la Metodología
mencionada, deberán constituir cuando menos el treinta y cinco por
ciento (35%) del valor de todos los conceptos antes referidos que se
hayan adquirido o contratado para las Actividades Petroleras, sin
perjuicio de que este porcentaje mínimo promedio de contenido
nacional se revisará conforme al transitorio vigésimo cuarto de la
Ley de Hidrocarburos.

(e) El Contratista deberá entregar a la Secretaría de Economía en la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones que
emita dicha dependencia para llevar a cabo la verificación correspondiente. En caso de
incumplimiento del porcentaje mínimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo, un porcentaje del valor de los conceptos señalados en la
metodología establecida por la Secretaría de Economía para la medición de contenido nacional
que hayan sido adquiridos en incumplimiento de los porcentajes mínimos de contenido nacional
requeridos, según haya sido verificado por la Secretaría de Economía, de acuerdo a lo siguiente:

(1) El equivalente al quince por ciento (15%) para el Período de
Evaluación;

() El equivalente al veinte por ciento (20%) para el primer Año del
Período de Desarrollo;

(3) El equivalente al cuarenta por ciento (40%) para el segundo Año del
Período de Desarrollo;

(4) El equivalente al sesenta por ciento (60%) para el tercer Año del
Período de Desarrollo;

(5) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Período de Desarrollo, y

(6) El equivalente al cien por ciento (100%) a partir del quinto Año del
Período de Desarrollo.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 18,3 y en la Normatividad Aplicable, el Contratista deberá pagar, por
concepto de pena convencional a la Nación, por conducto del Fondo, la sanción máxima prevista
en el artículo 85, fracción II, inciso 0) de la Ley de Hidrocarburos.

(d) No obstante cualquier subcontratación del Contratista, éste continuará
siendo responsable de todas las obligaciones en materia de contenido nacional derivadas del

presente Contrato. A ea

A
45 Área Contractual 2

Y
Contrato No, CNA-R01-L02-A2/2015

18.4 Preferencia de Bienes y Servicios de Origen Nacional, El Contratista

deberá dar preferencia a la contratación de servicios de origen nacional, incluyendo la capacitación
y contratación, a nivel técnico y directivo, de Personas de nacionalidad mexicana, así como a la
adquisición de bienes de origen nacional, cuando dichos conceptos sean ofrecidos en el mercado
bajo las mismas circunstancias, incluyendo igualdad de precios, calidad y entrega oportuna.

18.5 Capacitación y Transferencia Tecnológica. El Contratista deberá cumplir

con los programas de capacitación y transferencia de tecnología aprobados por la CNH en el Plan
de Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán, entre
otros, la adopción, innovación, asimilación, investigación y desarrollo tecnológicos y formación
de recursos humanos nacionales en la investigación científica y tecnológica aplicada a la
Exploración y Extracción de Hidrocarburos en coordinación con instituciones de educación

superior.

CLÁUSULA 19,
SEGUROS

19.1 Disposición General. Las obligaciones, responsabilidades y riesgos del
Contratista conforme al presente Contrato son independientes de la contratación de los seguros a
que se hace referencia en esta Cláusula 19 y, en consecuencia, el aleance de las obligaciones y
responsabilidades derivadas de la asunción de tales riesgos no podrán reducirse en perjuicio de la
Nación o de terceros por la contratación de los mencionados seguros o por la falta de la
contratación o cobertura suficiente de ellos.

19.2 Cobertura de Seguros, Con el objeto de cubrir los riesgos inherentes a las
Actividades Petroleras, previo al inicio de las mismas, el Contratista deberá obtener y mantener en

pleno vigor y efecto las pólizas de seguros que cubran al menos lo siguiente:

(a) Responsabilidad Civil por daños a terceros en sus bienes o en sus personas
incluyendo responsabilidad civil ambiental que ampare daños al ambiente por contaminación de

Hidrocarburos;
(b) El control de Pozos;

(0) Dafíos a los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras, y

(d) Daños al personal,

Previo al inicio de las actividades de perforación de Pozos el Contratista deberá
demostrar: (1) que las coberturas adquiridas para los conceptos (a) y (b) anteriores suman al menos
mil millones de Dólares de suma asegurada por evento u ocurrencia y en el agregado anual, y (ii)
que está suscrito o forme parte de una sociedad que tenga por objeto la prestación de servicio de
control de Pozos en el Golfo de México, o exhibir evidencia que tiene vigente un contrato con
alguna compañía especializada en la prestación de dichos servicios. Los montos mínimos
requeridos para los conceptos descritos en los incisos (a) y (b) anteriores serán de 700 y 300

A

46 Área Contractual 2

Contrato No, CNH-R01-L02-A2/2015

millones de dólares, respectivamente. Los montos de los conceptos (a) y (b) anteriores podrán
ajustarse a la baja con base en la Normatividad Aplicable que emita la Agencia.

Lo anterior de conformidad con las Mejores Prácticas de la Industria y sin
menoscabo de aquellas coberturas, límites, reglas para las exclusiones y demás términos y
condiciones que requiera la Agencia a través de la Normatividad Aplicable.

El Contratista estará obligado a presentar las pólizas de seguros que amparen las
actividades de todos los Subcontratistas o proveedores que participen directa o indirectamente en
las actividades derivadas del Contrato de conformidad con la Normatividad Aplicable. Las pólizas
correspondientes deberán manifestar expresamente estas coberturas.

19.3 Aseguradoras y Condiciones. Previo al inicio de las Actividades

Petroleras, el Contratista deberá exhibir las pólizas de seguro correspondientes a la Agencia y a la
CNH, mismas que deberán mantenerse en vigor durante la vigencia del Contrato,

Cada póliza de seguro deberá ser contratada bajo términos y condiciones aprobados
por la CNH y la Agencia. El Contratista podrá asegurarse con aseguradoras de reconocida
solvencia o a través de sus Filiales siempre que cuenten con una calificación crediticia de grado
de inversión en cualquiera de los casos previa aprobación de la CNH y la Agencia. Las
aprobaciones no serán negadas injustificadamente,

El contrato de seguro deberá establecer que los inspectores de riesgo de la
aseguradora proporcionarán al Contratista y a la CNH y la Agencia los reportes de las inspecciones

y verificaciones.

19.4 Modificación o Cancelación de Pólizas. El Contratista no podrá cancelar
o modificar las pólizas de seguro vigentes en sus términos y condiciones sin previa autorización
de la CNH y la Agencia. El Contratista podrá solicitar a la CNH y la Agencia su aprobación para
modificar cualquier póliza de seguro, en cuyo caso dicha solicitud deberá describir la racionalidad
y los beneficios de la modificación propuesta. La CNH y la Agencia formularán y comunicarán al
Contratista cualquier objeción u observación que pueda tener respecto a las modificaciones
propuestas. En caso que la CNH y la Agencia no aprueben la modificación propuesta, el Contratista
deberá obtener y mantener la póliza de seguro autorizada.

19.5 Renuncia a la Subrogación. En todas las pólizas proporcionadas por el
Contratista conforme al presente Contrato, se incluirá una renuncia a la subrogación de los
aseguradores, así como la renuncia de cualquier derecho de los aseguradores a una compensación
o reconvención, ya sea mediante un endoso o de cualquier otra manera, en relación con cualquier
tipo de responsabilidad de cualquiera de aquellas Personas aseguradas en cualquiera de las pólizas.

19.6 Destino de los Beneficios. El Contratista destinará inmediatamente
cualquier pago que reciba por concepto de cobertura de seguros para remediar el daño civil o
ambiental, reparar o reemplazar cualquiera de los Materiales dañados o destruidos. Si una
compañía aseguradora retiene el pago de una reclamación, el Contratista deberá asumir los Costos

de reparación o de reposición. A és

47 Área Contractual 2

Contrato No, CNH-RO1-L02-A2/2015

19.7 Moneda de Pago. Los beneficios a cobrar por las pólizas requeridas
conforme a esta Cláusula 19 deberán ser denominados y pagaderos en Dólares.

19.8 Cumplimiento con la Normatividad Aplicable. En la contratación de los

seguros, el Contratista cumplirá con la Normatividad Aplicable en materia de seguros y fianzas.

CLÁUSULA 20,
OBLIGACIONES DE CARÁCTER FISCAL

20.1 Obligaciones de Carácter Fiscal. Cada Empresa Participante será

responsable de cubrir las Obligaciones de Carácter Fiscal que de forma individual le correspondan
de conformidad con la Normatividad Aplicable. Lo anterior, sin perjuicio de aquellas Obligaciones
de Carácter Fiscal que correspondan al Contratista y que por su naturaleza, de acuerdo a la
Normatividad Aplicable sean responsabilidad del Operador en nombre del Contratista.

20.2 Derechos y Aprovechamientos, El Contratista estará obligado a pagar

oportunamente los derechos y aprovechamientos que establezca la Normatividad Aplicable por la
administración y supervisión que del presente Contrato realicen la CNH y la Agencia.

CLÁUSULA 21.
CASO FORTUITO O FUERZA MAYOR

21,1 Caso Fortuito o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del presente Contrato si
dicho incumplimiento, suspensión o retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

21.2 Carga de la Prueba. La prueba de Caso Fortuito o Fuerza Mayor
corresponderá a quien la alega.

21.3 Prórroga del Programa de Trabajo; Prórroga del Plazo del Contrato.

Si el Contratista no puede cumplir con algún Programa de Trabajo como resultado de Caso Fortuito
o Fuerza Mayor, el Programa de Trabajo será prorrogado por un plazo que no exceda el período
de dicho retraso y sólo en la medida en que el Programa de Trabajo sea efectivamente afectado,
en el entendido de que dicha prórroga no será otorgada a menos de que el Contratista la hubiere
solicitado por escrito especificando la razón de dicha prórroga (incluyendo, hasta donde sea
posible, una explicación de cómo el evento en cuestión realmente le impide al Contratista cumplir
con el Programa de Trabajo) a más tardar cinco (5) Días después de que el Contratista tenga o
debiera de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
salvo lo previsto en el Anexo 13. La Parte que reciba la notificación de Caso Fortuito o Fuerza
Mayor deberá informarle a la otra Parte si concede o no el Caso Fortuito o la Fuerza Mayor en un
plazo no mayor a treinta (30) Días contados a partir de que haya recibido la notificación de Caso
Fortuito o Fuerza Mayor con información completa. Salvo por lo previsto en el presente Contrato,
las Partes deberán asumir de nuevo el cumplimiento de sus obligaciones tan pronto como el Caso
Fortuito o Fuerza Mayor cese. El Período de Evaluación será prorrogado conforme a esta Cláusula
21.3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en las

actividades de Evaluación de más de treinta (30) Días. A

48 Área Contractual 2

A
Contrato No. CNH-RO1-L02-A2/2015

El Contratista podrá solicitar a la CNH hasta cuatro (4) períodos de prórroga del
plazo del presente Contrato de tres (3) Meses cada uno. El Contratista deberá presentar la solicitud
de prórroga correspondiente a más tardar el último Día Hábil del Trimestre siguiente a partir de
que se cumpla un (1) Año de la fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se
refiere esta Cláusula 21.3 o de los tres (3) Trimestres sucesivos, únicamente en caso que el Caso
Fortuito o Fuerza Mayor no haya cesado, La CNH resolverá sobre la solicitud de prórroga en un
plazo que no excederá los quince (15) Días Hábiles siguientes a partir de la recepción de dicha
solicitud en términos de lo establecido en el presente Contrato. En caso que la CNH no emita una
resolución dentro del plazo establecido, ésta se entenderá en sentido favorable.

21,4 Derecho de Terminación, En caso que como resultado de un Caso Fortuito
o Fuerza Mayor, la realización de las Actividades Petroleras haya sido interrumpida por un período
continuo de dos (2) Años o más, cualquiera de las Partes tendrá derecho, ejercitable mediante

notificación por escrito a la otra Parte, a dar por terminado el presente Contrato sin responsabilidad.

21.5 Situaciones de Emergencia o Siniestro. En casos de emergencia O

siniestros que requieran acción inmediata, el Contratista deberá informar inmediatamente a la
CNH, a la Agencia y a la Secretaría de Energía, y tomar todas las acciones adecuadas conforme al
plan de atención a emergencias del Sistema de Administración para controlar la situación lo más
pronto posible, a fin de preservar la integridad física de las Personas y proteger el medio ambiente,
los Hidrocarburos y los Materiales. El Contratista notificará a la Agencia y la CNH las acciones
tomadas, en el entendido de que en caso que la Agencia o la CNH no estén satisfechas con las
acciones tomadas por el Contratista, la Agencia o la CNH podrán requerirle al Contratista que
tome acciones adicionales o realice gastos adicionales para mitigar o controlar la emergencia o
para reparar los daños, Lo anterior sin perjuicio de cualquier otra atribución o facultad de la
Agencia o cualquier Autoridad Gubernamental conforme a la Normatividad Aplicable.

CLÁUSULA 22.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

22.1 Rescisión Administrativa. En caso de ocurrir cualquiera de las causas
graves de rescisión administrativa previstas en el artículo 20 de la Ley de Hidrocarburos y que se
enlistan a continuación, y una vez que concluya el período de investigación previa referido en la
Cláusula 22,2, la CNH podrá rescindir administrativamente este Contrato previa instauración del
procedimiento de rescisión administrativa previsto en la Cláusula 22.3 y la Normatividad

Aplicable:

() Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Evaluación o en el Plan de Desarrollo
aprobados, o que el Contratista suspenda por más de ciento ochenta (180) Días continuos dichas
actividades, en ambos casos Sin Causa Justificada ni autorización de la CNH;

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin uN
Justificada;

y

49 Área Contractual 2,

Contrato No, CNH-RO1-L02-42/2015

(c) Cualquier Empresa Participante ceda parcial o totalmente la operación o los
derechos conferidos conforme al presente Contrato, sin contar con la autorización previa en los
términos y condiciones previstos en las Cláusulas 23.1 y 23,2;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del Operador o
una Empresa Participante, que ocasione daño a instalaciones, fatalidad y pérdida de producción;

(e) El Contratista, por más de una ocasión, remita de forma dolosa o

injustificada Información o Reportes Falsos o Incompletos, o los oculte a la Secretaría de Energía,
a la Secretaría de Hacienda, a la Secretaría de Economía, a la CNH, al Fondo o a la Agencia,

respecto de la producción, Costos o cualquier otro aspecto relevante del Contrato;

(0 Cualquier Empresa Participante incumpla una resolución definitiva de
órganos jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras,

que constituya cosa juzgada, o

(8) El Contratista omita, Sin Causa Justificada, algún pago al Estado o entrega
de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente Contrato.

Para efectos de esta Cláusula 22.1 se entenderá por:

(0 Accidente Grave: cualquier accidente en el cual concurran las siguientes
circunstancias:

(1) Dañoa las instalaciones que impida al Contratista llevar a cabo las
Actividades Petroleras en la totalidad o una parte del Área
Contractual durante un período mayor a noventa (90) Días
continuos;

Q)  Fatalidad, y

(3) Cuando la pérdida de la producción promedio diaria durante treinta
(30) Días continuos sea mayor al 25% de la producción promedio
diaria obtenida como resultado del presente Contrato durante el
semestre inmediato anterior. En caso de no existir Actividades
Petroleras durante dicho período, la referencia temporal será el
último bimestre.

(ii) Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance para
evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el Contrato que
implique la posible actualización de alguna de las causales de rescisión administrativa previstas en
esta Cláusula 22.1, apenas tenga conocimiento del incumplimiento o de su materialización
inmediata, dichos esfuerzos deberán incluir Ta notificación a la CNH o demás Autoridades

Gubernamentales competentes; 4 pe Ñ

A -
50 Área Contractual 2 y

Contralo No. CNILRO1-L02-A2/2015

(iii) Culpa: cualquier acción u omisión del Contratista que produzca un resultado
que no previó siendo previsible o previó confiando en que no se produciría y que resulte en la
violación a la Normatividad Aplicable o a un deber que objetivamente era necesario observar;

(iv) Dolo: cualquier acción u omisión del Contratista o Empresa Participante
con la intención de perseguir directamente un resultado, e

(Y) Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos y producción de Hidrocarburos; Actividades
Petroleras sujetas a aprobación, y seguros y garantías, que sean simulados, contrarios a la verdad
o que deliberadamente resulten insuficientes en grado tal que de los mismos no se puedan
desprender los elementos mínimos necesarios que debieran contener, según su naturaleza y

propósito.

22.2 Investigación Previa. En caso que la CNH detecte indicios de
incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran

implicar una posible causal de rescisión administrativa en términos de lo previsto en la Cláusula
22.1, la CNH dará aviso al Contratista y se allegará de todos los elementos y pruebas necesarias
para determinar si la razón por la cual se originó la investigación previa constituye una causal para
iniciar el procedimiento de rescisión, en términos de lo previsto en la Cláusula 22.3. En el caso de
lo previsto en la Cláusula 22.1 inciso d) la investigación previa se llevará a cabo para determinar
la existencia de Dolo o Culpa por parte del Contratista.

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea técnicamente posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH indicios de
incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran
implicar una posible causal de rescisión administrativa en términos de lo previsto en la Cláusula
22.1 a excepción de su inciso (d), así como presentar una propuesta de remediación del potencial
incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 22.2 y en caso que el Contratista lo
considere necesario, el Contratista y la CNH nombrarán de mutuo acuerdo a un experto
independiente que deberá cumplir con los requisitos previstos en la Cláusula 25.3, Las opiniones
de dicho experto independiente no serán vinculantes para la CNH ni para otra Autoridad

Gubernamental,

22.3 Procedimiento de Rescisión Administrativa, Una vez que se determine la
existencia de una causal de rescisión administrativa de conformidad con la Cláusula 22.1, la CNH
deberá notificar al Contratista por escrito la causal o causales que se invoquen para dar inicio al A
procedimiento de rescisión administrativa; de manera que el Contratista manifieste lo que a su :
derecho convenga dentro de los siguientes treinta (30) Días posteriores a la notificación del inicio
del procedimiento de rescisión administrativa, Transcurrido dicho plazo, la CNH contará con un
plazo de noventa (90) Días para valorar los argumentos y pruebas que, en su caso, haga valer el

51 Área Contractual 2

Contrato No. CNT-RO1-L.02-42/2015

Contratista, La resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano
de gobierno de la CNH, fundada, motivada y notificada oficialmente al Contratista.

Si el Contratista o cualquier Empresa Participante solventa la causal de rescisión en
que haya incurrido antes de que la CNH emita la resolución respectiva, el procedimiento de
rescisión administrativa quedará sin efecto, previa aceptación y verificación de la CNH y
aplicando, en su caso, las sanciones correspondientes conforme a lo dispuesto en el presente
Contrato y la Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y no
requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán el
finiquito correspondiente para efectuar lo previsto en las Cláusulas 22.5 y 22.6.

La CNH deberá notificar a la Secretaría de Energía, a la Secretaría de Hacienda, a
la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día Hábil siguiente a que
se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en términos
de la Cláusula 25.4.

22.4  Rescisión Contractual. Además de las causales de rescisión administrativa
previstas en la Cláusula 22.1, y de terminación anticipada previstas en la Cláusula 3.5, la CNH
tendrá derecho a rescindir este Contrato en los siguientes supuestos, siempre que el Contratista
omita sanear o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista tenga un retraso de más de ciento ochenta (180) Días en
cualquier Programa de Trabajo o Plan de Desarrollo aprobados, sin causa justificada;

(b) El Contratista no presente la Garantía de Cumplimiento o no la mantenga
en vigor de conformidad con lo previsto en la Cláusula 16.1, o no mantenga en vigor la Garantía
Corporativa de conformidad con lo previsto en la Cláusula 16.2 y sus propios términos;

(c) Cualquier Empresa Participante o Garante, sin que alguna o el resto de las
Empresas Participantes que conforman al Contratista asuman, con autorización de la CNH sus
obligaciones bajo el presente Contrato: (1) se liquide o de cualquier otra forma cese su existencia
legal o corporativa u (ii) ocurra cualquier acontecimiento que conforme a las leyes aplicables a
cualquier Empresa Participante o Garante tenga un efecto análogo a los mencionados;

(d) Cualquier Empresa Participante o Garante, sin que alguna o el resto de las
Empresas Participantes que conforman al Contratista asuman, con autorización de la CNH sus
obligaciones bajo el presente Contrato: (í) caiga en insolvencia; (ii) sea incapaz de pagar sus
deudas al vencimiento de las mismas; (iii) solicite o acepte la imposición de un administrador,
liquidador o síndico respecto a sus propiedades o sus ingresos; (iv) inicie cualquier procedimiento
conforme a cualquier legislación para el reajuste o diferimiento de sus obligaciones o de cualquier
parte de las mismas; (v) solicite la quiebra, reorganización, suspensión de pagos, disolución o

AÁ po

52 Área Contractual 2

Contrato No. CNH-RO1-L.02-42/2015

liquidación, o (vi) realice o permita una cesión general o un arreglo con o para el beneficio de sus
acreedores;

(e) El Contratista no realice al menos el 90% de las Unidades de Trabajo
requeridas en el Programa Mínimo de Trabajo;

(0 Cualquiera de las Empresas Participantes infrinja cualquier disposición
relativa a la cesión de este Contrato o de sus derechos conforme al mismo, o sufra un cambio de
Control, en contravención a lo previsto en la Cláusula 23;

(8) Cualquiera de las Empresas Participantes infrinja cualquier disposición
contenida en la Cláusula 31, o

(th) Cualquier otro incumplimiento sustancial de las obligaciones del
Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en la
Cláusula 25, con excepción de lo previsto cn la Cláusula 25.4,

22,5 Efectos de la Rescisión Administrativa o Rescisión Contractual. En caso
que la CNH rescinda este Contrato conforme a lo establecido en las Cláusulas 22.1 0 22.4, se estará
a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, las penas
convencionales a que se refieren las Cláusulas 4.4 y 4,5 o los daños y perjuicios directos,
excluyendo el lucro cesante a partir de que se notifique la rescisión del Contrato según sea el caso,
que la Nación sufra como resultado del incumplimiento que dé lugar a la rescisión;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales ya en
proceso o terminadas, y devolverá al Estado, a través de la CNH el Árca Contractual en términos
de lo establecido en este Contrato, Con la terminación de este Contrato la propiedad de los
Materiales adquiridos para ser utilizados en las Actividades-Petroleras pasará de forma automática
a la Nación libre de gravamen sin cargo, pago ni indemnización alguna conforme a lo establecido

en las Cláusulas 12.1 y 12.2;

(c) Las Partes suscribirán el finiquito al que se refiere la Cláusula 22.6. El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 22.6, en caso que éste genere un saldo a favor del Contratista, y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Área Contractual, incluyendo las relacionadas con el Abandono y entrega del Área
Contractual conforme a lo previsto en la Cláusula 17,

22.6 Finiquito. Sin perjuicio de lo establecido en la Cláusula 22.5, a más tardar
scis (6) Meses después de la terminación del presente Contrato por cualquier motivo, o en caso
que la CNH rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán
constar los saldos a favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha

[575] 53 Área Contractual 2

ÓN A

Y
; ]

/
Contrato No. CNH-RO1-L02-A2/2015

de terminación o rescisión del Contrato, Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 25.5.

Asimismo, en caso de ser necesario, el finiquito considerará los ajustes o
transacciones que se pacten para finalizar las controversias que se hayan presentado durante la
vigencia del Contrato.

CLÁUSULA 23,
CESIÓN Y CAMBIO DE CONTROL

23,1 Cesión, Para poder vender, ceder, transferir, trasmitir o de cualquier otra
forma disponer de todo o cualquier parte de sus derechos (incluyendo la totalidad o parte de su
Interés de Participación) u obligaciones de conformidad con este Contrato, las Empresas
Participantes deberán contar con autorización previa y por escrito de la CNH, la cual tomará en
consideración, entre otros, los criterios de precalificación establecidos durante el proceso de

Licitación de este Contrato.

23,2 Transferencias Indirectas; Cambio de Control. Cada Empresa

Participante se asegurará de que no sufrirá, directa o indirectamente, un cambio de Control durante
la vigencia de este Contrato sin el consentimiento de la CNH. Cualquier Empresa Participante
deberá notificar a la CNH de cualquier cambio en la estructura de capital de dicha Empresa
Participante que no resulte en un cambio de Control de la Empresa Participante de conformidad
con esta Cláusula 23,2 dentro de los treinta (30) Días siguientes a que dicho cambio suceda, salvo
que la Empresa Participante esté listada en la Bolsa Mexicana de Valores, en cuyo caso la
notificación proporcionada por la Empresa Participante a sus inversionistas de conformidad con
las leyes bursátiles aplicables será suficiente.

23.3 Solicitud a la CNH. La Empresa Participante deberá proporcionar a la
CNH toda la información (incluyendo la relativa al cosionario o a la Persona que ejercerá el Control
sobre la Empresa Participante) que la CNH requiera de conformidad con la Normatividad
Aplicable, respecto de cualquier solicitud de aprobación de una propuesta de Cesión de
conformidad con la Cláusula 23.1 o de un cambio de Control de la Empresa Participante de
conformidad con la Cláusula 23.2.

23,4 Efecto de la Cesión o del Cambio de Control. En caso que ocurra una
Cesión de conformidad con la Cláusula 23.1:

(a) Si la cesión es por la totalidad del interés de la Empresa Participante cedente en
virtud del presente Contrato, la Empresa Participante cedente continuará siendo solidariamente
responsable del cumplimiento de las obligaciones del Contratista conforme al presente Contrato
que sean incurridas o que se generen hasta la fecha de la cesión (pero quedará relevada de cualquier
responsabilidad de las obligaciones del Contratista que sean incurridas o que se generen después
de dicha fecha) y el cesionario será solidariamente responsable del cumplimiento de todas fas
obligaciones del Contratista conforme a este Contrato, independientemente de que dichas
obligaciones hayan sido incurridas o generadas con anterioridad a la fecha de la cesión o

posteriormente y
A po

54 Área Contractual 2,

a
Contrato No, CNH-R01-1.02-42/2015

(b) Si la cesión es por menos de todo el interés de la Empresa Participante cedente
en virtud del presente Contrato, tanto la Empresa Participante cedente como el cesionario serán
solidariamente responsables del cumplimiento de las obligaciones del Contratista en virtud del
presente Contrato, independientemente de que dichas obligaciones hayan sido incurridas o se
generen con anterioridad a la fecha de la cesión o posteriormente.

Como condición para la obtención de la aprobación de la CNH de conformidad con
esta Cláusula 23, la Empresa Participante cedente deberá entregar a la CNH: (i) en caso de una
cesión conforme a la Cláusula 23.1, el compromiso del cesionario, en forma y substancia aceptable
a la CNH, de que el cesionario asume, sin ninguna condición y de manera solidaria, todas las
obligaciones del Contratista en virtud del presente Contrato, independientemente de que hayan
sido incurridas o generadas con anterioridad a la fecha de la Cesión o posteriormente, y (11) una
Garantía Corporativa en el formato proporcionado en el Anexo 2, debidamente firmado, según sea
el caso, por la compañía matriz en última instancia del cesionario, la compañía que ejerza Control
sobre el cesionario, que esté bajo el Control común de la Persona que ejerza Control sobre el
cesionario, o por el Garante del Contratista que sufrió el cambio de Control. Cada una de dichas
compañías se considerarán Garantes para efectos de este Contrato y aquel que lo sustituya.

La Garantía Corporativa presentada por el cedente deberá permanecer en pleno
vigor y efecto hasta que el cesionario entregue la Garantía Corporativa de conformidad con esta
Cláusula 23.4 en relación con las obligaciones de la Empresa Participante cedente indicadas en los
incisos (a) y (b) anteriores. La CNH deberá emitir la constancia de cumplimiento total de las
obligaciones, en relación con las obligaciones del cedente en un plazo no mayor a treinta (30) Días
Hábiles a partir de que la CNH apruebe la Garantía Corporativa del cesionario,

ión de Gravámenes. Ninguna Empresa Participante impondrá o
permitirá que se imponga ningún gravamen o restricción de dominio sobre los derechos derivados
de este Contrato o sobre los Materiales sin el consentimiento de la CNH.

23.6 Invalidez. Cualquier Cesión o cambio de Control de cualquier Empresa
Participante que se lleve a cabo en contravención de las disposiciones de esta Cláusula 23 no tendrá
validez y no surtirá efectos entre las Partes,

CLÁUSULA 24.
INDEMNIZACIÓN

El Contratista indemnizará y mantendrá libres de toda responsabilidad a la CNH y
cualquier otra Autoridad Gubernamental, incluido el Fondo así como a sus empleados,
representantes, asesores, directores, sucesores o cesionarios (y dicha obligación sobrevivirá la
terminación por cualquier motivo del presente Contrato o en caso que la CNH rescinda el Contrato)
con motivo de cualquier acción, reclamo, juicio, demanda, pérdida, Costos, daños, perjuicios, ,
procedimientos, impuestos y gastos, incluyendo honorarios de abogados y costas de juicio, que :
surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato, en el
entendido de que en aquellos casos que exista una pena convencional, el monto de los daños y
perjuicios estará limitado al monto de la pena convencional de que se trate; ,

55 Área Contractual 2

Contrato No. CNH-R01-1.02-A2/2015

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Operador, una
Empresa Participante o cualquier Subcontratista (incluyendo el daño o la lesión causada por sus
representantes, oficiales, directores, empleados, sucesores o cesionarios) a cualquier Persona
(incluyendo, sin limitación, a la CNM) o a la propiedad de cualquiera de dichas Personas que surja
como consecuencia de la realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Operador, de una Empresa Participante o de cualquier
Subcontratista, o a la propiedad de dichas Personas;

(1d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación causada
por el Operador, una Empresa Participante o cualquier Subcontratista a los Hidrocarburos o
cualquier daño causado a los recursos naturales y medio ambiente, incluyendo pero no limitado a,
daño o destrucción de los recursos marinos, vida silvestre, océanos o a la atmósfera y cualesquiera
daños que puedan ser reconocibles y pagaderos conforme a la Normatividad Aplicable;

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Operador, de una Empresa Participante o cualquier Subcontratista a cualquier derecho intelectual,

marca o patente;

(0 Cualquier incumplimiento a la Normatividad Aplicable por parte del
Operador, de una Empresa Participante o cualquier Subcontratista, y

(8) Cualquier reclamo de cualquier empleado del Operador, de una Empresa
Participante o de cualquier Subcontratista con base en leyes en materia laboral o de seguridad

social.

Sin perjuicio de lo anterior, en ningún caso ninguna de las Partes será responsable
del lucro cesante a partir de que se notifique la rescisión del Contrato.

CLÁUSULA 25.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

25.1 Normatividad Aplicable. El presente Contrato se regirá e interpretará de
acuerdo con las leyes de México.

252 Conciliación. En cualquier momento las Partes podrán optar por alcanzar
un acuerdo respecto a las controversias relacionadas con el presente Contrato mediante un
procedimiento de conciliación ante un conciliador, Este procedimiento iniciará cuando una de las
Partes invite a la otra y ésta acepte la invitación a la conciliación dentro de los quince (15) Días
siguientes al envío de la invitación. Las Partes acordarán el nombramiento del conciliador, o en su
caso, podrán recurrir a la asistencia de una institución para su nombramiento, El procedimiento de
conciliación se seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones
Unidas para el Derecho Mercantil Internacional (el “Reglamento CNUDMP”), debiendo el C
conciliador ayudar a las Partes en sus esfuerzos por lograr un arreglo amistoso respecto a la
controversia. En caso que transcurridos tres (3) Meses no se haya aleanzado un acuerdo, las Partes
resolverán las diferencias o controversias en apego a la Cláusula 25.5 del presente Contrato. Lo

A Pa

56 Área Contractual 2 ,

Contrato No. CNH-R0[-L02-42/2015

anterior, sin perjuicio de que cualquiera de las Partes pueda dar por terminada la conciliación y
acudir al arbitraje en cualquier momento.

El procedimiento establecido en esta Cláusula 25.2 no aplicará para la rescisión
administrativa de conformidad con lo establecido en el presente Contrato y en la Normatividad

Aplicable.

25,3 Requisitos del Conciliador y Experto Independiente. La persona física
que sea nombrada como conciliador de conformidad con lo establecido en la Cláusula 25,2, o que
sea nombrada como experto independiente de conformidad con lo establecido en la Cláusula 22.2,

deberá cumplir con los siguientes requisitos:

(a) El conciliador deberá tener por lo menos cinco (5) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre las
Partes con respecto de la controversia;

(b) El experto independiente deberá tener por lo menos cinco (5) Años de
experiencia en la materia objeto de la posible causal de rescisión administrativa que corresponda;

(c) Ser independiente, imparcial y neutral; asimismo, deberá divulgar cualquier
interés u obligación que esté sustancialmente en conflicto con su designación y/o pueda perjudicar
su actuación con respecto a la controversia.

(d) Deberá firmar un acuerdo de confidencialidad sobre cualquier información
provista por las Partes con relación a la controversia entre las mismas, de manera previa a su
nombramiento.

Ninguna persona física podrá ser nombrada como conciliador si ésta: (i) es o ha
sido en cualquier momento dentro de los cinco (5) Años previos a su designación, un empleado de
cualquiera de las Partes o de sus Filiales; (ii) es o ha sido en cualquier momento dentro de los tres
(3) Años previos a su nombramiento, un consultor o contratista de cualesquiera de las Partes o de
sus Filiales, o bien (iii) mantenga cualquier interés financiero significativo con cualquiera de las

Partes.

Los honorarios del conciliador o del experto independiente deberán ser cubiertos
por igual entre las Partes.

Lo anterior sin perjuicio de que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 25.3 pueda ser nombrada como conciliador en más de una

ocasión.

25.4 Tribunales Federales. Todas las controversias entre las Partes que de
cualquier forma surjan o se relacionen con las causales de rescisión administrativa previstas en la
Cláusula 22.1, sin perjuicio de lo previsto en la Cláusula 22.6 del Contrato, primer párrafo, deberán
ser resueltas exclusivamente ante los Tribunales Federales de México.

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en términos
de la Cláusula 25,5, cuando la causal o causales de rescisión administrativa scan consideradas
- A fe

—

7

57 Área Contractual 2

Contrato No. CNH-R01-L02-42/2015

infundadas por los Tribunales Federales de forma definitiva, únicamente para que determine la
existencia de daños y perjuicios que sean consecuencia directa de dicha rescisión y, en su caso, su

cuantificación.

25,5 Arbitraje. Sin perjuicio de lo previsto en la Cláusula 25.4, cualquier otra
controversia que surja del presente Contrato o que se relacione con el mismo, y que no haya podido
ser superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 25,2 deberá ser
resuelta mediante arbitraje conforme al Reglamento CNUDMI. Las Partes acuerdan que el
Secretario General del Tribunal Permanente de Arbitraje de la Haya será la autoridad nominadora
del procedimiento arbitral. La ley aplicable al fondo será la estipulada en la Cláusula 25.1 y las
controversias deberán resolverse conforme a estricto derecho, El tribunal arbitral se integrará por
tres miembros, uno nombrado por la CNH, otro nombrado conjuntamente por el Operador y todas
las Empresas Participantes, y el tercero (quien será el Presidente) nombrado de conformidad con
el Reglamento CNUDMI, en el entendido de que: (i) la Parte demandante deberá nombrar a su
árbitro en la notificación de arbitraje y la Parte demandada tendrá treinta (30) Días contados a
partir de que reciba personalmente la notificación de arbitraje para nombrar a su árbitro y (ii) los
dos árbitros nombrados por las Partes tendrán no menos de treinta (30) Días contados a partir de
la aceptación del nombramiento del árbitro designado por el demandado para designar, en
consultas con las Partes, al árbitro que actuará como Presidente del tribunal. El procedimiento
arbitral se conducirá en español y tendrá como sede la Ciudad de La Haya en el Reino de los Países

Bajos.

25.6 Consolidación, En caso que un arbitraje iniciado conforme a la Cláusula
25.4 y un arbitraje iniciado conforme a lo previsto en la Garantía Corporativa involucren la misma
Litis, dichos arbitrajes serán, a solicitud de la CNH, consolidados y tratados como un solo arbitraje.
En dicho caso, se considerará que el árbitro designado por el Contratista y las Empresas

Participantes fue también designado por los Garantes,

25.7 No Suspensión de Actividades Petroleras. Salvo que la CNH sea quien

rescinda el Contrato o se cuente con el consentimiento en contrario de la CNH, el Contratista no
podrá suspender las Actividades Petroleras mientras se resuelve cualquier controversia.

25.8 Renuncia Vía Diplomática. Cada una de las Empresas Participantes
renuncia expresamente, en nombre propio y de todas sus Filiales, a formular cualquier reclamo por

la vía diplomática.
25.9 Tratados Internacionales, El Contratista gozará de los derechos

reconocidos en los tratados internacionales de los que el Estado sea parte.

CLÁUSULA 26.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo por
escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato hecha por

la CNH o el Contratista deberá ser expresa y constar por escrito. A > A

58 Área Contractual 2 Dl
Contrato No. CNH-RO1-L02-42/2015

CLÁUSULA 27.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Declaraciones y Garantías. Cada Parte reconoce que cada otra Parte
celebra este Contrato en nombre propio y en su capacidad de entidad legal facultada para contratar
por sí misma, y que ninguna Persona tendrá ninguna responsabilidad ni obligación de
cumplimiento de las obligaciones de dicha Parte derivadas del presente Contrato, excepto por la
responsabilidad solidaria de las Empresas Participantes y la responsabilidad de cada uno de los
Garantes en virtud de su Garantía Corporativa. Igualmente, cada Parte declara y garantiza a la otra
Parte que: (i) tiene plena capacidad jurídica para la celebración y cumplimiento del presente
Contrato; (ii) ha cumplido con todos los requerimientos gubernamentales, corporativos y de
cualquier otra naturaleza necesarios para la celebración y cumplimiento del presente Contrato; (iii)
ha obtenido las autorizaciones gubernamentales, corporativas y de cualquier otra naturaleza
necesarias para la celebración y cumplimiento del presente Contrato; (iv) este Contrato constituye
una obligación legal, válida y vinculante de dicha Parte la cual puede hacerse valer en su contra
de acuerdo con sus términos, y (v) sus declaraciones en el preámbulo de este Contrato son ciertas

y correctas.

27.2 Relación de las Partes. Ninguna de las Partes tendrá la autoridad o el
derecho para asumir, crearo comprometer alguna obligación de cualquier clase expresa o implícita
en representación de o en nombre de la otra Parte, salvo el Operador, que actuará en nombre de
todas las Empresas Participantes. Ninguna disposición en este Contrato constituirá que una
Empresa Participante, sus empleados, agentes, representantes o Subcontratistas son representantes
de la CNH. Las Empresas Participantes serán consideradas en todo momento como contratistas
independientes y serán responsables de sus propias acciones, las cuales estarán sujetas en todo
momento a lo previsto en el presente Contrato y la Normatividad Aplicable,

CLÁUSULA 28,
DATOS Y CONFIDENCIALIDAD

28.1 Propiedad de la Información. El Contratista deberá proporcionar a la

CNH, sín costo alguno la Información Técnica la cual será propiedad de la Nación. La Nación
también será propietaria de cualquier muestra geológica, mineral o de cualquier otra naturaleza,
obtenida por el Contratista en las Actividades Petroleras, las cuales deberán ser entregadas por el
Contratista a la CNH junto con la Información Técnica, inmediatamente después de que el
Contratista haya concluido los estudios y evaluaciones que haga al respecto. El original de dicha
información deberá ser entregado a la CNH dentro del plazo indicado en la Normativa Aplicable.
El Contratista podrá mantener copia únicamente para efectos del cumplimiento de sus obligaciones
conforme al presente Contrato. El Contratista podrá usar la Información Técnica, sin costo alguno
y sin restricción, para el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido de que el
Contratista deberá también entregar cualquier reporte de los resultados de dicho procesamiento,
evaluación o análisis. Nada de lo previsto en el presente Contrato limitará el derecho de la CNH
de usar, vender o de cualquier otra forma disponer de la Información Técnica, en el entendido de
que, salvo por lo previsto en el presente Contrato, la CNH no podrá vender ni hacer del
conocimiento de terceras Personas ninguna información que constituya propiedad o del

Contratista,

—
59 Área Contractual 2

fa

"y
Contrato No. CNH-ROI-L02-A2/2015

28.2 Información Pública. Sin perjuicio de lo previsto en la Normatividad
Aplicable, salvo por la Información Técnica y la propiedad intelectual, toda la demás información
y documentación derivada del presente Contrato, incluyendo sus términos y condiciones, así como
toda la información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
contraprestaciones realizadas conforme al mismo serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que ponga
a disposición el Fondo para la determinación de Contraprestaciones, podrá ser utilizada para
cumplir con las obligaciones de transparencia existentes en la Normatividad Aplicable siempre
que no vulnere la confidencialidad de la Información Técnica ni la propiedad intelectual.

28.3 Confidencialidad. El Contratista no podrá divulgar Información Técnica a
ningún tercero sin el previo consentimiento de la CNH. No obstante, el Contratista podrá
suministrar información a sus Filiales, subsidiarias, auditores, asesores legales o a las instituciones
financieras involucradas en el presente Contrato en la medida que sea necesario para las
Actividades Petroleras en el Área Contractual, en el entendido de que estas Personas también
deberán mantener la confidencialidad de tal información. El Contratista tomará todas las acciones
necesarias o apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes,
abogados, Filiales y Subcontratistas, así como los trabajadores, agentes, representantes, asesores y
abogados de los Subcontratistas y de las Filiales del Contratista, cumplan con la misma obligación
de confidencialidad prevista en el presente Contrato. Las disposiciones de esta Cláusula 28.3
continuarán vigentes aún después de la terminación por cualquier motivo del presente Contrato, o
en caso que la CNH rescinda el Contrato, ya que constituyen obligaciones continuas y

permanentes.

28.4 Excepción a Confidencialidad. No obstante lo previsto en la Cláusula

28.3, la obligación de confidencialidad no será aplicable a: (i) la información de dominio público
que no haya sido hecha pública a través del incumplimiento del presente Contrato; (ii) la
información que haya sido obtenida con anterioridad a su divulgación sin violar alguna obligación
de confidencialidad; (iii) la información obtenida de terceros que tengan derecho a divulgaria sin
violar una obligación de confidencialidad, y (iv) la información que deba ser divulgada por
requerimiento de leyes o requerimiento de Autoridades Gubernamentales, siempre que: (a) el
hecho de no divulgarla sujetaría al Contratista a sanciones civiles, penales o administrativas y (b)
el Contratista notifique a la CNH con toda prontitud la solicitud de dicha divulgación. En el caso
a que se refiere el subinciso (iv) anterior, la CNH podrá solicitar al Contratista que impugne ante
los tribunales competentes la orden de divulgación, en cuyo caso la CNH deberá cubrir cualquier
Costo generado por la impugnación.

CLÁUSULA 29,
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este Contrato
deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las reciba:

A la CNH:;

Insurgentes Sur 1228,
Colonia Tlacoquemécatl del Valle A A

60 Área Contractual 2

Contrato No, CNH-RO1-L02-A2/2015

Delegación Benito Juárez, C.P. 03200, México, D.F.
Al Operador

Hokchi Energy:

Calzada Legaria 549, Torre A, Piso 4, oficina 402
Colonia 10 de Abril,
Delegación Miguel Hidalgo, C.P. 11250, México, D.F.

Al Contratista

EsS:P Hidrocarburos y Servicios, S.A. de C.V.:
Calzada Legaria 549, Torre A, Piso 4,

Colonia 10 de Abril, :

Delegación Miguel Hidalgo, C.P. 11250, México, D.F.

Hokchi Energy:

Calzada Legaria 549, Torre A, Piso 4, oficina 402
Colonia 10 de Abril,
Delegación Miguel Hidalgo, C.P. 11250, México, D.F.

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se indica
anteriormente, Queda entendido que cualquier notificación realizada por la CNH al Operador se
considerará realizada a cada una de las Empresas Participantes para todos los efectos de este

Contrato.

CLÁUSULA 30.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos y
condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y reemplaza

cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto, Sin perjuicio de * |
lo establecido en el numeral 8.6 de la Sección III de las Bases de Licitación, ninguna declaración
de agentes, empleados o representantes de las Partes que pudiera haberse hecho antes de la

celebración del presente Contrato tendrá validez en cuanto a la interpretación de los términos del '
presente Contrato. Quedan incorporados formando parte indivisible e integrante del presente

Contrato, los siguientes Anexos: .

Anexo l: — Coordenadas y Especificaciones del Área Contractual
Anexo 2: Modelo de Garantía Corporativa
Anexo 3: — Procedimientos para Determinar las Contraprestaciones del Estado y

del Contratista
Anexo4: Procedimientos de Contabilidad, de Registro y Recuperación de

Costos
ZA
E

61 Área Contractual 2 4

Ze

Contrato No. CNH-RO1-L02-A2/2015

Anexo 3: — Inventario de Activos

Anexo 6: — Programa Mínimo de Trabajo

Anexo 7: — Alcance Mínimo de las Actividades de Evaluación

Anexo 8: — Informe de Evaluación

Anexo 9: — Contenido Mínimo del Plan de Desarrollo

Anexo 10: Modelo de Garantía de Cumplimiento

Anexo 11: Procura de Bienes y Servicios

Anexo 12: Procedimientos de Entrega de Información de Contraprestaciones al
Fondo Mexicano del Petrólco para la Estabilización y el Desarrollo y
de su Pago

Anexo 13: Uso Compartido de Infraestructura

Anexo 14: Convenio Privado de Propuesta Conjunta

CLÁUSULA 31.
DISPOSICIONES DE TRANSPARENCIA

31.1 Acceso a la Información. El Contratista estará obligado a entregar la
información que la CNH requiera con el fin de que ésta cumpla con lo previsto en el artículo 89
de la Ley de Hidrocarburos, incluyendo aquella información a la que se refiere la Cláusula 28.2, a
través de los medios que para tal efecto establezca la CNH. El Contratista deberá cooperar con las
Autoridades Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

31,2 Conducta del Contratista y Filiales. Cada una de las Empresas

Participantes y sus Filiales declaran y garantizan que los directores, funcionarios, asesores,
empleados y personal del Contratista y de sus Filiales no han efectuado, ofrecido o autorizado, ni
efectuarán, ofrecerán ni autorizarán en ningún momento, ningún pago, obsequio, promesa u otra
ventaja, ya sea directamente o a través de cualquier otra Persona o entidad, para el uso o beneficio
de cualquier funcionario público, o algún partido político, funcionario de un partido político o
candidato a algún cargo político, con el propósito de: (i) influir en cualquier decisión u omisión
por parte de un fimcionario público, partido político o candidato; (ii) obtener o mantener este
Contrato o cualquier otro negocio; (iii) aprobar cualquier Costo Recuperable, o (iv) asegurar
cualquier otro beneficio o ventaja ilícitos para cualquiera de las Empresas Participantes, sus
Filiales, accionistas, o cualquier otra Persona. Asimismo, cada una de las Empresas Participantes
se asegurará de que tanto él como sus Filiales: (i) se apegarán y cumplirán en todo momento con
cualesquiera leyes y regulaciones anti-corrupción que sean aplicables, y (ii) crearán y mantendrán
controles internos adecuados para el cumplimiento de lo previsto en esta Cláusula 31.2.

313 Notificación de Investigación. Cada una de las Empresas Participantes
deberá notificar a la CNH y a cualquier otra Autoridad Gubernamental competente: (i)

inmediatamente de que tenga conocimiento, o de que tenga motivos suficientes para presumir, que
ha ocurrido cualquier acto contrario a lo previsto en la Cláusula 31.2, y (ii) dentro de los cinco (5)
Días siguientes de que tenga conocimiento de cualquier investigación o proceso iniciado por
cualquier autoridad, mexicana o extranjera, relacionado con cualquier supuesta infracción a lo
dispuesto en esta Cláusula 31. Asimismo, cada una de las Empresas Participantes deberá mantener
informada a la CNH sobre el avance de la investigación y proceso hasta su conclusión.

62 Área Contractual 2

A cr
Contrato No. CNH-R01-L02-A2/2015

31.4 Conflicto de Interés. Cada una de las Empresas Participantes se
compromete a no incurrir en ningún conflicto de interés entre sus propios intereses (incluyendo
los de sus accionistas, Filiales y accionistas de sus Filiales) y los intereses del Estado en el trato
con los Subcontratistas, clientes y cualquier otra organización o individuo que realice negocios
con cualquiera de las Empresas Participantes (sus accionistas, Filiales y accionistas de sus Filiales)
con respecto a las obligaciones del Contratista conforme al presente Contrato,

y CLÁUSULA 32,
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objetivo de administrar los riesgos a la seguridad nacional o derivados de
emergencias, siniestros o alteración del orden público, el Contratista deberá brindar las facilidades
que le sean requeridas por las autoridades federales competentes.

CLÁUSULA 33,
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones, renuncias y
otras comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán hacerse en español. Cualquier traducción del presente Contrato no será
considerada oficial.

CLÁUSULA 34,
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada al
principio del mismo.

POR LA “COMISION NAC AL DE POR “EL CONTRATISTA”

HIDROCARBU)

C. JUAN CARLOS ZEPEDA MOLINA SR, FERNANDO JOSÉ VILLARREAL

COMISIONADO PRESIDENTE REPRESENTANTE LEGAL
HOKCHI ENERGY, S.A. DEC.Y.

63 Árca Contractual 2 EN
iS
POR LA “COMISION NACIONAL DE
HIDROCARBUROS”

Contrato No. CNH-R01-L02-A2/2015

POR “EL CONTRATISTA”

ao

ld
e, CARLA CO RÓRÉLA GONZALEZ SR. SERGIO FERNANDO PESAVENTO
RODRÍGUEZ REPRESENTANTE LEGAL
SECRETARIA EJECUTIVA ESP HIDROCARBUROS Y

Con fundamento en los artículos 20 y Cuarto
Transitorio del Reglamento Interno de la Comisión
Nacional de Hidrocarburos

A

SERVICIOS, S.A. DE C.V.

PúGInts >

C. GASPAR FRANCO HERNÁNDEZ
TITULAR DE LA UNIDAD DE
ADMINISTRACIÓN TÉCNICA DE
ASIGNACIONES Y CONTRATOS
Con fundamento en el artículo 20 del Reglamento
Interno de la Comisión Nacional de Hidrocarburos

SR/GONZALO ALFREDO FRAJINI
LAGOS
REPRESENTANTE LEGAL DE
Eg¿P HIDROCARBUROS Y
SERVICIOS, S.A. DEC, Y,

POR “LOS A/heo?
/

SR, MÁRCO BULGHERONI
REPRESENTANTE LEGAL
ES ME IAN ENERO, LLC

SR. SERGIO 22 PESAVENTO
REPRESENTANTE LEGAL
ESP HIDROCARBUROS Y
SERVICIOS, S.A: DE C.V.

PCAAA A,

sei GONZALO ALFREDO FRA/TÍNI
( LAGOS
REPRESENTANTE LEGAL DE
E£P HIDROCARBUROS Y
SERVICIOS, S.A. DE C.V.

Área Contractual 2

Contrato No, CNH-RO1-L02-42/2015

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

=>

Lens

1 Área Contractual 2
í

L

Contrato No. CNH-R01-L02-A2/2015

Coordenadas y Especificaciones del Area Contractual

Coordenadas:

Área Contractual Campo/Polígono | Vértice Oeste (Longitud) Norte (Latitud)
1 93* 22 30" 18* 39' 30"
2 93? 22' 30" 18? 39' 00"
3 93” 21' 00" 18” 39' 00"
4 93* 21' 00" 18* 38' 30"
5 93 18' 30" 18? 38' 30"
6 93” 18' 30" 18” 36' 30"
7 93 19' 30" 18” 36' 30"
Hokchi, Polígono 8 93" 19' 30" 18" 36' 00"
A 9 93" 20' 30" 18” 36' 00"
2 10 93* 20' 30" 18* 36' 30"
11 93” 22' 30" 18” 36' 30”
12 93* 22' 30" 18? 37' 00"
13 93” 23' 00" 18* 37' 00"
14 937 23' 00" 18* 38' 30"
15 93* 23' 30" 18” 38' 30"
16 93* 23' 30" 18* 39' 30"
1 93% 21' 00" 18 38' 30"
Hokchi, Polígono 2 93* 21' 00" 18” 3900”
B 3 93* 18' 30" 18” 39' 00"
4 93" 18' 30” 18 38' 30"
2. Mapa:

E, ROA ETA A, O ON, E O O A O A, cer, er y

[E Area Contractual 2
+ Véñticos
Población Localidad

och, Poligono 8

Área Contractual 2

Contrato No. CNH-R01-L02-A2/2015

3. Superficie aproximada:

Campo/Sector Superficie aproximada (km?)
| TOTAL 39.598
Hokchi, Polígono A 35.558
Hokchi, Polígono B 4,040
4. Profundidad:
Campo/Sector Profundidad
Hokchi, Polígono A Sin restricción

Todas las formaciones geológicas que forman parte del

kchi, Pol
Hokchi, Polígono B Eenozelan.

3 Área Contractual 2

Contrato No. CNTERO1-L02-A2/2015

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

1 Área Contractual 2
Contrato No. CNT-RO1-1,02-A2/2015

GARANTÍA CORPORATIVA

SUSCRITA POR

[L]

EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

]

y)

a
Z
¿a

ZE e

o Z y)
2 Area Contractual 2 A
(0.
Contrato No. CNH-RO1-L.02-42/2015

Contrato de Garantía

El presente Contrato de Garantía (la “Garantía”) se suscribe el __ de ___ de
or , una empresa organizada y existente conforme a las leyes de en
calidad de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la
Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en adelante, el
“Beneftciario”), en relación con el Contrato para la Extracción de Hidrocarburos bajo la Modalidad
de Producción Compartida, de fecha __ de de suscrito entre el Beneficiario por una
parte, y (la “Empresa Participante”) por la otra, (según el mismo vaya a
ser modificado de acuerdo con sus términos, el “Contrato”). Todos los términos escritos con
mayúscula inicial pero no definidos de otra forma en esta Garantía tendrán el significado que se
les da a los mismos en el Contrato.

CLÁUSULA 1
GARAN

(a) El Garante, en este acto de manera solidaria, incondicional e irrevocable, garantiza
al Beneficiario, como obligado principal y no meramente como fiador, el pago total, puntual y
completo de cualesquiera cantidades que la Empresa Participante deba pagar al Beneficiario en
virtud del Contrato, así como el cumplimiento puntual y oportuno de todas y cada una de las
obligaciones de la Empresa Participante, de conformidad con el Contrato. Esta Garantía constituye
una garantía de pago y de cumplimiento y no ineramente de cobranza, la cual deberá permanecer
en pleno vigor y efecto hasta que todas las obligaciones de la Empresa Participante garantizadas
por la misma, sean pagadas o cumplidas en su totalidad, sujeto a la cláusula 2 de esta Garantía.
Hasta donde sea permitido por la Normatividad Aplicable, el Garante renuncia a todas las
excepciones o beneficios a que tenga derecho por ley o por cualquier otro medio, en su calidad de

fiador o garante,

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía constituye una
garantía continua, absoluta e incondicional y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del
Garante no será liberada, extinguida o de otra forma afectada por: (1) cualesquiera cambios en el
nombre, actividades autorizadas, existencia legal, estructura, personal o propiedad directa o
indirecta de la Empresa Participante; (11) insolvencia, quiebra, reorganización o cualquier otro
procedimiento similar que afecte a la Empresa Participante o a sus respectivos activos, o (iii)
cualquier otro acto u omisión o retraso de cualquier tipo de la Empresa Participante, el Beneficiario
o cualquier otra Persona.

(o) En la medida permitida por la Normatividad Aplicable, el Garante conviene que,
sin la notificación y sin la necesidad de una confirmación, consentimiento o garantía adicional de
su parte, las obligaciones de la Empresa Participante aquí garantizadas podrán ser en ocasiones,
de conformidad con el Contrato , renovadas, ampliadas, incrementadas, aceleradas, modificadas,
reformadas, transigidas, renunciadas, liberadas o rescindidas, todo lo anterior sin impedir o afectar
la obligación del Garante conforme a esta Garantía. El Beneficiario no estará obligado a ejercitar
recurso alguno contra la Empresa Participante antes de tener el derecho a exigir el cumplimiento

o recibir el pago del Garante de las obligaciones aquí garantizadas. A

3 Área Contractual 2
Contrato No. CNIT-RO1-1,02-A2/2015

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser automáticamente
restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier pago o cumplimiento
hecho por o en nombre de la Empresa Participante en relación con las obligaciones aquí
garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra, insolvencia, reorganización o cualquier otro.

CLÁUSULA 3
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad jurídica para la
celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los requerimientos
corporativos y de otra naturaleza necesarios para la celebración y cumplimiento de esta Garantía;
(iii) ha obtenido todas las autorizaciones corporativas y de otra naturaleza necesarias para la
celebración y cumplimiento de esta Garantía y (iv) esta Garantía constituye una obligación legal,
válida y vinculante de dicho Garante la cual puede hacerse valer en su contra de acuerdo con sus

términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a cualquier
circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta Garantía y la
aplicación de dicha disposición a otras circunstancias no deberá verse afectada por tal

circunstancia.

CLÁUSULA 5
LEY APLICABLE Y ARBITRAJE

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación federal de
los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la Cláusula 25 le será
aplicable a cualquier controversia derivada o relacionada con esta Garantía. El Garante acepta que,
a solicitud del Beneficiario, cualquier procedimiento de resolución de controversias en virtud de
esta Garantía podrá consolidarse con cualquier procedimiento arbitral iniciado en virtud del
Contrato, Cuando haya necesidad de que las partes del arbitraje nombren a algún miembro dei
tribunal, el Garante y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma

conjunta,

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables y
documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir en la

ejecución de esta Garantía.

Contrato No. CNH-ROT-L02-A2/2015

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado o registrado
(o en una forma sustancialmente similar al correo) en la forma siguiente:

Sia la CNH:

Sia la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito a las
otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones. Cualquier
notificación u otra comunicación, deberá de considerarse que ha sido realizada al momento de
recepción por el destinatario. Todas las comunicaciones en relación con esta Garantía deberán ser

en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía será
únicamente para efectos de conveniencia y no será considerada para la interpretación de la misma.

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados, cada
uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos los
ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

A

5 Área Contractual 2

fat
Ñ
Contrato No, CNH-R01-1.02-42/2015

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

[MN

como Garante

Por:

Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:

Nombre:
Título:

El

6 Área Contractual A

Contrato No. CNH-R01-L02-A2/2015

ANEXO 3
PROCEDIMIENTOS PARA DETERMINAR LAS

CONTRAPRESTACIONES DEL ESTADO Y DEL
CONTRATISTA

1 Área Contractual 2 : (

Contrato No. CNTI-RO1-L02-A2/2015

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES DEL
ESTADO Y DEL CONTRATISTA

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizar el cálculo
y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes durante la vigencia
del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre Hidrocarburos vigente al
momento del fallo por el que se adjudicó el Contrato.

1. Precio Contractual

1.1. El Precio Contractual para cada tipo de Hidrocarburo será determinado con base en lo
estipulado en la Ley de Ingresos sobre Hidrocarburos, conforme al procedimiento
establecido en este Anexo 3.

1.2. Para cada Período se calcularán las Contraprestaciones señaladas en las Cláusulas 15.2,
incisos (b) y (c), y 15.3, incisos (a) y (b). con base en el Precio Contractual de cada
tipo de Hidrocarburo, que se determinará de acuerdo con los criterios establecidos en

este Anexo 3.

1.3. Para los efectos de este Anexo 3 se entenderá por f el subíndice correspondiente al
Período. En el caso que las Actividades Petroleras se realicen en un Período que no
comprenda el Mes completo, el Período será el número de Días que efectivamente

operó este Contrato.
1,4. El Precio Contractual del Petróleo se determinará por Barril conforme a lo siguiente:

(a) En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Petróleo que le sea entregado en el Período, con
base en Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado), el Precio Contractual del Petróleo en el Período en el que se
registre la comercialización será igual al precio de venta promedio observado,
ponderado por el volumen que en cada caso corresponda, al que el Contratista haya
realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una Filial o
parte relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento

o procesamiento intermedio, el precio de venta y el volumen correspondientes a la,

transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual del Petróleo en el Período.

(b) En caso que, durante el Período, el Contratista no comercialice con base en Reglas
de Mercado al menos el cincuenta por ciento (50%) del volumen de Petróleo que le
sea entregado en el Período, pero si exista comercialización del Petróleo
correspondiente al Área Contractual por parte del Comercializador con base en
Reglas de Mercado, el Precio Contractual del Petróleo en el Período será el precio

promedio, ponderado por el volumen correspondiente, que reporte el.

2 Árca Contractual 2

Contrato No. CNH-RO1-L02-42/2015

Comercializador,

(c) Si al finalizar el Período correspondiente no se ha registrado comercialización bajo
Reglas de Mercado por parte del Contratista, de al menos el cincuenta por ciento
(50%) del volumen de Petróleo que le sea entregado en el Período, o por parte del
Comercializador, el Precio Contractual del Petróleo se calculará a través del uso de
la fórmula correspondiente, en fimción del grado API y contenido de azufre
correspondiente al Petróleo extraido en el Área Contractual en el Período. Lo
anterior considerando tos precios para los crudos marcadores Light Louisiana Sweet
(LLS) y Brent, publicados en el Período por una compañía internacional
especializada en la publicación de información de referencia sobre precios, de

acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo que le sea entregado en el Periodo, o si se realizó
comercialización con partes relacionadas por parte del Contratista o del
Comercializador, el Precio Contractual del Petróleo será el promedio de los
precios calculados a través del uso de la fórmula correspondiente a la fecha de
cada operación de comercialización, utilizando los precios de los marcadores
de dicha fecha, ponderado de acuerdo con el volumen involucrado en cada
transacción realizada en el Período,

lí. Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista o del Comercializador, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Período,

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado API del Petróleo
crudo extraido en el Área
Contractual

Fórmula aplicable para la determinación del Precio
Contractual del Petróleo

PCp, = 0,481 : LLS, + 0.508 : Brent; — 3.678 + S

PC», = 0.198+ LLS, + 0.814» Brent; — 2,522 +5

PCp, = 0,167 : LLS, + 0,840 - Brent, — 1.814 + 5

PC», = 0.0800 - LLS, + 0,920 : Brent

Donde:

3 Área Contractual 2

gu

A?

Y
(a)

Contrato No. CNH-RO1-1,02-A2/2015

PCp; = Precio Contractual del Petróleo en el Período £.

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de Grados
API del Petróleo producido en el Área Contractual en el Período £.

LLS¿= Precio promedio de mercado del Crudo Louisiana Light Sweet (LLS) en el
Período Y.

Brent,= Precio promedio de mercado del Crudo Brent ICE en el Período t.

5= Parámetro de ajuste por calidad, utilizando el valor del porcentaje promedio
ponderado de azufre en el Petróleo producido en el Área Contractual considerando
dos decimales (por ejemplo, si es 3% se utiliza 3.00).

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas en este
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Hacienda publique en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos,

En caso que los precios de los crudos marcadores LES y Brent dejen de ser
publicados, la Secretaría de Hacienda establecerá una nueva fórmula considerando
otros crudos marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre) que el
Petróleo producido en el Área Contractual durante cl Período correspondiente, el
Precio Contractual del Petróleo a emplear conforme este inciso (c), podrá ser
calculado considerando el precio de mercado del Petróleo referido que sea libre a
bordo (Free on board/“FOB”), en sustitución del valor estimado a través de la

fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la documentación
con información verificable, publicada en el Periodo por una compañía
internacional especializada en la publicación de información de referencia sobre
precios, que demuestre que el tipo de Petróleo propuesto posee los mismos grados
API y mismo contenido de azufre que el Petróleo producido en el Área Contractual,
conforme las mediciones que realice la CNH en el Período.

En caso que el Precio Contractual del Petróleo en el Período inmediato anterior o
en los dos Períodos inmediatos anteriores haya sido determinado a través de las
fórmulas establecidas en el inciso (c) de este numeral, y que durante el Período de
que se trate exista comercialización de Petróleo con base en Reglas de Mercado por
parte del Contratista o del Comercializador conforme los incisos (a) y (b) de este
numeral, el Precio Contractual del Petróleo en el Período se determinará conforme
a la siguiente fórmula, siempre que la diferencia entre el precio estimado por la
fórmula y el precio observado en la comercialización de Petróleo con base en Reglas
de Mercado en el Período t sea menor o igual al cincuenta por ciento (50%) del
precio observado:

)

2 f

0 A

4 Área Contractual 2

(e)

Contrato No. CNH-RO1-1.02-42/2015

“eri 162 162
PreciOcomerciatización, X Dizo VPp ri Ej VEpoj
VPes

PCp1=

Donde:

PC»; = Precio Contractual del Petróleo en el Período £.
PreciOcomerciatización, = Precio observado en la comercialización de Petróleo con

base en Reglas de Mercado en el Período t.

EV Pp ¿-¡ =Sumatoria del volumen de producción del Petróleo registrado en el
¿i=0 Y Pp, P E

Punto de Medición en los Períodos £, £ — 1 y en su caso, t — 2.

192 VCp :-¡=Sumatoria del Valor Contractual del Petróleo en el Período t — 1, y

¡j=1
en su caso, t — 2,

VPp,¿= Volumen de producción de Petróleo registrado en el Punto de Medición en
el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado en el
Período t sea superior al cincuenta por ciento (50%) del precio observado, el Precio
Contractual del Petróleo en el Período se determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PCp = Preciocomerciatización: X 1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCp, = PreciOcomerciatización: X 0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el Período
inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (d) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 8.4 de este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del Petróleo,
el Contratista deberá haber comunicado previamente al cierre del Período, las
características relevantes de la comercialización realizada, incluyendo los aspectos
para determinar el precio aplicable con base en Reglas de Mercado.

5 Área Contractual 2

1,5,

(a)

(b)

(0)

Contrato No. CNH-R01-L,02-42/2015

Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Petróleo y el precio promedio ponderado que obtenga,
derivados de la comercialización del Petróleo que le corresponda como

Contraprestaciohes.

El Precio Contractual de los Condensados se determinará por Barril conforme a lo
siguiente:

En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Condensados que le sea entregado en el Período,
con base en Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado, el Precio Contractual de los Condensados en el Período en el
que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por el volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una Filial o
parte relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual de los Condensados en el Período.

En caso que, durante el Período, el Contratista no comercialice con base en Reglas
de Mercado al menos el cincuenta por ciento (50%) del volumen de Condensados
que le sea entregado en el Período, pero sí exista comercialización de los
Condensados correspondientes al Área Contractual por parte del Comercializador
con base en Reglas de Mercado, el Precio Contractual de los Condensados en el
Período será el precio promedio, ponderado por el volumen correspondiente, que

reporte el Comercializador.

Si al finalizar el Período correspondiente, no se ha registrado comercialización bajo
Reglas de Mercado por parte del Contratista, de al menos el cincuenta por ciento
(50%) del volumen de Condensados que le sea entregado en el Período, o por parte
del Comercializador, el Precio Contractual de los Condensados se calculará
considerando el precio promedio para el crudo marcador Brent publicado en el
Período £ por una compañía internacional especializada en la publicación de
información de referencia sobre precios, de acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados que le sea entregado en el Período y el
Comercializador no realizó transacción alguna, o si se realizó comercialización
con partes relacionadas por parte del Contratista o del Comercializador, el
Precio Contractual de los Condensados será el promedio de los precios
calculados mediante fórmula a la fecha de cada operación de comercialización,
utilizando los precios del crudo marcador de dicha fecha, ponderado de acuerdo
al volumen involucrado en cada transacción realizada en el Periodo.

-
6 Área Contractual 2

os

AÚN
y

(d)

Contrato No. CNIERO!-1.02-2/2015

ii. Si no se realizó comercialización debido a que el volumen de Condensados
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista o Comercializador, el Precio
Contractual de los Condensados se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple del precio del marcador
durante el Período.

La fórmula para caleular el Precio Contractual de los Condensados es:

PC; = 6.282 + 0.905 BreNtp ¿
Donde:

PCc.: = Precio Contractual de los Condensados en el Período /,
Brentp¿= Precio del Crudo Brent ICE en el Período t.

La fórmula para determinar el Precio Contractual podrá ser actualizada en este
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Hacienda publique en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.

En caso que el precio del crudo marcador Brent deje de ser publicado, la Secretaría
de Hacienda establecerá una nueva fórmula considerando otro u otros marcadores
que sean comercializados con liquidez y que sean representativas de las condiciones
de mercado.

En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a través
de la fórmula establecida en el inciso (c) de este numeral, y que durante el Período
de que se trate exista comercialización de Condensados con base en Reglas de
Mercado por parte del Contratista o del Comercializador conforme los incisos (a) y
(b) de este numeral, el Precio Contractual de los Condensados en el Período se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre el
precio estimado por la fórmula y el precio observado en la comercialización de los
Condensados con base en Reglas de Mercado en el Período £ sea menor o igual al
cincuenta por ciento (50%) del precio observado:

vecí 162 162
_ PreciOcomerciatización: X Piso Y Pei - Ej V Ec
PCc,= Per

Donde:
PC¿: = Precio Contractual de los Condensados en el Período £. '
PreciOcomercialización, = Precio observado en la comercialización de Condensados

A Eo

7 Área Contractual 2
(e)

1.6.

Contrato No, CNH-RO!-L02-42/2015

con base en Reglas de Mercado en el Período £.

Le VP¿.+-+ = Sumatoria del Volumen de Producción de Condensados registrado
en el Punto de Medición en los Períodos £, t — 1 y en su caso, t — 2.

2 VC¿:-¡ = Sumatoria del Valor Contractual de los Condensados en el Período

t— 1, y en su caso, E — 2.

VP¿¿= Volumen de Producción de Condensados registrado en el Punto de Medición

en el Período t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual de los Condensados en el Período se determinará de la siguiente

forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PC¿; = PreciOcomerciatización, X 1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCc: = PreciOcomerciatización: X 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (d) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en e! numeral 8,4 de este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre del
Período las características relevantes de la comercialización realizada, incluyendo
los aspectos para determinar el precio aplicable con base en Reglas de Mercado.
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Condensados y el precio promedio ponderado que obtenga,
derivados de la comercialización de los Condensados que le correspondan como

Contraprestaciones,

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

A

8 Área Contractual 2
Contrato No. CNH-RO[-L02-A2/2015

(a) El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la comercialización
del Gas Natural (metano) y de cada uno de sus otros componentes (etano, propano

y butano).

(b) En caso que, durante el Periodo, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Gas Natural que le sea entregado en el Período,
con base en Reglas de Mercado o exista cl compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado), el Precio Contractual del Gas Natural en el Período en el que
se registre la comercialización será igual al precio de venta promedio observado,
ponderado por la equivalencia calórica en millones de BTU del vofumen que en
cada caso corresponda, al que el Contratista haya realizado o comprometido la

comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento o
procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual del Gas Natural en el Período.

(c) En caso que, durante el Período, el Contratista no comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado en el
Período con base en Reglas de Mercado, pero sí exista comercialización del Gas
Natural por parte del Comercializador con base en Reglas de Mercado, el Precio
Contractual del Gas Natural en el Período será el precio promedio, ponderado por
la equivalencia calórica en millones de BTU del volumen correspondiente, que

reporte el Comercializador.

(d) Si al finalizar el Período correspondiente el Contratista comercializó menos del
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado en el
Período con base en Reglas de Mercado y el Comercializador no realizó transacción
alguna, o si se realizó comercialización con partes relacionadas por parte del
Contratista o del Comercializador, el Precio Contractual del Gas Natural será el
promedio de los precios determinados a partir de los precios diarios que fije la
Comisión Reguladora de Energía para el punto en el que el Gas Natural producido
al amparo de este Contrato ingrese en el Sistema de Transporte y Almacenamiento
Nacional Integrado a la fecha de cada operación de comercialización, ponderado

y por la equivalencia calórica en millones de BTU del volumen involucrado en cada
transacción realizada en el Período.

(e) En caso que el Precio Contractual del Gas Natural en el Período inmediato anterior

o en los dos Períodos inmediatos anteriores hayan sido determinados a través de la A

fórmula establecida en el inciso (d) de este numeral, y que durante el Período de N
que se trate exista comercialización del Gas Natural con base en Reglas de Mercado *

por parte del Contratista o del Comercializador conforme los incisos (b) y (c) de )

A

9 Área Contractual 2

Contrato No. CNH-RO1-L.02-A2/2015

este numeral, el Precio Contractual del Gas Natural en el Período se determinará
conforme a la siguiente fórmula, siempre que la diferencia entre el precio estimado
por la fórmula y el precio observado en la comercialización de Gas Natural con base
en Reglas de Mercado en el Período t sea menor o igual al cincuenta por ciento
(50%) del precio observado:

veni 162
_ PreciOcomerciatización: X Diz0 Papi
PCor= vp,
6

Donde:

PC¿¿ = Precio Contractual del Gas Natural en el Período t.
Precio comerciatización, = Precio observado en la comercialización de Gas Natural

con base en Reglas de Mercado en el Periodo t.

ELE VPg ¿-; =Sumatoria del Votumen de Producción de Gas Natural registrado en

el Punto de Medición en los Períodos t, t — 1 y en su caso, t— 2,
q VC¿¿-¡PSumatoria del Valor Contractual de Gas Natural en el Periodo t — 1,
y en su caso, t— 2.

VP¿:= Volumen de Producción de Gas Natural registrado en el Punto de Medición
en el Período £ y expresado en su equivalencia calórica en millones de BTU, según
se trate de Gas Natural (metano) o de cada uno de los componentes que lo
constituyen (etano, propano y butano) en la proporción que corresponda,

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de Mercado
en el Período £ sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual del Gas Natural en el Período se determinará de la siguiente

forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PCg: = PreciOcomerciatización: X 1.5

ti. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PC6: = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el '
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en :”

r

10 7 Área Contractual 2

(0

(a)

Contrato No. CNT-ROI-1.02-A2/2015

este inciso (e) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 8.4 de este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del Gas
Natural, el Contratista deberá haber comunicado previamente al cierre del Período
las características relevantes de la comercialización realizada incluyendo los
aspectos para determinar el precio aplicable con base en Reglas de Mercado,
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Gas Natural y el precio promedio ponderado que obtenga,
derivados de la comercialización del Gas Natural que le correspondan como

Contraprestaciones.

En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista o del
Comercializador, que no sean libres a bordo (Free on board/*FOB”) en el Punto de
Medición, el Precio Contractual en el Punto de Medición será el equivalente, en
Dólares por unidad de medida respectiva, de los ingresos netos observados recibidos
por la comercialización de cada tipo de Hidrocarburo, considerando los costos
necesarios observados de transporte, Almacenamiento, logística y todos los demás
costos incurridos para el traslado y comercialización de Hidrocarburos entre el Punto
de Medición y el punto de venta, dividido entre el volumen de Petróleo crudo,
Condensados y Gas Natural, según sea el caso, medido en el Punto de Medición.

En estos casos, el Precio Contractual del Período se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo 3. Dicha
reducción será igual al resultado de dividir el costo total de transporte,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Período entre el volumen de Hidrocarburos medido y el registrado en el

Período.

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los costos
que sean justificadamente necesarios, incluyendo la contratación de servicios e
infraestructura de transporte, Almacenamiento, tratamiento, acondicionamiento,
procesamiento, licuefacción (en el caso del Gas Natural), comercialización y seguros.

En cualquier caso los costos de transporte, Almacenamiento y logística incurridos
deberán ajustarse a las Reglas de Mercado y a las tarifas reguladas publicadas que
resulten aplicables. En caso que los costos mencionados resulten de acuerdos con
partes relacionadas, se deberán seguir las reglas relativas a los precios de transferencia
establecidas en el Anexo 4.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y logística
a que hace referencia el numeral 1.7, los siguientes:

Los costos por el servicio de comercialización o costos financieros asociados a la

1 Área Contractual 2

(b)

1.10

Contrato No. CNH-RO!-L.02-42/2015

cobertura de dichos Hidrocarburos;
Intereses y otros costos asociados al financiamiento de las actividades;

Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la Normatividad

Aplicable;

Los costos asociados a la atención de derrames o emergencias ambientales que sean
resultado de acciones negligentes o dolosas del Contratista;

Las Obligaciones de Carácter Fiscal que resulten aplicables, y

Las sanciones o penalizaciones,

La información relativa a la determinación de los Precios Contractuales deberá ser
presentada y registrada, por conducto del Operador, mediante el sistema informático
que el Fondo ponga a disposición del Contratista,

2, Valor Contractual de los Hidrocarburos en el Período t:

2.1.

22.

(a)

El Valor Contractual de los Hidrocarburos será determinado usando la siguiente
fórmula:

VCH, =VCp: +VCo ¿+ V Cos
Donde:

VCH+= Valor Contractual de los Hidrocarburos en el Período t.
VCp¿= Valor Contractual del Petróleo en el Período £,

VC« + Valor Contractual del Gas Natural en el Período £.
VE¿:> Valor Contractual de los Condensados en el Período t.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames de
Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los Hidrocarburos
se considerarán los volúmenes de Hidrocarburos que sean recuperados en las
actividades de respuesta a dicha de situaciones de emergencia o siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las siguientes
fórmulas:

Valor Contractual del Petróleo en el Período £:

UC; = PCp¿*VP os
Donde:

VCp¿= Valor Contractual del Petróleo en el Período £.
PCp,e7 El Precio Contractual del Petróleo en el Período £: El precio del Petróleo

AÁ

e

A

12 Área Contractual 2

X

A
(b)

(e)

Contrato No. CNH-RO1-L02-A2/2015

producido en el Área Contractual, en Dólares por Barril, que se determina cada
Periodo en el Punto de Medición, conforme al numeral 1.4 de este Anexo 3.
VPp «- Volumen neto de producción de Petróleo registrado en el Punto de Medición

en el Período t.
Valor Contractual de los Condensados en el Período £:

VCc; = PC: *VPes
Donde:

VC¿:= Valor Contractual de los Condensados en el Período £.

PC¿¿= El Precio Contractual de los Condensados en el Período t: El precio de los
Condensados producidos en el Área Contractual, en Dólares por Barril, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.5 de este

Anexo 3.
VP¿¿" Volumen neto de Producción de Condensados registrado en el Punto de

Medición en el Período t.

Valor Contractual de Gas Natural en el Período t:

VCc,= Y Pos PVP
i

Donde:

VC¿ 7 Valor Contractual del Gas Natural en el Período £,

¿ = Cada uno de los productos que constituyen el Gas Natural, según se trate de
metano, etano, propano o butano.

PCa,.¡7 El Precio Contractual de cada componente que constituye el Gas Natural
en el Período t, en Dólares por millón de BTU, que se determina cada Período en
el Punto de Medición, conforme a] numeral 1.6 de este Anexo 3.

VP¿:¡= Volumen neto de Producción registrado en el Punto de Medición en el
Período £ y expresado en su equivalencia calórica en millones de BTU, según se
trate de Gas Natural (metano) o de cada uno de sus otros componentes (etano,
propano y butano).

3, Recuperación de Costos

3.1,

3,2.

El Porcentaje de Recuperación de Costos aplicable en cada Período a este Contrato
durante su vigencia será de sesenta por ciento (60%).

El Límite de Recuperación de Costos será el resultado de multiplicar el Porcentaje de
Recuperación de Costos por la suma del Valor Contractual de los Hidrocarburos y los
otros ingresos a que se refiere el numeral 8.5 de este Anexo 3, en el Mes de que se

A

trate,

13 Área Contractual 2

2)
fi
Contrato No. CNH-R0l-L.02-42/2015

3.3. — La Contraprestación referente a la Recuperación de Costos será el monto que resulte
menor entre el Límite de Recuperación de Costos aplicable en el Periodo y el monto
equivalente a los Costos reconocidos que sean Costos Recuperables en el Período
conforme al Anexo 4 de este Contrato y a los lineamientos emitidos a este respecto por
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato. El monto
resultante serán los Costos Recuperables reconocidos recuperados por el Contratista

en el Período,

3.4. — En caso que en cualquier Mes, el monto acumulado de todos los Costos Recuperables
insolutos sea superior al Límite de Recuperación de Costos, el Contratista sólo tendrá
derecho a recibir en dicho Mes el valor equivalente al Límite de Recuperación de
Costos para ese Mes. La porción de los Costos Recuperables reconocidos no
recuperados en un Período específico se acreditará como Costo Recuperable en
Períodos subsecuentes, sin devengar ningún tipo de interés,

3.5. — Cualquier saldo remanente no pagado de los Costos Recuperables al término de la
vigencia del presente Contrato se entenderá extinguido, por lo que el Contratista no
tendrá derecho a recibir, reclamar o solicitar el pago de cualquier saldo insoluto.

3.6. — El Fondo determinará los Costos reconocidos que sean Costos Recuperables en el
Período con base en la información referente a los Costos que el Contratista, por
conducto del Operador, registre en el sistema que el Fondo establezca para tal fin, así
como en la información de los Presupuestos y Programas de Trabajo aprobados por la

CNH.

4. Utilidad Operativa

4.1. La Utilidad Operativa se determinará para cada Periodo, siendo el resultado de restar
al valor que resulte de la suma del Valor Contractual de los Hidrocarburos y los otros
ingresos a que se refiere el numeral 8.5 de este Anexo 3, la Recuperación de Costos y
las Regalías efectivamente pagadas al Estado, de conformidad con la siguiente

fórmula:

U0, = VCH, +14, —CR¿— Re
Donde:

U0- Utilidad Operativa en el Período t.

1A¿= Los ingresos adicionales a que se refiere el numeral 8.5 de este Anexo 3.
VCH,= Valor Contractual de los Hidrocarburos en el Período t.

CR¿= Recuperación de Costos en el Período t.

Ri Regalías efectivamente pagadas al Estado en el Período t.

5. Contraprestación como porcentaje de la Utilidad Operativa

5.1. El Estado recibirá el setenta por ciento (70%) de la Utilidad Operativa para el Mes de *

A 7

A

14 Árca Contractual 2

5.2.

53.

Contrato No. CNT-ROJ-1.02-42/2015

que se trate.

E! Contratista recibirá el porcentaje remanente de la Utilidad Operativa en dicho Mes,
después de! pago del porcentaje de la Utilidad Operativa en especie que le corresponde
al Estado y que se entrega al Comercializador.

Los porcentajes establecidos en los numerales 5.1 y 5.2 serán ajustados de
conformidad con el Mecanismo de Ajuste establecido en el numeral 8.3 de este Anexo

3.

6. Resultado Operativo del Contratista

6.1.

6.2,

El resultado operativo del Contratista para cada Período consistirá en la suma de las
Contraprestaciones que le correspondan al Contratista conforme a este Contrato en el
Período, incluyendo aquellas que se deriven de los ingresos a que se refiere el numeral
8.5 de este Anexo 3, menos el monto equivalente de los Costos Elegibles registrados
en el mismo Período conforme al Anexo 4.

El cálculo del resultado operativo del Contratista se hará de acuerdo a la siguiente
fórmula:

ROC, = VO, x SCA; + CR; — Cp,
Donde:

ROC¿= Resultado operativo del Contratista en el Período t.
U0¿= Utilidad Operativa en el Período t.
SCA¿= Participación del Contratista en el Período t determinada con base en el
Mecanismo de Ajuste.
CR¿= Costos Reconocidos como recuperados en el Período £.
= Costos Elegibles registrados en el mismo Período conforme al Anexo 4.

7. Métrica del Resultado Operativo antes de Impuestos del Contratista (MRO)

VAR

El índice mensual del resultado operativo antes de impuestos para el Período £ (1)
será calculado de acuerdo a la siguiente expresión:

0 Ms ROC;
(14 rol
Donde:

¿= Índice mensual del resultado operativo antes de impuestos del Contratista para el
Período £.

í= Índice de la sumatoria que indica el Período que va del Mes inicial de la Fecha
Efectiva hasta el último Período en el que haya referencia.

ROC¡= Resultado operativo del Contratista para el Período i.

15 Área Contractual 2
7.2.

73.

Contrato No. CNH-R01-L02-A2/2015

E = Indica la suma de los elementos indizados i,

La métrica del resultado operativo del Contratista antes de impuestos para el Período

t (MRO¿) se calculará como la tasa anualizada del índice mensual del resultado

operativo antes de impuestos para el Periodo £, de acuerdo con la siguiente expresión:
MRO; = (1471) 1

Donde:

MRO, = Métrica del resultado operativo antes de impuestos del Contratista para el
Período £.
> Índice mensual del resultado operativo antes de impuestos del Contratista para el
Período £.

En caso que en uno o más Períodos existan múltiples resultados para la MRO, se
tomará el valor que represente la menor variación con respecto al valor asignado a la
MRO durante el Período inmediato anterior, En caso que en uno o más Períodos no sea
posible definir un valor para la MRO, se tomará cero como el valor aplicable.

8, Procedimientos para calcular las Contraprestaciones

8.1.

(a)

Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante la
aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al Valor
Contractual del Gas Natural y al Valor Contractual de los Condensados producidos en
el Período. En el caso del Gas Natural, el monto de Regalías se determinará por
separado según se trate de Gas Natural (metano) o de cada uno de otros sus
componentes (etano, propano y butano) considerando la tasa y el Valor Contractual
que a cada uno corresponda, determinados con base en el Precio Contractual y el
volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en el mes
de enero considerando la primera publicación de variación anual observada en el mes
de diciembre del Año previo (en adelante 77,,_,) del Índice de Precios al Productor de
los Estados Unidos de América o el que lo sustituya, tomando el año 2015 como Año
base, realizando el primer ajuste en la segunda quincena del mes de enero del 2016.
El proceso para determinar los montos a pagar será el siguiente:

Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Petróleo sea inferior a A,,, se aplicará la siguiente:

Tasa = 7.5%
Para ajustar por inflación, la actualización del parámetro A,, se realizará anualmente

16 7 Área Contractual 2

(b)

(c)

Contrato No. CNH-RO1-L02-A2/2015

de acuerdo con la siguiente fórmula:
AnS Api (14 Mp1)
Donde A, toma valores desde el Año base hasta el último Año en el que haya

: USD sas y :
referencia, Ay = 48 o) el Año base y n indica el Año correspondiente.

Cuando el Precio Contractual del Petróleo sea mayor o igual a Ay:

Tasa = [(B, + Precio Contractual del Petróleo) + 1.5]%

Para ajustar por inflación, la actualización del parámetro B,, se realizará anualmente
de acuerdo a la siguiente fórmula:

Bai
Ba ==
"7 (Hr)

Donde B,, toma valores desde el Año base hasta el último Año en el que haya
referencia, By = 0,125 en el Año base y n indica el Año correspondiente.
Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

_ Precio Contractual del Gas Natura!
y Ca

Tasa

Para ajustar por inflación, la actualización del parámetro C,, se realizará anualmente
de acuerdo a la siguiente fórmula:

Cn = Opa * (1 Tp)

Donde C, toma valores desde el Año base hasta el último Año en el que haya
referencia, Cy = 100 en el Año base y n indica el Año correspondiente.

Al valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Gas Natural No Asociado sea menor o igual a
Da, la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D,, se realizará anualmente
de acuerdo a la siguiente fórmula:

Da = Dar * (14 mp1)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya

17 Área Contractual 2

IA)
Contrato No. CNE-RO1-L02-42/2015

referencia, Dg = 5 Prem] en el Año base y n indica el Año correspondiente.
li. Cuando el Precio Contractual del Gas Natural sea mayor a D, y menor a E), la tasa
se calculará de acuerdo a la siguiente fórmula:

(Precio Contractual del Gas Natural — D,) X 60.5
Precio Contractual del Gas Natural

Tasa =

Para ajustar por inflación, la actualización del parámetro E,, se realizará anualmente
de acuerdo a la siguiente fórmula:

En = Ena * (+ Tipm1)

Donde E,, toma valores desde el Año base hasta el último Año en el que haya

. USD mas ,
referencia, Ej = 5.5 TETAS el Año base y n indica el Año correspondiente,

Cuando el Precio Contractual del Gas Natural sea mayor o igual a E,,:

Precio Contractual del Gas Natural
Tasa = E
y

Para ajustar por inflación, la actualización del parámetro E, se realizará anualmente
de acuerdo con la siguiente fórmula:

En For (LA Mp1)

Donde F, toma valores desde el Año base hasta el último Año en el que haya
referencia, Fy = 100 en el Año base y n indica el Año correspondiente.

(d) Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:

i. Cuando el Precio Contractual de los Condensados sea inferior a G,,, se aplicará la
siguiento:
X
x
S

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G,, se realizará anualmente

de acuerdo con la siguiente fórmula:
A <
Cp = Cp * (UT) Z

18 Área Contractual 2 A

Contrato No. CNH-ROI-L02-A2/2015

Donde G, toma valores desde el Año base hasta el último Año en el que haya
referencia, Gg = 60 a en el Año base y n indica el Año correspondiente,

li. Cuando el Precio Contractual de los Condensados sea mayor o igual a G,:

Tasa = [Qi + Precio Contractual de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro AH, se realizará anualmente
de acuerdo con la siguiente fórmula:

Ha-
Ha = 1-1
(1+ma-1)
Donde H,, toma valores desde el Año base hasta el último Año en el que haya
referencia, con Hg = 0,125 en el Año base y n indica el Afio correspondiente,

El índice de precios al productor de los Estados Unidos de América a que se refiere
esta sección corresponderá al primer índice publicado por el Buweau of Labor Statistics
de los Estados Unidos de América, con identificación WPU0O000000 sin ajuste
estacional, que corresponde al índice de todas las mercancías, o en su caso, el que lo
sustituya por decisión de la institución emisora. En caso de ajustes o revisiones a dicho
índice de precios, prevalecerá la primera versión publicada. En caso de modificación
a la referencia de índice, la Secretaría de Hacienda deberá dar a conocer la nueva

referencia.
8.2. Cuota Contractual Para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del Estado
Mexicano por la parte del Área Contractual que no cuente con un Plan de Desarrollo
aprobado por la CNH, se realizará en efectivo de conformidad con las siguientes

cuotas:
(a) Durante los primeros 60 Meses de vigencia del Contrato:
1,150 pesos mexicanos por kilómetro cuadrado,
(b) A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su vigencia:

2,750 pesos mexicanos por kilómetro cuadrado,

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad con
la Normatividad Aplicable, el primero de enero de cada Año, considerando el Período
comprendido desde el décimo tercer Mes inmediato anterior y hasta el último Mes
anterior a aquél en que se efectúa la actualización, aplicándoles el factor de (
actualización que resulte de dividir el Índice Nacional de Precios al Consumidor del

A

19 Área Contractual 2

83.

(a)

(b)

Contrato No, CNH-ROI-L02-A2/2015

Mes inmediato anterior al más reciente del Período, entre el Índice Nacional de Precios
al Consumidor correspondiente al Mes anterior al más antiguo del Período, publicado
por el Instituto Nacional de Estadística y Geografía o en su caso el que lo sustituya.

Mecanismo de Ajuste

La Contraprestación como porcentaje de la Utilidad Operativa que reciba el Estado se
ajustará conforme a la siguiente fórmula:

SG, = 100% — SCA;

Donde:

SG+= Porcentaje de Utilidad Operativa que reciba del Estado para el Período t.

SCA¿= Porcentaje ajustado de Utilidad Operativa que reciba el Contratista para el
Período £,

El porcentaje ajustado de Utilidad Operativa que reciba el Contratista para el Período
t(SCA¿) se calculará de la siguiente forma:

Cuando la métrica del resultado operativo antes de impuestos del Contratista para
el Período inmediato anterior al que se trate (MRO+_,) sea menor al valor Uy, el
porcentaje de Utilidad Operativa que reciba será SC;.

Cuando el valor de la métrica del resultado operativo antes de impuestos del
Contratista para el Período inmediato anterior al que se trate (MRO;_,) se encuentre
entre U, y U,, el porcentaje de Utilidad Operativa que reciba el Contratista, SCA¿,
se determinará conforme a la siguiente fórmula:

MRO.-1= )
UU

SCA, = SC, — (SC, — sea) (
Donde:

SCA¿= Porcentaje ajustado de Utilidad Operativa que recibe el Contratista en el
Período t.

SC,= Porcentaje de Utilidad Operativa que recibe el Contratista al inicio de la
vigencia del Contrato = treinta por ciento (30%).

SC¿= Porcentaje mínimo de Utilidad Operativa que recibe el Contratista equivalente
a multiplicar SC; por un factor de 0.25.

MRO;_,= Métrica del resultado operativo antes de impuestos del Contratista en el
Período t — 1.

U¡=25%
U¿=40%

20 Área Contractual 2
(0)

8.4.

8.5

Contralo No. CNH-ROI-L02-42/2015

Cuando la métrica del resultado operativo antes de impuestos del Contratista para
el Período inmediato anterior al que se trate (MRO¿-,) sea mayor al valor Uz, el
porcentaje de Utilidad Operativa que reciba el Contratista será SC.

Otros ajustes a las Contraprestaciones

De conformidad con el Capítulo 111 del Título Segundo de la Ley de Ingresos sobre
Hidrocarburos, la Secretaría de Hacienda cuenta con atribuciones de verificación de
las cuales se podrán derivar ajustes a las Contraprestaciones del Periodo de que se trate
en caso de variaciones, durante el Periodo o Períodos anteriores, en la determinación
de Precios Contractuales o la medición del volumen neto producido, o como resultado
de los procedimientos de registro y reconocimiento de costos y de auditoría estipulados

en este Contrato.

Otros Ingresos

(a) Los ingresos adicionales que el Contratista reciba por la prestación de servicios
a terceros conforme lo dispuesto en el Anexo 13 o por la venta o disposición
de Subproductos, se considerarán como ingresos del Contrato.

(b) — El Contratista será responsable de registrar la información y documentación
relativa a los ingresos adicionales a que se refiere este numeral.

9, Procedimientos para el pago de Contraprestaciones

9.1.

9.2,

93.

Las Contraprestaciones establecidas en este Contrato se pagarán en especie al Estado
y al Contratista en el Punto de Medición o se pagarán en efectivo según corresponda,
a más tardar el décimo quinto (15%) Día Hábil del Período subsecuente.

Los Hidrocarburos dentro del Área Contractual y hasta el Punto de Medición son
propiedad del Estado, respecto de aquellos Hidrocarburos que, conforme al presente
Contrato, corresponda entregarse al Contratista eomo pago de la Contraprestación del
Contratista. El Estado mantendrá dicha propiedad hasta su entrega al Contratista como
pago de las Contraprestaciones que realice el Fondo por conducto de la CNH, en el
Punto de Medición. Para estos efectos, la entrega de los Hidrocarburos registrados
conforme al presente Anexo 3 y el Anexo [1 en el Punto de Medición dará lugar a la
entrega jurídica inmediata al Fondo para que se entreguen al Contratista, por conducto
de la CNH, en ese mismo momento, sin que el Fondo deba realizar alguna verificación
adicional. Por su parte, los Hidrocarburos que la CNH entregue al Comercializador
serán propiedad del Estado hasta su enajenación, sin que el Fondo deba de realizar

verificación alguna.

Para que el Fondo pueda realizar el cálculo de las Contraprestaciones, el Contratista
deberá, por conducto del Operador, haber registrado, dentro de los primeros diez (10)
Días Hábiles del Mes, la información y documentación relativa a los Precios
Contractuales, al volumen de producción correspondiente, el Valor Contractual de los
Hidrocarburos, los Costos y demás elementos necesarios para la determinación de las

pon

21 Área Contractual 2 HA
Contrato No. CNH-RO1-L02-42/2015

Contraprestaciones en el sistema que el Fondo establezca para tal fin.

9.4. El volumen neto de cada Hidrocarburo producido en el Periodo se determinará al
finalizar el mismo, conforme a la medición que se realice en el Punto de Medición y
que el Contratista reporte dentro de los primeros diez (10) Días Hábiles del Mes,
Asimismo, la CNH deberá presentar al Fondo, dentro de los primeros diez (10) Días
Hábiles de cada Mes, la información relativa a la producción del Contrato del Mes
inmediato anterior, incluyendo la información sobre los volúmenes entregados al
Contratista y al Comercializador siguiendo la distribución provisional establecida en
el numeral 9.7, así como la información sobre los Hidrocarburos entregados durante el
Período, en términos del certificado de pago emitido por el Fondo conforme al numeral
9.8 de este Anexo 3,

En caso que el Operador no reporte la medición correspondiente en el plazo señalado
en el párrafo anterior o que existan discrepancias entre la información presentada por
el Contratista y por CNH, el Fondo calculará las Contraprestaciones con base en la

medición registrada por la CNH.

9.5. El volumen neto de cada Hidrocarburo producido en el Área Contractual se distribuirá
entre las Partes como pago de las Contraprestaciones que a cada uno de ellos
corresponda en términos del presente Contrato, como resultado de la medición
realizada y los Precios Contractuales determinados conforme el numeral | de este
Anexo 3 y en las condiciones de calidad requeridas para su comercialización en el
mercado, contemplando lo siguiente:

(a) El Estado recibirá;

i. — El volumen de cada tipo de Hidrocarburo equivalente al monto total de
Regalías del Período.

ii, El volumen de cada tipo de Hidrocarburo que corresponda al porcentaje de la
Utilidad Operativa para el Estado, que se determine considerando los ajustes
establecidos en los numerales 8.3 y 8.4 de este Anexo 3 que resulten
aplicables,

tii, El pago en efectivo de la Cuota Contractual para la Fase Exploratoria
correspondiente a cada Periodo que se deberá realizar a más tardar el Día 17
del Período subsecuente.

La proporción del volumen neto de cada Hidrocarburo que reciba el Estado será

igual al porcentaje que resulte de dividir la suma del valor monetario de las

Regalías y del porcentaje de la Utilidad Operativa que correspondan al Estado

entre el Valor Contractual de los Hidrocarburos en el Período (VCHH;). El volumen

de cada Hidrocarburo que corresponda al Estado será entregado al

Comercializador, o
(b) El Contratista recibirá: ) 2 -

2 o qa

22 Área Contractual 2 A

9.6.

9.7.

Contrato No, CNH-R01-L02-42/2015

i. — El volumen de cada tipo de Hidrocarburo que sea destinado a la recuperación
de Costos Elegibles del Período, así como aquellos cuya recuperación
estuviere pendiente de Períodos previos.

li, El volumen de cada tipo de Hidrocarburo que corresponda al porcentaje de la
Utilidad Operativa para Contratista que se determine considerando los ajustes
establecidos en los numerales 8.3 y 8.4 que resulten aplicables.

Como pago de Contraprestaciones, al Contratista le corresponderá el volumen
neto remanente de cada Hidrocarburo producido en el Período una vez cubiertas
las Contraprestaciones que correspondan al Estado.

Cuando existan otros ingresos a los que se refiere el numeral 8.5 de este Anexo
3, el volumen que corresponda al Contratista deberá considerar como descuento,
el volumen equivalente al monto de ingresos adicionales percibidos en el Período
tomando en cuenta la proporción y el Precio Contractual de cada tipo de
Hidrocarburo registrado en el Período.

En caso de que el volumen que corresponda al Estado sea mayor al volumen
producido en el Período, el Contratista deberá transferir al Fondo, dentro de los
cinco (5) Días Hábiles posteriores a la determinación de las Contraprestaciones,
el monto en efectivo equivalente a la diferencia observada,

Los volúmenes de Hidrocarburos que correspondan al Contratista como pago de
Contraprestaciones a que tenga derecho conforme al presente Contrato se le entregarán
en el Punto de Medición, lugar en el que se trasfi al Contratista la propiedad de los
Hidrocarburos que le correspondan, sin perjuicio de los ajustes y liquidación del pago
que realice el Fondo en términos del numeral 9,8 del presente Anexo 3.

La distribución de los Hidrocarburos Netos entre las Partes será continua considerando
las necesidades de acondicionamiento y tratamiento respectivas, y se realizarán
registros diarios en el Punto de Medición, de acuerdo a los procedimientos establecidos
en este Contrato. Para lo anterior, durante el plazo que exista entre la determinación
final de las Contraprestaciones para cada Mes y la correspondiente al Mes anterior, el
volumen neto de cada Hidrocarburo se distribuirá como pago provisional entre las
Partes considerando la distribución que resulte del más reciente cálculo de
Contraprestaciones que haya realizado el Fondo, Desde el inicio de la Producción
Comercial Regular y hasta la primera determinación de las Contraprestaciones
correspondientes al Período inicial, la distribución provisional se determinará
considerando las condiciones establecidas para el cálculo de las Contraprestaciones en
favor del Estado y del Contratista a la firma del presente Contrato, incluyendo la
determinación del Precio Contractual a través de las fórmulas establecidas en los
numerales 1.4, 1.5 y 1.6, considerando, en su caso, el promedio simple de los precios
de referencia observados en los veinte (20) Días Hábiles previos al inicio de la ¿-
Producción Comercial Regular. En todo caso, la distribución al Contratista de los A
Hidrocarburos a que se refiere este numeral implica su entrega material y jurídica al
Contratista en el momento inmediato posterior en que se lleve a cabo el

cul

23 Área Contractual 2 A
9.8.

9.9.

9.10,

9.11.

Contrato No. CNH-R01-1.02-42/2015

correspondiente registro en el Punto de Medición, sin perjuicio de que el pago
definitivo se lleve a cabo mediante el otorgamiento al Contratista, por parte de la CNH,
del certificado de pago correspondiente expedido por el Fondo en términos del numeral
9.8, El Contratista podrá comercializar el volumen neto de cada Hidrocarburo que
reciba durante el Mes conforme lo establecido en este numeral.

El pago de las Contraprestaciones respectivas mediante la entrega de los Hidrocarburos
producidos se realizará de conformidad con el numeral 9.8 de este Anexo 3.

Al finalizar el Período, una vez realizada la determinación de las Contraprestaciones
correspondientes al Mes en cuestión y con base en los registros en los Puntos de
Medición de los volúmenes de Hidrocarburos distribuidos entre las Partes:

(a) Se establecerán las compensaciones volumétricas que apliquen en caso de
existir diferencias con la distribución provisional del volumen de
Hidrocarburos Netos del Período y la distribución que corresponda a las
Contraprestaciones del Período.

(b) Con base en los cálculos que realice el Fondo, la CNH y el Contratista firmarán
un acta de distribución final de la producción que deberá establecer el volumen
de los Hidrocarburos Netos del Período por tipo de Hidrocarburo, el Valor
Contractual de los Hidrocarburos, la titularidad bajo la cual se ha distribuido el
volumen de los Hidrocarburos Netos del Período entre las Partes conforme el
registro establecido en el numeral 9.7 de este Anexo 3 y las compensaciones
voluinétricas que resulten aplicables. Dicha acta se firmará por separado
respecto a cada tipo de Hidrocarburo producido y distribuido. Una copia del
acta deberá ser entregada al Fondo para sus registros.

(c) Con base en la información asentada en el acta mencionada en el inciso
anterior, el Fondo emitirá un certificado de pago a favor del Contratista por
conducto de la CNH. La CNH será responsable de entregar, por cuenta del
Fondo, el certificado respectivo al Contratista, y al Comercializador los
Hidrocarburos que correspondan al Estado.

Las compensaciones volumétricas que apliquen conforme lo señalado en el numeral
9.8 de este Anexo 3 se realizarán a partir del Período siguiente a aquel para el que se
haya determinado el ajuste. En dicho Período, la distribución del volumen de
Hidrocarburos Netos se destinará en primer lugar a cubrir la compensación respectiva
hasta que esta sea completada. Posteriormente, la distribución se reanudará conforme
al numeral 9.7 de este Anexo 3.

Las Contraprestaciones a favor del Contratista se pagarán una vez que el Contratista
inicie la producción de Hidrocarburos al amparo de este Contrato, por lo que en tanto
no exista producción, bajo ninguna circunstancia serán exigibles las
Contraprestaciones a favor del Contratista, ni se le otorgará anticipo alguno.

En cualquier caso, el procedimiento de recepción establecido en la Cláusula 11.2 del

A

P
:)

presente Contrato deberá contener los mecanismos para garantizar que cada una de las

4

pá

—:
24 Área Contractual 2 A

9,12.

9.13.

9.14.

(a)

(b)

Contrato No. CNH-R01-1,02-A2/2015

Partes reciba en el Punto de Medición los Hidrocarburos que conforme a este Contrato
les corresponden.

Sin perjuicio del derecho de las Partes a recibir las Contraprestaciones establecidas en
el Contrato, la salida de la producción de Hidrocarburos más allá del Punto de
Medición, y en su caso, el uso de infraestructura de transporte y Almacenamiento,
podrán ser objeto de acuerdos con el Comereializador, con la finalidad de establecer
los criterios a seguir para establecer la logística de salida de la produeción de
Hidrocarburos del Área Contractual de manera que cada una de las Partes reciba los
Hidrocarburos que conforme a este Contrato les corresponden, siguiendo los usos y
costumbres de la industria para este tipo de operaciones.

Si el Contratista llegara a ofrecer al Estado mejores condiciones de comercialización
que aquéllas ofrecidas por el Comercializador, las Partes podrán, previa opinión de la
Secretaría de Hacienda, llegar a un acuerdo mediante el cual el Contratista realice la
comercialización del porcentaje de la producción obtenida al amparo de este Contrato
correspondiente al Estado conforme a las reglas establecidas en este Contrato.

Pago de Contraprestaciones dentro de un Consorcio:

El pago de Contraprestaciones que resulten del presente Contrato a un Consorcio
se realizará en los términos que establezca el acuerdo de operación conjunta que se
celebre entre las Empresas Participantes que se agrupen en Consorcio, y que sea
aprobado por la CNH conforme a las Leyes Aplicables.

En dicho acuerdo, las Empresas Participantes podrán elegir que las
Contraprestaciones sean entregadas al Operador para que éste las distribuya entre
las Empresas Participantes en las proporciones respectivas.

10, Procedimientos para la verificación de Contraprestaciones

10.1.
(a)

(b)

(0)

(4)

El Fondo:

Tendrá a su cargo la administración de los aspectos financieros del Contrato y el
cálculo de las Contraprestaciones y demás elementos previstos en la Ley del Fondo
Mexicano del Petróleo, sin perjuicio de las atribuciones que correspondan a la CNH.

Recibirá las Regalías, Cuotas Contractuales para la Fase Exploratoria y demás
Contraprestaciones a favor del Estado establecidas en los Contratos. Para el caso de
las Contraprestaciones que se reciban en especie, el Fondo recibirá el producto de
la venta que realice el Comercializador.

Llevará los registros de información que se requieran para calcular y determinar las
Contraprestaciones establecidas en este Contrato y para realizar las demás
funciones a su cargo.

Realizará el cálculo, con base en la información que haya sido registrada en el
sistema, y el pago de las Contraprestaciones que, en su caso y conforme a este

25 Árca Contractual 2

y

A

ge
A
(e)

(0

10,2,
(a)

(b)

(e)

(a)

Contrato No. CNH-R01-1.02-42/2015

Contrato, corresponda a los Contratistas.

Está obligado a dar aviso a la Secretaría de Hacienda y a la CNH sobre
irregularidades que detecte en el ejercicio de sus funciones a efecto de hacer valer
los derechos que correspondan al Estado conforme al presente Contrato, o se
apliquen las penas o sanciones correspondientes, sin perjuicio de otras acciones
legales, judiciales o penales que resulten aplicables.

Recibirá del Operador la información y documentación relacionada con los Costos,
así como con la deducción de dichas inversiones, requeridos para la ejecución del
presente Contrato, y llevará un registro de dichos conceptos y, en su caso, de su
reconocimiento.

La Secretaría de Hacienda:

Realizará la verificación de los aspectos financieros del presente Contrato
relacionados con las Contraprestaciones y demás elementos previstos en la Ley de
Ingresos sobre Hidrocarburos.

Verificará el correcto pago de las Regalías, Cuotas Contractuales para la Fase
Exploratoria y demás Contraprestaciones que le correspondan al Estado y al
Contratista.

Podrá solicitar a los Contratistas y a los terceros la información que requiera para
el correcto ejercicio de sus funciones, conforme a lo establecido en este Contrato.

Verificará las operaciones y registros contables derivados de este Contrato, incluso
mediante la realización de auditorías o visitas a los Contratistas por sí misma, o a
través del Servicio de Administración Tributaria, conforme al Anexo 4 del presente

Contrato,

26 Área Contractual 2 :

Contrato No. CNH-R0!-L02-A2/2015

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD, DE
REGISTRO Y RECUPERACIÓN DE COSTOS

1 Área Contractual 2 A
Contrato No. CNH-R0!-1.02-A2/2015

PROCEDIMIENTOS DE CONTABILIDAD, DE REGISTRO Y RECUPERACIÓN DE

1.

COSTOS

Procedimientos de Contabilidad, de Registro y Recuperación de Costos

Sección I, De la contabilidad.

11

13

Estos procedimientos de contabilidad, de registro y recuperación de Costos tienen por
objeto definir la manera en la que el Operador registrará e informará las operaciones que

se deriven del objeto del Contrato.

Para efectos de este Anexo 4, en adición a las definiciones establecidas en el Contrato, se
considerarán las definiciones incluidas en los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato,

El Operador deberá llevar su contabilidad conforme a lo establecido en el Código Fiscal
de la Federación, su Reglamento y las Normas de Información Financiera vigentes en
México; misma que deberá plasmarse en idioma español y consignar los valores en la
Moneda de Registro, en pesos mexicanos, independientemente de la Moneda Funcional y
Moneda de Informe utilizada por el Operador que será en Dólares.

Independientemente de lo establecido en el Código Fiscal de la Federación, el Operador
deberá mantener la contabilidad, información y documentación relacionada con los Costos
en su domicilio fiscal por un plazo de cinco (5) Afíos después de que haya concluido el
Contrato,

Sección IL, De la Cuenta Operativa.

1.4

Los Costos relacionados con el objeto del Contrato, serán registrados dentro de la Cuenta
Operativa en el período que se realicen de acuerdo al catálogo de Costos publicado por el
Fondo y conforme a lo señalado en el numeral 1.7 del presente Anexo.

Para el propósito del pago de las Contraprestaciones, los montos de los conceptos a los que
hace referencia el numeral anterior no sufrirán ajuste inflacionario para efectos de la
recuperación de los mismos.

El Operador no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Consorcio participe en más de un Contrato, el Operador
solo podrá registrar las cantidades amparadas y/o desglosadas por los Comprobantes
Fiscales Digitales por Internet y/o comprobantes de residente en el extranjero
correspondientes a los Costos, efectivamente incurridos para la ejecución de las actividades
al amparo de este Contrato.

El Operador deberá registrar los Costos por rubro de Actividad, Sub-actividad y Tarea;
Centro de Costos, categoría de costo y cuenta contable que para tal efecto se establezca en

A

N

el sistema informático del Fondo, conforme al Programa de Trabajo y Presupuesto

2 Área Contractual 2 A

autorizados por la CNH. .
» Es A
Contrato No, CNH-R01-L02-A2/2015

Respecto a las Actividades Petroleras, Sub-actividades Petroleras y Tareas se deberá
incluir, en su caso los siguientes rubros:

Actividad | Sub-actividad Tarea
Petrolera Petrolera
pE

Evaluaciones técnico económicas.

Plan de desarrollo con ingeniería básica.

General CAPACES - e
Administración, gestión de actividades y gastos generales del
proyecto.
Adquisición sísmica, 2D, 3D, 4D, multicomponente.
Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos,

Geofisica

Levantamientos magnetométricos, adquisición, procesado e
interpretación.

Levantamientos gravimétricos, adquisición, procesado e
interpretación.
Análisis geoquímicos de muestras. A
Estudios estratigráficos
Análisis de Hidrocarburos.
Estudios geológicos regionales,
Estudios geológicos de detalle.
Estudios petrofísicos,

Pruebas de Equipamiento de Pozos.

Producción Realización de prucbas de producción.
Cálculo de Reservas y estimaciones de producción. J]
Modelado y simulación de Yacimientos.

Estudios presión, volumen y temperatura (PVT),

Caracterización de Yacimientos,

Diseño de terminaciones de Pozos,

Ingeniería conceptual,

Diseño de instalaciones de superficie,
Estudios del fondo marino,

Diseño de ductos,

Preparación de áreas y/o vlas de acceso a la localización.

Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.

, Servicios de soporte.

por ación de Servicios de perforación de Pozos.
Realización de pruebas de formación.
Suministros y Materiales,

Terminación de Pozos.

Geología

Evaluación

Ingeniería de
Yacimientos

Otras Ingenierias

Prevención y detceción de incendio y fugas de gas,
Seguridad, Salud y | Auditorías de seguridad.

Medio Ambiente — | Tratamiento y eliminación de residuos,
Restauración ambiental,

Auditoría ambiental,

3 Área Contractual 2
Contrato No. CNH-R01-L02-A2/2015

Actividad Sub-actividad
Tarea
Petrolera Petrolera
Evaluaciones técnico económicas.
. Administración de contratos.
General

Desarrollo

Geolisica

Geología

Plan de Desarrollo con ingeniería de detalle,

Administración, gestión de actividades y gastos generales del
Reinterpretación sísmica de detalle,
Procesamiento y reprocesamiento de datos sísmicos,
Caracterización geológica — petrofIsica de Yacimientos
Análisis geoquímicos de muestras.

Estudios estratigráficos

Análisis de Hidrocarburos.

Estudios petrofísicos.

Perforación de
Pozos

Preparación de áreas y/o vías de acceso a la localización.
Transporte marítimo y/o aéreo de personal, Materiales
Servicios de soporte,

Servicios de perforación de Pozos,

Suministros y Materiales.

Terminación de Pozos,

Pruebas de
Producción

Equipamiento de Pozos.
Realización de pruebas de producción.

Ingeniería de
Yacimientos

Intervención de
Pozos

Cálculo de Reservas y estimaciones de
Modelado y simulación de yacimientos,
Estudios de presión volumen temperatura (PVT).
Caracterización de Yacimientos,
Diseño de terminaciones de Pozos,

Intervención de Pozos para restauración.

Otras intervenciones especificas en Pozos.

Otras
Ingenierías

Ingeniería de detalle,
Ingeniería conceptual.
Diseño de instalaciones de superficie.

Construcción de

Diseño de ductos,

Estudios de fondo marino.

Construcción de instalaciones terrestres y marinas.

instalaciones
Construcción y tendido de ductos.
Elaboración del plan de seguridad y medio ambiente,
Prevención y detección de incendio y fugas de gas.
Seguridad, Implementación y seguimiento.
Salud y Medio — | Auditoría ambiental,
Ambiente

Tratamiento y eliminación de residuos,
Restauración ambiental,
Auditorías de seguridad.

Contrato No. CNH-RO1-L02-42/2015

Actividad Sub-actividad
Tarea
Petrolera Petrolera
Administración de contratos,
General Administración, gestión de actividades y gastos generales del proyecto.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte. —
Procesamiento y reprocesamiento de información geofísica y
3 etrofisica.
Geología Caracterización geológica y petrofisica de Yacimientos.
Análisis geoquímicos de muestras.
Estudios petrofísicos.
Prucbas de Producción PYuipamiento de Pozos.
Realización de pruebas de producción,
Cálculo de Reservas y estimaciones de producción,
Ingeniería de Simulación y caracterización de Yacimientos.
Yacimientos Estudios de presión volumen temperatura (PVT),
Diseño de terminaciones de Pozos.
Producción Otras Ingenierías Ingeniería de detalle para reacondicionamiento de instalaciones.

Construcción
Instalaciones

Construcción y/o adaptación de infraestructura u otras facilidades.

Intervención de Pozos

Intervención de Pozos para mantenimiento y rehabilitación.

Otras intervenciones específicas en Pozos,

Operación de
Instalaciones de
Producción

Mantenimiento de las instalaciones de producción,
Ingeniería de producción.
Operación de las instalaciones de producción,

Ductos

Mantenimiento de ductos,
Operación de ductos.

Seguridad, Salud y

Medio Ambiente

Actualización del plan de seguridad y medio ambiente.

Prevención y detección de incendio y fugas de gas.

Implementación y seguimiento.
Auditoría ambiental.

Tratamiento y eliminación de residuos.
Restauración ambiental.
Auditoría de seguridad.

5 Área Contractual 2
Contrato No. CNH-RO!-L.02-A2/2015

Actividad

Petrolera

Abandono

Los Costos se identificarán de acuerdo a las Normas de Información Financiera vigentes
en México y se asignarán en primer término por el Centro de Costos de cada Pozo que le
dio origen; en segundo término por el Centro de Costos de cada Yacimiento; en tercer
término por el Centro de Costos de cada Campo; y finalmente, se asignarán por los Centros
de Costos de infraestructura común o de administración general del Área Contractual

nto de

Seguridad,

Ambiente

Desmantelamie | Ejecución de planes de restauración.

Instalaciones — | Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.

Salud y Medio

Sub-actividad
Tarea
Petrolera

Evaluaciones técnico económicas,
General Administración de contratos,

Administración, gestión de actividades y gastos generales del proyecto.
Otras. Planes de Abandono.
Ingenierías

Ejecución del Abandono instalaciones de superficie,

Ejecución de planes de Abandono de instalaciones de fondo.

Servicios de soporte,

Estudios de impacto ambiental,
Prevención y detección de incendio y fugas de gas,
Tratamiento y eliminación de residuos,
Auditoría ambiental.

Auditoría de seguridad,

conforme a la siguiente estructura:

Estructura de Centro de Costos

Área

Contractual
o Árca de
Asignación

Yacimiento Pozo
Poz0g,1,1)

Yacimiento(1,1) ¡Pozo |
Pozo(g,1.)
Pozo; 0,
Pozog21)
Pozo(.22)
Pozow2,.)

Yacimiento(1.2)

Campoy

Yacimientog),..,

Pozo(1....b)

Pozogp,1)

Pozo(b2)

Yacimiento(1,b)

6 Área Contractual 2

)
a
A
Área

Campo

Yaci

to

Contrato No. CNH-RO1-L02-42/2015

Pozo

Campo)

Campa.)

Yacimiento(a,1)

Yacimiento(,2)

Yacimiento(2...)

Yacimiento(2c)

Yacimiento(..1)

Yacimiento(..2)

Yacimiento(....)

Pozop,12)

Pozog.22)

Pozog2..)

Pozog.2:)

Pozo.)

Pozog, 2)
Pozo...)
Pozog,...

Pozo.

Y acimiento(....d)

¡0

E

Área Contractual 2
Contrato No. CNH-R01-1,02-A2/2015

Área Yacimiento
Pozo(a,1,1)
Pozo(a,1,2)

PozO(a,....
PozO(a, 1)
Pozog2,1

Yacimiento(a1)

Yacimiento(s2)

Área Campo)
Contractual
o Área de
Asignación

Yacimiento...)

Yacimiento(,c)

Infraestructura común del Area
Contractual

A

ministración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por la
CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de costos conforme al catálogo de cuentas
contables que para ta! efecto emita el Fondo,

Sección II, Del sistema de registro de información.

1.8

El Operador deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación relacionada con
los Costos sobre las operaciones de la Cuenta Operativa al sistema informático que para tal
efecto publique el Fondo. La información deberá contar con las especificaciones
establecidas por el Fondo, mismas que tendrán que actualizarse de acuerdo a las
modificaciones que se emitan para tal efecto,

El sistema electrónico del Operador deberá incluir, de manera enunciativa más no
limitativa, lo siguiente:

(a) Capacidad, flexibilidad y efectividad en la generación de reportes;

(b) Comparaciones anuales;

(c) Comparaciones trimestrales de Presupuesto observado contra Presupuesto *

L

8 “Arca Contractual 2 A

2

7)

A
%

Contrato No. CNH-ROI-L02-42/2015

programado;
(d) Ejercicio del gasto por actividad, Centro de Costos y categoría de costo;

(e) Categorías múltiples de entrada de datos, tales como facturas de cuentas por pagar,
erogaciones en efectivo, facturas de cuentas por cobrar, recibos de efectivo, registros,
transferencias de Materiales, devolución de facturas, cancelación de cheques, ajustes,
inventarios, y asignación de costos indirectos, entre otros;

(M) Capacidad de reportar manejo de efectivo y análisis de obsolescencia;
(2) Capacidad de administración de cuentas por pagar, y

(h) Mecanismos efectivos de auditoría de transacciones, incluyendo el acceso a todos los
registros usados como base para cada asignación de costos, en particular, los Costos
Recuperables definidos conforme al presente Anexo,

El sistema informático del Contratista estará diseñado para contar con información
financiera de costos y créditos, así como de producción y su valuación; adicionalmente,
deberá contar con la capacidad de registrar otra información cuantitativa no financiera que
se requiera para la adecuada administración del Contrato.

Sección IV, Requisitos de la información y documentación relacionada con los Costos.

1.9 La información y documentación relacionada con los Costos deberán contener, según el
caso:

(a) El Comprobante Fiscal Digital por Internet (CFDD),;
(b) Pedimentos aduanales;
(ce) Contratos;

(d) Comprobante de pago (transferencias y/o cheques). Los pagos cuyo monto excedan de
$2,000.00 M.N, (dos mil pesos), se efectuarán mediante transferencia electrónica de
fondos desde cuentas abiertas a nombre del Operador en Instituciones que componen
el Sistema Financiero Mexicano y las entidades que para tal efecto autorice el Banco
de México; cheque nominativo de la cuenta del Operador, tarjeta de crédito, débito o
de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con los
requisitos previstos en las disposiciones fiscales vigentes en México;

(f) Para la recuperación de las reservas de Abandono adicionalmente; R

il. Contrato de constitución del Fideicomiso de Abandono;

en

e 9 Átea Contractual 2 A

—
Contrato No. CNH-R01-L02-A2/2015

ii. Registros trimestrales de aportación al Fideicomiso de Abandono, y

iii. Monto global estimado de los costos de Abandono conforme al Plan de
Evaluación, al Plan de Desarrollo y a la Norma de Información Financiera C-18.

Sección V. De la conversión de Costos pagados en Moneda Extranjera.

1.10

Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de cambio
de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el Banco de México
publique en el Diario Oficial de la Federación el Día Hábil anterior a aquél en que se realice
la transacción. Los días en que el Banco de México no publique dicho tipo de cambio, se
aplicará el último tipo de cambio publicado con anterioridad al Día en que se realice la

transacción.

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá para
efectos de informe, se calculará multiplicando el tipo de cambio a que se refiere el párrafo
anterior, por el equivalente en Dólares de la moneda de que se trate, de acuerdo con la tabla
que mensualmente publique el Banco de México durante la primera semana del Mes
inmediato siguiente a aquél al que corresponda.

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda de
Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará multiplicando
la transacción por el tipo de cambio redondeado hasta la centésima.

Sección VI. De los Costos Elegibles.

1.11

1.12

Se consideran como Costos Elegibles aquellos Costos que sean estrictamente
indispensables para la realización de las Actividades Petroleras incurridas a partir de la
Fecha Efectiva y hasta la terminación del Contrato, siempre y cuando cumplan con los
requisitos señalados en los Anexos 4, 11 y 12, y en los Lineamientos que a su efecto emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

No se consideran como Costos Elegibles aquellos Costos que no sean estrictamente
indispensables, no sean inherentes al objeto del Contrato; los que no cumplan con los
Anexos 4, 11 y 12, y con los Lineamientos que al efecto emita la Secretaría de Hacienda
vigentes a la fecha de adjudicación del Contrato; aquellos que se efectúen antes de la Fecha
Efectiva, después del Punto de Medición; los que no cuenten con el respaldo documental
correspondiente o que no hayan sido registrados en la Cuenta Operativa y los que se
encuentren señalados en el numeral 1.17 del presente Anexo

Sección VII. De los Costos Recuperables en Contratos.

1.13

Se considerarán como Costos Recuperables aquellos Costos Elegibles incluidos en los
Presupuestos y Programas de Trabajo aprobados por la CNH, siempre que hayan sido
efectivamente pagados y que para su determinación y registro se cumpla con los Anexos
4, 11 y 12, y con los Lineamientos que a su efecto emita la Secretaría de Hacienda vigentes

AS

eS
10 Área Contractual 2
1.14

1,15

1,16

1.17

Contrato No. CNH-ROL-L02-A2/2015

a la fecha de adjudicación del Contrato.

Para la aplicación de los Costos Recuperables se deberán de considerar, en primer término,
los gastos operativos y, en segundo lugar, las inversiones. Dentro de cada uno de los rubros
antes señalados el orden de prelación aplicado corresponderá en función del ejercicio de

los mismos.

La recuperación de Costos a favor del Contratista se pagará una vez que el Contratista inicie
la producción de Hidrocarburos al amparo de este Contrato, por lo que en tanto no exista
producción, bajo ninguna circunstancia serán exigibles las Contraprestaciones a favor del

Contratista ni se le otorgará anticipo alguno,

El Contratista podrá recuperar los derechos y aprovechamientos que se establezcan por la
administración y supervisión del Contrato o la supervisión y vigilancia de las actividades
realizadas al amparo del mismo, que realicen la Comisión Nacional de Hidrocarburos y la
Agencia Nacional de Seguridad Industrial y de Protección al Medio Ambiente del Sector

Hidrocarburos,

El Contratista podrá recuperar cualquier costo y gasto administrativo indirecto u otro
similar, que se genere por servicios o actividades que tengan origen fuera de territorio
mexicano, sin importar su denominación hasta el uno punto cinco por ciento (1.5%) del
Presupuesto autorizado, El pago de estos costos hasta el porcentaje indicado incluirá la
compensación total de las Personas relacionadas donde quiera que se encuentren ubicadas
y por cualquiera que hubiera sido su asistencia. Los costos y gastos administrativos directos
generados dentro de territorio mexicano serán reconocidos como un elemento del catálogo

de cuentas.

Se considerarán como Costos Recuperables, en términos de lo establecido en este Anexo
4:

(a) Los pagos por concepto de tarifas en que el Contratista incurra por el uso de
infraestructura compartida a que se refiere el Anexo 13, siempre que no exceda la
tarifa máxima determinada de conformidad con el Anexo 13;

(b) Los Costos adicionales en que incurra el Contratista para prestar servicios a terceros
conforme lo dispuesto en el Anexo 13;

(c) Los Costos adicionales en que incurra el Contratista, necesarios para la venta o
disposición de Subproductos, y

(d) Los pagos por concepto de primas de seguros que sean requeridos por la Agencia.

Los Costos considerados en este numeral deberán ser considerados en los Planes de Trabajo
y Presupuestos que autorice la CNH,

No serán considerados Costos Elegibles y por ende Costos Recuperables, los conceptos
que se enuncian a continuación, aun cuando se encuentren relacionados directa o

1 Área Contractual 2
Contrato No. CNH-RO!-L02-A2/2015

indirectamente con las actividades inherentes al Contrato:
(a) Cualquier Costo distinto de los Costos Elegibles;

(b) Los Costos cuyos rubros o actividades no se hayan incluido en los Presupuestos y
Programas de Trabajo aprobados por la CNH, o aquellos en exceso de los Costos que
habiendo sido contemplados en el Presupuesto vigente (1) eleven el Presupuesto total por
arriba de cinco por ciento (5%) del monto vigente aprobado por la CNH, o (ii) eleven el
Presupuesto contemplado para el rubro o actividad conforme el catálogo de cuentas
contables por arriba del diez por ciento (10%) del Presupuesto conforme a lo establecido
en el Anexo 4 y en los Lineamientos que a su efecto emita la Secretaría de Hacienda
vigentes a la fecha de adjudicación del Contrato;

(e) Los costos financieros;

(d) Los costos en que se incurra por negligencia o conducta fraudulenta, dolosa, mala fe o
culpa del Operador, sus Subcontratistas o sus respectivas Filiales;

(e) Cualquier donación o regalo;

(f) Los Costos por concepto de servidumbres, derechos de vía, ocupaciones temporales o
permanentes, arrendamientos o adquisición de terrenos, indemnizaciones y cualquier otra
figura análoga, que se derive de lo dispuesto en el artículo 27 y en el Capítulo IV del Título

IV de la Ley de Hidrocarburos;

(8) Los costos y gastos en que se incurra por cualquier tipo de servicios jurídicos y de
asesoría, excepto los que se deriven de estudios geológicos para la Evaluación y Extracción
de Hidrocarburos que hayan sido aprobados en el Programa de Trabajo y su respectivo
Presupuesto;

(h) Cualquier costo, gasto e inversión incurrido por incumplimiento de forma directa o
indirecta del Contrato, de acuerdo con la experiencia y Mejores Prácticas de la Industria o
de las leyes aplicables;

(i) Los costos y gastos derivados del incumplimiento de la Normatividad Aplicable y de
las Mejores Prácticas de la Industria incluyendo las de administración de riesgos;

() Los Costos relacionados con la capacitación y programas de entrenamiento que no
sean indispensables para la operación eficiente del proyecto y no se establezcan de manera

general;

(k) Cualquier costo y gasto relacionado con planes de incentivos a largo plazo para el
personal del Operador;

(D Los costos y gastos derivados del incumplimiento de las condiciones de garantía de

)

¿

bienes y servicios adquiridos, así como las que resulten de la adquisición de bienes que no ”,

12 Área Contractual 2

E

Contrato No. CNH-R01-1.02-A2/2015

cuenten con una garantía del fabricante o su representante contra los defectos de
fabricación de acuerdo con las prácticas generalmente utilizadas en la industria petrolera;

(m) Los Costos por el uso de tecnologías propias, excepto aquellas que cuenten con la
información, documentación y/o evidencia con la cual se demuestre para efecto de las
operaciones celebradas con Partes Relacionadas, tanto residentes en territorio nacional
como en el extranjero, que fueron determinadas considerando los precios y montos de
contraprestaciones que hubieran utilizado con o entre partes independientes en operaciones

comparables;

(n) Los montos registrados como provisiones y reservas de fondos, excepto aquéllos para
el Abandono de las instalaciones conforme al Plan de Evaluación, al Plan de Desarrollo y

a la Norma de Información Financiera C-18;

(o) Los Costos asociados a las actividades de Abandono conforme al Plan de Evaluación
y al Plan de Desarrollo que sean fondeados a través de la reserva constituida en el

Fideicomiso de Abandono;

(p) Los costos y gastos legales por cualquier arbitraje, conciliación o disputa que involucre
al Contratista, al Operador, sus contratistas o sub-contratistas;

(q) Las comisiones pagadas a corredores, agentes o comisionistas;

(1) Los pagos por concepto de Cuotas Contractuales para la Fase Exploratoria
correspondientes al Contrato;

(s) Las Contraprestaciones a favor del Estado, así como cualquier otra contraprestación,
costo, gasto, inversión o erogación correspondientes a otro contrato;

(1) Los Costos por encima de referencias o Precios de Mercado de acuerdo a lo señalado
en los numerales 1.21 del presente Anexo y 1.5 del Anexo 11;

(u) Aquéllos que no sean estrictamente indispensables para la actividad objeto del
Contrato;

(v) Los pagos para los concesionarios mineros derivados de la afectación a su actividad
minera;

(w) Los costos relacionados con la comercialización o transporte de Petróleo, Gas Natural
y Condensados, más allá de los Puntos de Medición y/o entrega;

(x) Las multas o sanciones económicas en que se incurra por el ineumplimiento de
obligaciones legales o contractuales;

(y) Los costos y gastos relacionados con el empleo de un experto independiente con el

propósito de resolver disputas legales; A
-
8

13 Área Contractual 2

l

1.19

Contrato No, CNT-RO[-L02-A2/2015

(z) Cualquier retención asociada a los impuestos correspondientes a los trabajadores del
Operador, así como el pago de la participación de los trabajadores en las utilidades de las

empresas;
(aa) Las disminuciones en el valor de los bienes no usados en la industria petrolera;

(bb) Cualquier costo y gasto relacionado con relaciones públicas y/o costos y gastos de
representación del Operador y sus Partes Relacionadas, incluyendo cabildeo, promoción o

publicidad;

(cc) Cualquier costo y gasto de actividades realizadas derivadas de situaciones de
emergencia que requieran de acción inmediata y que no hubieren sido autorizadas
posteriormente por la CNH o la Agencia;

(dd) Los pagos por concepto de primas de seguros que no sean autorizados por la Agencia,
y

(ee) Las Obligaciones de Carácter Fiscal que paguen las Empresas Participantes, salvo en
el caso que se apliquen contribuciones especificas a la industria de Exploración y
Extracción de Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo
por el que se adjudicó el Contrato, en cuyo caso se podrá recuperar un monto tal que
permita restaurar el balance económico del Contratista respecto de dicha contribución de
haberse mantenido las condiciones económicas relativas a los términos fiscales
prevalecientes al momento del fallo por el que se adjudicó el Contrato. Para tal efecto la
Secretaría de Hacienda establecerá el mecanismo correspondiente.

Una vez aprobado el Plan de Evaluación y/o el Plan de Desarrollo por la CNH, el Operador
deberá crear la reserva de Abandono conforme a la Norma de Información Financiera C-
18, en la cual registrará las provisiones y reservas de Abandono conforme a las reglas que
para tal efecto emita la CNH y la Agencia. Para tal efecto, el Operador deberá constituir el
Fideicomiso de Abandono,

El Operador establecerá como el objeto del Fideicomiso de Abandono la creación de una
reserva para el fondeo de las operaciones de Abandono en el Árca Contractual. El Operador
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para la
ejecución de las actividades correspondientes al Abandono de conformidad con los Planes ,
de Desarrollo aprobados por la CNH. Cada Período, el Operador aportará a dicho
fideicomiso los recursos para el fondeo en las operaciones de Abandono en el Área
Contractual conforme se establece en el presente Contrato y no tendrá derecho a dar en
garantía, ceder o disponer de cualquier otra forma de estos fondos, sin previo
consentimiento por escrito de la CNH y previo aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los
costos y gastos de Abandono, el Operador será responsable de cubrir el monto faltante, en
cuyo caso, dichos Costos deberán estar explícitamente señalados en el Presupuesto
correspondiente para ser considerados como Costos Recuperables. En el contrato del

14 7 Área Contractual 2

Contrato No. CNH-R01-1.02-42/2015

Fideicomiso de Abandono se deberá establecer que en el caso de existir un remanente en
el fondo una vez que se hayan cubierto los costos y gastos de Abandono, los recursos se

deberán enterar al Fondo.
Sección VIII, De las operaciones con Partes Relacionadas.

1.20. Se considerará que el Operador que realice operaciones con Partes Relacionadas, residentes
en el extranjero o en el país, cuando se encuentre en los supuestos establecidos en los
artículos 90, último párrafo, y 179 quinto párrafo de la Ley del Impuesto sobre la Renta.
Para estos efectos, en las operaciones que el Operador realice con Partes Relacionadas,
estará obligado a determinar sus ingresos y Costos considerando los precios y montos de
las contraprestaciones que se hubieren utilizado con o entre partes independientes en
operaciones comparables en los términos, métodos y condiciones establecidos en la citada

ley.

1.21 El Operador que celebre operaciones con Partes Relacionadas deberá demostrar que éstas
se pactaron a Precios de Mercado. Para demostrar que la transacción fue pactada a Precios
de Mercado el Operador deberá hacer uso de los métodos establecidos en el presente Anexo
y en el Anexo 11 del Contrato y descritos en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales, aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico en 1995 o aquéllas que las
sustituyan, para demostrar que la transacción fue pactada a Precios de Mercado.

Para operaciones menores a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en inoneda nacional, el Operador deberá conservar dicha información,
documentación y/o evidencia de conformidad con el presente Anexo y el Anexo 11 del

Contrato; y

Para operaciones mayores a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en moneda nacional, el Operador deberá conservar y entregar dicha
información, documentación y/o evidencia conforme a los Lineamientos que a su efecto
emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato, a través
del sistema informático que para tal efecto establezca el Fondo, así como toda la
información necesaria para su entrega a la Secretaría de Hacienda, en caso de requerirlo,
para replicar el o los análisis realizados.

Sección IX, Del activo fijo.

1.22 Cuando el Operador pretenda enajenar bienes cuyos Costos hubieran sido recuperados
parcial o totalmente, deberá contar con el dictamen técnico de la CN, por el cual justifique
que el bien a enajenar ya no es indispensable para el fin del Contrato,

Para determinar el valor del bien enajenado, se considerará el valor en libros remanente o A
valor de desecho del bien, siempre que no sea inferior al Precio de Mercado conforme a

los numerales 1.20 y 1.21, del presente Anexo.

15 Área Contractual 2 AÁ

1.23

1.24

1.25

1.26

1.27

Contrato No, CNH-RO1-L02-A2/2015

Como resultado de las labores de verificación por parte de la Secretaría de Hacienda, y en
caso de no demostrarse que la venta se realizó a Precios de Mercado, la diferencia que se
identifique entre la mediana del rango de Precios de Mercado y el precio pactado en la
venta, conforme el procedimiento del método intercuartil conforme a la Normatividad
Aplicable, deberá entregarse al Fondo o ser descontado de las Contraprestaciones que le

correspondan al Contratista.

Tratándose de la restitución de bienes sinicstrados parcial o totalmente, la indemnización
del seguro correspondiente se disminuirá de los Costos Recuperables,

Cuando el Costo del bien enajenado haya sido recuperado en su totalidad, se deberá cumplir
con el numeral 1.22 del presente Anexo y el monto derivado de la venta deberá ser
entregado al Fondo a más tardar diez (10) Días Hábiles después de liquidada la venta o
previa autorización de la Secrotaría de Hacienda, será descontado un monto equivalente de
las Contraprestaciones que le correspondan al Contratista.

En caso que el Costo del bien enajenado se hubiera recuperado parcialmente, el monto
generado por dicha operación se distribuirá de acuerdo al porcentaje efectivamente
recuperado al momento de la venta, entre el Estado y el Contratista según lo establecido en

el Contrato.

El Contratista, a través del Operador, podrá solicitar mediante autorización a la Secretaría
de Hacienda el descuento de las Contraprestaciones que le correspondan por un monto
equivalente al valor de la enajenación determinado conforme al numeral 1.22 del presente
Anexo 4, adjuntando el dictamen técnico proporcionado por la CNH, así como el registro
y soporte contable referente al activo enajenado, La Secretaría de Hacienda tendrá un plazo
de cinco (5) Días Hábiles para otorgar la referida autorización, informando al Operador y
al Fondo de la autorización o negativa.

El Operador notificará a la Secretaría de Hacienda cuando rente, arriende o preste servicios
con los activos registrados como Costos Recuperables, y en su caso, recuperados al amparo
del Contrato. El Fondo disminuirá de los Costos Recuperables, los ingresos que el Operador
reciba por los conceptos de renta o arrendamiento de los bienes. Tratándose de los ingresos
que el Contratista reciba por la prestación de servicios de conformidad con el Anexo 13,
asi como de los costos asociados a dichos servicios, tendrán el tratamiento establecido en
el numeral 1.16 del presente Anexo 4 y en el Anexo 3,

Para la adquisición de los bienes cuyos Costos hubieran sido recuperados parcial o
totalmente en otro Contrato, previa autorización de la CNH, se considerará el valor en
libros, remanente o valor de desecho del bien, siempre que no sea superior al Precio de
Mercado, ajustado por su vida útil. En el caso en que el precio de dichos bienes sea superior
al Precio de Mercado, la diferencia entre el precio pactado y la mediana del rango del Precio,
de Mercado, conforme el procedimiento del método intercuartil en términos de la
Normatividad Aplicable, no será considerada como Costo Recuperable.

y
16 Área Contractual 2

y

s ee
A
Contrato No, CNTI-R01-1.02-A2/2015

Sección X. Inventarios,

128 El Operador deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Operador deberá proporcionar trimestralmente un
reporte del registro de inventarios que contenga: (i) la descripción y códigos de todos los
Materiales; (ii) el monto cargado a las cuentas por cada Material; y (iij) el Mes en el que
cada Material fue cargado a las cuentas. Cualquier ingreso por la disposición de cualquier
Material deberá ser acreditado a la Cuenta Operativa.

1,29 — Por lo menos una vez al Año y a la terminación del Contrato, el Operador deberá llevar a
cabo un inventario físico de todos los Materiales que haya adquirido para el Contrato. El
Contratista deberá enviar notificación por escrito a la CNH de la fecha en que iniciará dicho
inventario por lo menos treinta (30) Días de anticipación. Si así lo desea, la CNH podrá
estar presente mientras se lleva a cabo el inventario físico. El Contratista deberá hacer las
reconciliaciones correspondientes al registro de los Materiales que resulten del inventario

físico.

En la medida de lo posible, todos los Materiales deberán ser fácilmente identificables a
través de la inspección simple con sus respectivos códigos.

1.30 El Inventario deberá estar sujeto a los artículos 59, fracción VIII y 60, fracción IL, tercer
párrafo del Código Fiscal de la Federación; del artículo 41 de la Ley del Impuesto sobre la
Renta y el Boletín C-4 de la Normas de Información Financiera.

Sección XI. Reportes.

1.31. Todos los reportes que deba hacer el Operador relacionados con las operaciones de Costos
Elegibles, se harán a través del sistema electrónico que ponga a disposición el Fondo, y
serán suscritos mediante Firma Electrónica Avanzada (FIEL). El Fondo preverá y dará a
conocer los mecanismos para recibir los reportes mencionados para los casos en que, por
causas de fuerza mayor, el Operador no pueda registrar o suscribir dichos reportes.

1.32 El Operador deberá registrar los volúmenes de producción de acuerdo a lo establecido en
el Contrato y dichos volúmenes serán validados con la información que remita la CNH al
sistema informático que para tal efecto establezca el Fondo,

1.33 El Contratista deberá presentar al Fondo, dentro de los diez (10) Días Hábiles siguientes al
Mes que se reporta, la información mensual requerida en el sistema electrónico que para
tal propósito ponga a disposición el Fondo.

1.34 El Fondo realizará el pago de las Contraprestaciones conforme al Contrato
correspondiente, una vez que se hayan registrado el Valor Contractual de los Hidrocarburos
y los Costos, y que dicha información se encuentre validada conforme los requerimientos
del Contrato en el sistema informático que para tal efecto establezca el Fondo. r >
yo

1.35 En caso que el Operador cambie de domicilio fiscal deberá informar a la CNH y al Fondo

eno
A

17 Área Contractual 2

Contrato No. CNH-R01-L02-A2/2015

el nuevo domicilio fiscal para oír y recibir notificaciones en un plazo no mayor a cinco (5)
Días Hábiles posterior a la autorización de cambio de domicilio por parte del Servicio de
Administración Tributaria.

2 Auditoría Externa

2.1

2.2

2.3

2.4

Los Estados Financieros del Contratista deberán ser dictaminados anualmente por un
auditor externo independiente conforme a lo que establezca el Código Fiscal de la
Federación y su Reglamento vigentes.

El auditor externo independiente entregará a la Secretaría de Hacienda a través del sistema
informático que para tal efecto establezca el Fondo la siguiente información:

Informe del auditor externo independiente;
Estados financieros:
Estado de situación financiera;
Estado de resultados;
Estado de variaciones en el capital contable; y
Estado de fujos de efectivo.
Notas a los estados financieros;

En el caso de existir operaciones con Partes Relacionadas, el Estudio de Precios de
Transferencia;

Carta de recomendaciones al Operador respecto al control interno de acuerdo a las
prácticas internacionales de auditoría, y

Respuesta del Operador sobre las acciones a implementar de las recomendaciones al
control interno propuestas por el auditor externo independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente del
que se dictaminen los estados financieros.

Todo ajuste que resulte de la auditoría independiente deberá registrarse inmediatamente en
la Cuenta Operativa. Asimismo, dicho ajuste deberá hacerse del conocimiento de la
Secretaría de Hacienda, junto con la información referida en el numeral 2.2, del presente

Anexo 4.

Los costos de cualquier auditoría externa anual a que se hace referencia en el numeral 2.1,

del presente Anexo 4, serán cubiertos por el Operador y serán considerados Costos *

18 Área Contractual 2

33

Contrato No, CNTI-RO!-.02-A2/2015

Recuperables.

3 Verificación

3.1 La Secretaría de Hacienda verificará que el Operador cumpla con los aspectos contables y
financieros previstos en los Anexos 3, 4, 11 y 12, mediante la realización de:

(a) Auditorías, y
(b) Visitas,
Las labores de verificación se practicarán a la Cuenta Operativa, a los Costos, así como a

los registros y originales de los ¡justificantes primarios relacionados con dicha Cuenta
Operativa y a los Costos Recuperables, en el curso de cualquier Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades de procura
de bienes y/o servicios que realice el Contratista,

Sección 1. Auditorías

3.2 La Secretaría de Hacienda podrá realizar auditorías, consistentes en requerimientos de
información al Operador. Para tal efecto, se notificará el requerimiento al Operador, mismo

que deberá contener, al menos, lo siguiente:
(a) Objeto o propósito del requerimiento de información;
(b) Descripción de la información requerida;

(e) Plazo de entrega de la información, que no podrá ser menor a cinco ni mayor a quince
(15) Días Hábiles, ambos a partir de que surta efectos la notificación del requerimiento;

(d) Formato de entrega de la información, y

(e) Domicilio en el cual se deberá entregar la información y documentación solicitada, o
en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Operador, el plazo para la entrega de la información requerida
podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso la mitad del

plazo otorgado originalmente.

33 Derivado del análisis y revisión de la información entregada por el Operador conforme al
numeral anterior, la Secretaría de Hacienda podrá hacer solicitudes de información
adicional, cumpliendo los requisitos señalados en el mismo. Ñ

3.4 — Cuando la Secretaría de Hacienda determine que la información recibida deba ser
ga

19 Árca Contractual 2

Contrato No. CNH-R01-L.02-A2/2015

verificada en el lugar en donde se realicen las actividades objeto del Contrato o en el lugar
que se considere su domicilio fiscal, notificará al Operador una Orden de Visita conforme

a este Ánexo 4.

3.5 Una vez analizada y revisada la información recibida, junto con, en su caso, la demás
información con la que cuente, la Secretaría de Hacienda notificará al Operador el Informe
Parcial de Conclusión de la Auditoría conforme al numeral 3.18 de este Anexo 4 y
procederá en términos de los numerales 3.19 a 3.23 de este Anexo 4.

3.6 La Secretaría de Hacienda podrá instruir en todo tiempo que las auditorías se realicen por
el Servicio de Administración Tributaria

Sección Il, Visitas.

3.7 — Para realizar una visita al Operador, la Secretaría de Hacienda emitirá y notificará una
orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá notificarse
por escrito al Contratista, en un plazo no mayor a cinco (5) Días Hábiles antes del

término de la visita;
(e) El tiempo planeado para su ejecución , y

(d) El nombre de la Persona o Personas que deban efectuarla, las cuales podrán ser
sustituidas, aumentadas o reducidas en su número, en cualquier tiempo por la
Secretaría de Hacienda. La sustitución o aumento de las Personas que deban efectuar

la visita se notificará al Operador.

3.8 Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará el Acta de
Inicio de la Visita. Para ello, el representante legal o la Persona con quien se entienda la
visita designará dos (2) testigos y, si éstos no son designados o los designados no aceptan
servir como tales, el o los Visitadores los designarán, sin que esta circunstancia invalide

los resultados de la visita.

Los Visitadores deberán acreditarse como personal designado para llevar a cabo las visitas
al presentarse en el lugar o lugares donde se efectuará, ante la Persona designada por el

Operador para recibir notificaciones y atender la visita.

3.9 La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo tipo
de registros, libros, documentos, papeles, archivos, expedientes, estados de cuentas
bancarias, ya sea que consten de manera física o electrónica, discos, cintas o cualquier otro 1
medio procesable de almacenamiento de datos, relacionados con el objeto de la visita. .,
Asimismo, podrá incluir la inspección o verificación de bienes y mercancías, así como la
realización de entrevistas al personal del Operador, todo ello relacionado con el objeto de

20 Área Contractual 2 A

3.10

3.11

3.12

3.13

3.14

3.15

Contrato No. CNH-R0O]-L02-A2/2015

la visita.

En el desarrollo de la visita, el Operador y su personal estarán obligados a proporcionar a
los Visitadores, asistencia y soporte logístico sin cargo alguno, y deberán permitir el acceso
a las instalaciones así como mantener a su disposición la contabilidad y demás documentos
físicos y electrónicos que sean objeto de la visita y que se relacionen con el cumplimiento
de las disposiciones contractuales, y a los Lineamientos que a su efecto emita la Secretaría
de Hacienda vigentes a la fecha de adjudicación del Contrato y demás Normatividad

Aplicable,

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades objeto
del Contrato, o en el lugar que se considere su domicilio fiscal, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por determinación
de la Secretaría de Hacienda o a solicitud por escrito del Operador, sin que la prorroga
pueda exceder la mitad del plazo originalmente previsto y siempre que se cumpla con lo
dispuesto en el numeral 3.16 de este Anexo d.

La Secretaría de Hacienda deberá notificar la ampliación del plazo al Operador cuando
menos cinco (5) Días Hábiles antes de que el plazo original concluya. En caso que la
solicitud provenga del Operador, deberá presentarla con al menos diez (10) Días Hábiles

antes de la conclusión del plazo original.

Los Visitadores designados por la Secretaría de Hacienda podrán requerir al Operador
copias para que, previo cotejo con sus originales, sean certificadas por aquéllos y anexados
a los Informes Parciales y Finales de Conclusión que se emitan.

La Secretaría de Hacienda podrá realizar las visitas directamente, a través del Servicio de
Administración Tributaria o de terceros que contrate al efecto, así como con el apoyo de la
CNH, quienes deberán sujetarse en todo momento a las disposiciones del Contrato, sus
Anexos y a los Lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la
fecha de adjudicación del mismo.

Una vez concluida la visita, la Secretaría de Hacienda notificará al Operador el Informe
Parcial de Conclusión conforme al numeral 3.18 de este Anexo 4 y procederá en términos
de los numerales 3.19 a 3.23 de este Anexo 4.

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría de Hacienda podrá
requerir información adicional al Operador, cumpliendo al efecto lo señalado en el numeral

3.2 de este Anexo.

Independientemente de las obligaciones del Operador, cuando éste cambie de domicilio del
lugar donde se está llevando a cabo una visita, deberá presentar escrito libre a la Secretaría
de Hacienda notificando dicha situación.

21 Área Contractual 2

S

4

29

A
Contrato No. CNH-R01-L02-42/2015

Sección III. Disposiciones comunes a las auditorías y visitas.

3.16

3.18

3.19

3.20

3.21

Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses,
contados a partir de la notificación del primer requerimiento de información o de la orden
de visita,

En caso que no se detecten irregularidades durante las labores de verificación, la Secretaría
de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento del Operador.

Informe Parcial de Conclusión. Si con motivo de las labores de verificación se encontrasen
inconsistencias, la Secretaría de Hacienda notificará al Operador el Informe Parcial de

Conclusión.

Respuesta al Informe Parcial de Conclusión, El Operador deberá entregar por escrito a la
Secretaría de Hacienda la respuesta y aclaración de los hallazgos señalados en el Informe
Parcial de Conclusión, anexando la evidencia suficiente y completa, en un plazo no mayor
a quince (15) Días Hábiles, contados a partir de la fecha en que surta efectos la notificación.

A solicitud expresa del Operador, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial de
Conclusión antes señalado, si en el plazo antes señalado el Operador no presenta

documentación comprobatoria que los desvirtúe.

Informe de Conclusión, Una vez analizada la información señalada en el numeral anterior,
la Secretaría de Hacienda notificará al Operador el Informe de Conclusión en el que
señalará los hallazgos detectados, las irregularidades y conclusiones que no hayan sido
aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la respuesta y
aclaración de los hallazgos señalados en el Informe Parcial de Conclusión por parte

del Operador;
(b) Cumplir con las Normas Internacionales de Auditoría;

(c) Describir detalladamente las irregularidades detectadas y las conclusiones alcanzadas,
y
(d) Ser firmado por el funcionario facultado.

En caso que a juicio de la Secretaría de Hacienda, el Operador haya aclarado o subsanado
todas las inconsistencias y conclusiones detectadas en el Informe Parcial de Conclusión,
aquélla emitirá una resolución de cierre, haciéndola del conocimiento del Operador,

DS

22 Área Contractual 2

02)
Contrato No, CNH-RO[-L02-A2/2015

322 En el caso que el Informe de Conclusión determine irregularidades, el Contratista contará
con un plazo de quince (15) Días Hábiles a partir de la notificación para que subsane dichas
irregularidades, para lo cual deberá entregar la documentación que acredite

fehacientemente que se han subsanado.

A solicitud por escrito del Operador, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles.

3.23 Resolución Final de Verificación. La Secretaría de Hacienda valorará ta documentación
que presente el Operador en atención al Informe de Conclusión y, en caso que las
irregularidades detectadas hayan sido subsanadas, emitirá una resolución de cierre,

notificándola al Operador,

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta
emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo 4.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los descuentos
y/o ajustes que deban realizarse a las Contraprestaciones del Operador correspondientes al
Período inmediatamente posterior, así como los demás efectos y consecuencias que
procedan conforme al Contrato y la Normatividad Aplicable.

3.24 Todo ajuste que resulte de las Resoluciones Parcial de Conclusión, de Conclusión y Final
de Verificación deberá registrarse inmediatamente en la Cuenta Operativa,

3,25 Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo serán
resueltas en términos de lo establecido en el Contrato respectivo o en la Normatividad

Aplicable.

3.26 Adicionalmente a los requisitos de información y documentación que el Operador deba
cumplir conforme a los Anexos 3, 4, 11 y 12, la Secretaría de Hacienda podrá solicitar la
documentación que, para cada caso en particular, deba conservarse conforme a lo señalado
en las leyes, reglamentos y disposiciones fiscales vigentes a la fecha de la realización de

las operaciones.

3.27 La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las labores
de verificación.

Sección IV. Solicitudes de información a Terceros y Partes Relacionadas

3.28 En cualquier momento, la Secretaría de Hacienda podrá requerir a Terceros y a Partes
Relacionadas del Operador la presentación de documentación e información relacionada
con sus operaciones con el Operador y derivadas de las actividades que éste realice al
amparo del Contrato, con el fin de complementar, sustentar y enriquecer las labores de

verificación a su cargo.

23 Área Contractual 2
Contrato No, CNH-RO1-L02-A2/2015

Los requerimientos de información a que se refiere el párrafo anterior deberán sujetarse,
en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este Anexo.

Sección V. De las notificaciones.

3.29

3.33

El representante legal del Operador, Parte Relacionada o Tercero se considerará como
Persona autorizada para recibir notificaciones, así como para atender las auditorías, visitas
y requerimientos de información en términos de este Anexo 4.

El Operador deberá registrar a su(s) representante(s) legal(es) ante el Fondo, conforme a lo
señalado en el Anexo 11, mismos que podrá(n) ser removido(s) libremente, sin perjuicio
de que para efectos de este Anexo 4 y del Contrato, se tendrá por removido siempre que se
dé aviso al Fondo en un plazo no mayor a cinco (5) Días Hábiles a partir de la fecha en que
se protocolice la remoción u otorgamiento de poder. La remoción surtirá efectos a partir

del Día siguiente a la recepción del aviso,

Las notificaciones surtirán efectos el Día en que se practiquen. Los plazos señalados en
este Capítulo empezarán a correr al Día siguiente de que haya surtido efectos la

notificación,

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal o en el
lugar en el que realice sus actividades, no estuviere presente el representante legal del
interesado, dejará citatorio con la Persona que en ese momento se encuentre en dicho

domicilio.

Si el representante legal no atendiera el citatorio, se podrá realizar la notificación con la
Persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el que

realice sus actividades,

La Secretaría de Hacienda podrá optar por realizar las notificaciones al Operador en la
dirección de correo electrónico que para el efecto éste designe o a través de los sistemas
electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Operador, con al menos
diez (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones referidas en
este Capítulo a través de los medios electrónicos señalados en el párrafo anterior,
informando en su caso los requerimientos técnicos y operativos necesarios y demás

disposiciones que serán aplicables.

Sección VI, De las labores de verificación,

3.34

Para la ejecución de las labores de verificación a que se refiere el presente Capítulo, la
Secretaría de Hacienda, así como el personal que designe para ello, deberán apegarse a las

Normas Internacionales de Auditoría, a este Contrato y sus Anexos, así como a los

zp e

procedimientos aplicables, además de cumplir con lo siguiente:

A

'

24 Área Contractual 2 A
(a)

(b)

(0)

(d)

Contrato No, CNH-RO1-1,02-42/2015

Preservar su independencia para ejecutar cualquier trabajo de verificación, con la
finalidad de que se encuentre libre de impedimentos para emitir su opinión sin ser
afectado por influencias que comprometan el juicio profesional, permitiéndole actuar
con integridad, objetividad y profesionalismo; evitando hechos y circunstancias que
comprometan su opinión como relaciones personales, intereses económicos u otros,
así como cualquier conflicto de interés;

Contar con los conocimientos técnicos y la capacidad profesional necesarios para el
caso particular;

Sujetarse a un programa de capacitación y autoevaluación para la mejora continua en
su trabajo, y

Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Operador, Parte Relacionada o Tercero que reciba o conozca.

25 Área Contractual 2 A

a
Contrato No. CNH-RO1-L02-A2/2015

ANEXO 5

INVENTARIO DE ACTIVOS

a

Área Contractual 2
A pe

Contrato No. CNH-RO1-L02-42/2015

Inventario de Activos

Descripción general de instalaciones

1.- Inventario

Pozos

Nombre de Profundidad
Pozos (m)
Aguas someras

HOKCHI-4 -93.33672400 | 18.61709000 | urm-+5 | 3800.00
Aguas someras | HOKCHI-101 | -9333676200 | 18.63266100 | urm-15 | 2565.00

En el Área Contractual no existen ductos, líneas de descarga e instalaciones que se deban
transferir al Contratista.

Año de
Perforación

VERTICAL 2009 TAPONADO
VERTICAL 2011 TAPONADO.

Localización

Ubicación (coordenadas geográficas) Estado

2 Área Contractual 2 A

Contrato No. CNI-RO(-L02-42/2015

ANEXO 6

PROGRAMA MÍNIMO DE TRABAJO

Pop
7 e
1 Área Contractual 2 A / :

Contrato No, CNH-R01-1,02-A2/2015

Programa Mínimo de Trabajo

El Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo y, en su caso, los
compromisos adicionales que se adquieran durante el Período Adicional de Evaluación se

expresan en Unidades de Trabajo.

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Programa Mínimo de Trabajo a ejecutarse durante el Período de Evaluación del presente

Contrato, se define en la siguiente tabla:

Contrato/Campo Unidades de Trabajo
(Número)
2 Hokchi 130,000

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Incremento en el Programa Mínimo de Trabajo es de 130,000 Unidades de Trabajo, a
ejecutarse durante el Período de Evaluación para un total de 260,000.

El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa Mínimo
y, en su caso, los compromisos adicionales se evaluarán conforme a la ejecución de
actividades de Evaluación dentro del Área Contractual, de acuerdo con su valor en
Unidades de Trabajo, independientemente de los Costos incurridos en su realización,

Para efectos del pago de penalizaciones por incumplimiento del Programa Mínimo de
Trabajo, del Incremento en el Programa Mínimo y, en su caso, los compromisos
adicionales adquiridos para el Período de Evaluación, el valor de referencia por cada
Unidad de Trabajo no realizada será indexado al precio de los Hidrocarburos de

conformidad con la siguiente tabla:

2 Árca Contractual 2 A
Contrato No. CNH-R01-1.02-2/2015

Valor de referencia por Unidad de Trabajo

Precio del Crudo Brent Valor de una (1) Unidad de
(Dólares por Barril) Jrabajo
(Dólares)
Menor a 45 267
Entre 45 y 50 796
Entre 50 y 55 852
Entre 55 y 60 905
Entre 60 y 65 954
Entre 65 y 70 1,000
Entre 70 y 75 1,044
Entre 75 y 80 1,086
Entre 80 y 85 1,127
Entre 85 y 90 1,165
Entre 90 y 95 1,203
Entre 95 y 100 1,239
Entre 100 y 105 1,274
Entre 105 y 110 1,308
Mayor a 110 1,341

6. Para efectos del cálculo de las penalizaciones por incumplimiento del Programa Minimo
de Trabajo, del Incremento en el Programa Mínimo y de los compromisos adicionales
adquiridos para el Período Adicional de Evaluación, se utilizará el valor de referencia por
Unidad de Trabajo definido en el presente Anexo 6 aplicable al momento de la terminación
del Período Inicial de Evaluación o del Período Adicional de Evaluación, según
corresponda a la rescisión administrativa o contractual, a la terminación del Contrato por
cualquier motivo o en caso que dicha terminación ocurra durante el Período de Evaluación,
sin perjuicio de lo establecido en el Contrato y en la Normatividad Aplicable. Los montos
de las penalizaciones por incumplimiento se calcularán como el mínimo entre: (i) el
resultado de multiplicar el valor de referencia aplicable, por el número de Unidades de
Trabajo no realizadas durante el Período de Evaluación, y (ii) el monto de la Garantía de
Cumplimiento correspondiente, de conformidad con la Cláusula 4.4, '

7. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de multiplicar
el valor de referencia por Unidad de Trabajo definido en el presente Anexo 6 aplicable a la +,
Techa de adjudicación del Contrato, por el cincuenta por ciento (50%) del número de
Unidades de Trabajo correspondientes al Programa Mínimo de Trabajo y al Incremento en !
el Programa Mínimo, o del Programa Mínimo de Trabajo, del Incremento en el Programa
Mínimo no realizado durante el Período Inicial de Evaluación y el compromiso adicional
de trabajo del Contratista para el Período Adicional de Evaluación, respectivamente, def
conformidad con lo establecido en la Cláusula 16.1.

VEl precio del Crudo Brent será el promedio simple de las cotizaciones diarias para el Crudo Brent ICE observadas
durante los noventa (90) Días previos a la fecha en la que se determine la penalización respectiva, publicados por una

compañía internacional especializada en la publicación de información de referencia sobre precios.

Contrato No. CNH-R01-L02-A2/2015

8. A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista deberá
realizar las actividades del Plan de Evaluación. Estas actividades acreditarán Unidades de
Trabajo conforme a la tabla de conversión siguiente:

Actividades del Programa Mínimo de Trabajo Unidad Pide de Jrabajo
Pozo delimitador Por Pozo 45,000
Registros gcofísicos: Resistividad 3D, densidad, . .
ncutrón, sónico dipolar ¡Por estudio 1,500
¡Registros de Rayos Gamma Por estudio 1,500
Estudios de Formación (MDT) Por estudio 1,500
¡Reproceso e Interpretación de información sísmica 3D [Por Km? 3.0
¡Análisis de núeleos Por estudio 300
Estudios PVT ¡Por estudio 50
Prueba de producción de alcance extendido Por prueba 15,000

8.1 El Contratista podría acumular Unidades de Trabajo por cada Pozo perforado

en el marco del Contrato.

8.2 Sólo se acreditarán los estudios, registros y pruebas correspondientes a los
Pozos perforados en el marco del presente Contrato. La acreditación de dichos
estudios, registros y pruebas se sujetará a la entrega de la información

relacionada a la CNH.

8.3 Solamente se acreditarán el reproceso e interpretación de datos sísmicos
limitados al Área Contractual. Asimismo, los kilómetros cuadrados (km?)
acreditados no podrán exceder el 100% de la superficie del Área Contractual.

$

Área Contractual 2 A
Contrato No. CNH-RO?-1.02-42/2015

ANEXO 7

ALCANCE MÍNIMO DE LAS ACTIVIDADES DE
EVALUACIÓN

l Área Contractual 2 €

LR

Contrato No. CNH-R0!-L02-A2/2015

Alcance Mínimo de las Actividades de Evaluación

El Plan de Evaluación deberá cubrir al menos el Programa Mínimo de Trabajo y el
Incremento en el Programa Mínimo, así como contener y desarrollar cuando menos los

conceptos indicados a continuación:

L Un plan de actividades de Evaluación que incluya perforación, prueba y
Evaluación, así como estudios técnicos, económicos, sociales y ambientales a
realizarse para determinar factores de recuperación, así como requerimientos de
procesamiento y transporte de los Hidrocarburos.

2. Posible ubicación de los Pozos de Evaluación a perforar,

3. Programas preliminares de perforación para los Pozos de Evaluación.

4. Un estimado detallado de los Costos de realizar las actividades de Evaluación.

5. Propuesta de duración del Período de Evaluación,

6. Medidas de seguridad y protección ambiental, incluyendo el Programa de
Administración de Riesgos.

7. Programa de ejecución de las actividades de Evaluación.

3. Ubicación en la que se le entregarán al Comercializador los Hidrocarburos que se

obtengan durante cualquier prueba de producción.

9. Capítulo que contenga los plazos y las etapas aplicables para garantizar que se
alcanzará la meta de contenido nacional indicada en la Cláusula 18.3, así como un
capítulo que contenga un programa de transferencia de tecnología. Dichos capítulos
se considerarán un compromiso del Contratista y parte integrante del Contrato.

iS

y
2 Árca Contractual 2 ] A

Contrato No. CNH-RO!-L02-A2/2015

ANEXO 8
INFORME DE EVALUACIÓN

1 Área Contractual 2

a A

— Ñ
Contrato No, CNH-RO?-L02-42/2015

Informe de Evaluación

El Informe de Evaluación deberá incluir como mínimo la siguiente información:

1. Un reporte que describa todas las actividades de Evaluación llevadas a cabo por ej Contratista
en el Área Contractual durante el Período de Evaluación;

2. Los datos técnicos, mapas y reportes relativos al Área Contractual, incluyendo, sin limitación:
topográficos, geológicos, geofísicos y de información del análisis del subsuelo; la densidad de
potenciales zonas productivas; las profundidades de los distintos contactos de gases y/o
fluidos; las propiedades petrofísicas de las rocas del yacimiento; un análisis de los datos de
presión-volumen-temperatura (PVT) de los fluidos y gases del yacimiento; las características
y el análisis pertinente del Petróleo descubierto, y la profundidad, presión y otras características
del yacimiento y los fluidos encontrados en éste;

3. Una estimación de los Hidrocarburos encontrados en el lugar y la recuperación final del
yacimiento (ultimate recovery);

4. El pronóstico de la tasa máxima de eficiencia de producción de cada Pozo individual, según se
indica en la Cláusula 7.1;

5. Un estudio de la viabilidad del desarrollo del Área Contractual, el cual deberá contener un
análisis económico basado en pronósticos razonables, Año por Año, de los perfiles de la
producción, las inversiones requeridas, los ingresos y los Costos de operación;

6. Cualquier opinión elaborada por peritos encargados de llevar a cabo estudios operacionales,
técnicos y económicos relacionados con los Campos;

7. Cualquier otro hecho considerado relevante por el Contratista y las conclusiones derivadas de
éste, y

8. Sus conclusiones generales y el desarrollo del razonamiento en el que se basan.

ere

2 Área Contractual 2 A
Contrato No. CNH-R01-1,02-42/2015

ANEXO 9

CONTENIDO MÍNIMO DEL
PLAN DE DESARROLLO

1 Área Contractual 2
z, A
Contrato No. CNH-R01-L02-A2/2015

Contenido Mínimo del Plan de Desarrollo

El Plan de Desarrollo se deberá realizar de acuerdo con la Normatividad Aplicable, y contener
cuando menos lo siguiente:

L Descripción del o los Campos que van a ser desarrollados.

EY) Descripción general;
b) Delimitación del Campo;
c) Descripción del área en la cual está ubicado, y

d) Descripción de las formaciones en las que están contenidos los Hidrocarburos.

2. Información de Reservas y Producción.

a) Estimación de los volúmenes ¿n situ, Reservas probadas, probables y posibles para
cada yacimiento en el Campo (en cada caso determinadas sobre una base de vida
del yacimiento sin considerar la duración del Período de Desarrollo). La
información debe desglosarse en Petróleo, Condensados y Gas Natural. En su caso,
se debe incluir la estimación de recursos contingentes;

b) Estimación del perfil de producción para cada yacimiento que se espera entregar en
el Punto de Medición, en cada Año durante el Período de Desarrollo, La
información se deberá desglosar para cada uno de los casos de Reservas probadas,

probables y posibles;

Explicación de la manera en que el perfil de producción de la Reserva probada

c)
permite realizar el potencial comercial correspondiente a dicha Reserva lo más
eficientemente posible, tomando en cuenta esquemas de desarrollo alternativos que
fueron considerados o rechazados, y

d) Fecha estimada de inicio de la Producción Comercial Regular.

3. Descripción de Actividades Propuestas.

(a) Descripción del enfoque de desarrollo propuesto incluyendo lo siguiente:

1) Descripción general de las actividades esperadas para el Período de
Desarrollo pertinente;

1) Descripción general de los Materiales que van a ser construidos o
empleados en relación con ese Plan de Desarrollo, incluyendo una
descripción de las Instalaciones de Recolección, incluyendo una ,
descripción de las instalaciones de Recolección y en su caso, aquellas en las y
que se contemple el uso compartido de conformidad con el Anexo 13;

2 Árca Contractual 2

Cantrato No, CNH-R01-L.02-42/2015

111) Descripción general de las Instalaciones de Comercialización requeridas;
iv) Descripción de la política de desarrollo y administración del yacimiento;

v) El Sistema de Medición y los Puntos de Medición que el Contratista
propone usar;

vi) Propuesta de localización, así como de las técnicas de perforación y
terminación de Pozos, y

vii) Acciones previstas para Abandono de las instalaciones que van a ser
utilizadas en el curso del Plan de Desarrollo, incluyendo el Costo total
estimado que el Contratista espera de las operaciones de Abandono.

(b) Principales características de las obras, servicios y Materiales propuestos y de las
probables obras, servicios y Materiales adicionales que tuvieran que ser realizados
o adquiridos, dependiendo de los resultados de las obras, servicios y Materiales
iniciales, incluyendo aquellas necesarias para acondicionar los Hidrocarburos a
condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y
otros elementos de conformidad con la Normatividad Aplicable y las Mejores

Prácticas de la Industria.

(c) Enfoques de desarrollo alternativos considerados y razones para la elección del
enfoque seleccionado.

(d) Programa de obras, servicios y suministro o construcción de Materiales incluyendo
el programa tentativo para construcción o adquisición de instalaciones mayores e
itinerario para alcanzar las tasas de producción comercial. El Contratista deberá
incluir el primer Programa de Trabajo y Presupuesto de acuerdo con lo previsto en

las Cláusulas 9.3 y 10.3.

(e) En caso que el o los Campos se extiendan más allá del Árca Contractual, una
propuesta de programa para el desarrollo unificado de Campos.

(0 En caso que se prevea el uso compartido de infraestructura, una propuesta del
acuerdo correspondiente elaborado de conformidad con lo establecido en el Anexo

13 y la Normatividad Aplicable.

Presupuesto y Economía,

(a) Un estimado de los Costos Recuperables para cada Año. Dicho estimado deberá
hacerse para cada caso de Reservas probadas, probables y posibles. Estos estimados Ñ
deberán presentarse en Dólares constantes y sin ajuste por inflación esperada;

(b) Cualquier propuesta de arreglo para compartir instalaciones o Costos o para ,
mezclar y redistribuir la producción, con Personas fuera del Área Contractual, y, ) :

(e) Programa esperado de devolución del Área Contractual o de cualquier parte de ella.

Fiz

10.

Contrato No. CNH-RO1-1.02-A2/2015

Programas de Administración de Riesgo. Los Programas de Administración de Riesgo
deberán derivar del Sistema de Administración y contener como mínimo:

(a) Una descripción de las medidas y acciones de prevención, monitoreo y mitigación
de los riesgos identificados, analizados y evaluados, así como la mejora del
desempeño de una instalación, o conjunto de ellas, incluyendo planes de
emergencia y contingencia a ser ejecutados conforme a las Mejores Prácticas de la

Industria, y

(b) Las otras consideraciones que determine la Agencia de conformidad con la
Normatividad Aplicable.

Subcontratación. La descripción en detalle razonable de las obras, servicios y Materiales
que van a ser llevados a cabo por Subcontratistas en adición al enfoque del desarrollo
incluyendo un programa para la selección y contratación de Subcontratistas.

Información Adicional. El Contratista deberá incluir en su propuesta de Plan de Desarrollo
cualquier otra información adicional, que considere sea necesaria para una evaluación
completa del Plan de Desarrollo, incluyendo la información que solicite la CNH.

Información Adicional para Modificaciones al Plan de Desarrollo. En caso que el
Contratista desce realizar cambios al Plan de Desarrollo, el Contratista deberá presentar:

(a) Razones detalladas para la modificación propuesta;

(b) Discusión de actividades conducidas desde el Plan de Desarrollo original o desde
la última modificación, según sea el caso, y

(c) Toda la información prevista en este Anexo 9 (0, en su caso, únicamente aquella
información que está siendo modificada).

En el entendido de que en caso que la CNH no apruebe las modificaciones propuestas por
el Contratista al Plan de Desarrollo, el Contratista deberá implementar el Plan de Desarrollo

previamente aprobado.

Contenido Nacional y Transferencia de Tecnología. El Contratista deberá incluir en su
propuesta de Plan de Desarrollo un capítulo que contenga los plazos y las etapas aplicables
para garantizar que se alcanzará la meta de contenido nacional indicada en la Cláusula 18,3.
Asimismo, el Contratista deberá incluir un capítulo que contenga un programa de
transferencia de tecnología. Dichos capítulos se considerarán un compromiso del
Contratista y parte integrante del Contrato,

Información geológica, geofísica y de ingeniería considerada. El Contratista deberá tener a £,
disposición de la CNH la información soporte que utilizó para la propuesta del Plan de
Desarrollo, Dicha información se deberá conservar durante la duración del Contrato. -

pm

4 Ároa Contractual 2 A

Contrato No. CNH-R01-L02-42/2015

ANEXO 10
MODELO DE GARANTÍA DE CUMPLIMIENTO

'y

J d
I Área Contractual 2 h)
SL e

Contrato No. CNH=R01-1.02-A2/20 15

Modelo de Garantía de Cumplimiento

Fecha:
Carta de Crédito Irrevocable Standby No:
De: [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR]) con la presente emitimos esta Carta de Crédito Irrevocable Standby número
(la “Carta de Crédito”) a favor de la Comisión Nacional de Hidrocarburos (el
“BENEFICIARIO”) hasta por la cantidad de EVA$ ( millones de Dólares
00/100 USCY), disponible a la vista en las cajas de [NOMBRE DEL BANCO
EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando que:

(a) (i) ha ocurrido un incumplimiento del Contratista (conforme a la definición de dicho
término en el Contrato) del Programa Mínimo de Trabajo o del compromiso adicional aplicable
en virtud del Contrato para la Extracción bajo la Modalidad de Producción Compartida de fecha

, celebrado entre la Comisión Nacional de Hidrocarburos de México y
[NOMBRE DE LAS EMPRESAS PARTICIPANTES] (el “Contrato”) y (ii) el BENEFICIARIO
tiene derecho conforme al Contrato a realizar una Disposición conforme a la Carta de Crédito por

la cantidad que se requiera sea pagada, o

(b) (i) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo de esta
Carta de Crédito en el sentido de que el BANCO EMISOR/CONFIRMADOR ha decidido no
extender la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un (1) Año, y
(ii) el Contratista (conforme a fa definición de dicho término en el Contrato) no proporcionó, a más
tardar treinta (30) Días antes de la Fecha de Vencimiento, una carta de crédito sustituta, en forma
y sustancia aceptable al BENEFICIARIO, emitida por un banco aceptable al BENEFICIARIO, en
el entendido que en ese caso el BENEFICIARIO tendrá derecho a retirar la cantidad total disponible
conforme a esta Carta de Crédito,

Esta Carta de Crédito cxpirará. el (la “Fecha de Vencimiento”), en la
inteligencia de que tal fecha será prorrogada automáticamente según se indica en las Prácticas
Internacionales en Materia de Cartas de Crédito — ISP98, publicación ICC 590. Esta Carta de
Crédito se prorrogará automáticamente por períodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el BANCO
EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos treinta (30) Días de
anticipación a la Fecha de Vencimiento, mediante escrito entregado en mano con acuse de recibo,
la decisión del BANCO EMISOR/CONFIRMADOR de no renovar esta Carta de Crédito por dicho

período.

2 Área Contractual 2.
Contrato No. CNH-R01-L02-A2/2015

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito, será
honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de la
presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos requeridos. Para
efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto a sábado, domingo u
otro Día en que los bancos estén autorizados o requeridos a cerrar en México.

Esta Carta de Crédito Standby se sujeta a las Prácticas Internacionales en Materia de Cartas
de Crédito — 1SP98, publicación ICC 590, y, en tanto no exista contradicción con ISP98, esta Carta
de Crédito se regirá e interpretará por las leyes de México. Cualquier controversia que surja de la
misma deberá resolverse exclusivamente ante los tribunales federales componentes de México,
con sede en la Ciudad de México, Distrito Federal.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMA DOR deberá decidir, dentro del Día Hábil siguiente si se encontró en orden
la documentación que constituye la Disposición, de acuerdo a las condiciones de esta Carta de
Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta Carta de
Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan el rechazo. El
BENEFICIARIO podrá volver a hacer nuevas presentaciones que cumplan con los términos y
condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO
bajo esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México,

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

3 Área Contractual 2

Contrato No, CNH-R01-L.02-42/2015

ANEXO 11

PROCURA
DE BIENES Y SERVICIOS

ha)

Ñ
1 Área Contractual 2 A ?

Contrato No. CNA-R01-L02-A2/2015

PROCURA DE BIENES Y SERVICIOS

1, Procedimientos de procura de bienes y servicios

Sección L, De la procura de bienes y servicios,

1,1. Para la procura de bienes y servicios, el Operador deberá observar las reglas y bases sobre

la procura de bienes y servicios para las actividades llevadas a cabo al amparo de este
Contrato debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo 11, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

1,2. El Operador deberá observar lo siguiente respecto a las adquisiciones y contrataciones:

I. Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología para la
Medición del Contenido Nacional en Asignaciones y Contratos para la Exploración y
Extracción de Hidrocarburos, así como para los permisos en la industria de
Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

TL. Contratar de preferencia a compañías locales, cuando los servicios ofrecidos por éstas
sean similares en calidad y disponibilidad a los existentes en el mercado internacional
y cuando los precios de sus servicios se encuentren dentro de las referencias o precios

de mercado, y

TI. Adquirir de manera preferente Materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando su cantidad, calidad y fechas de entrega sean
similares a aquellos Materiales, equipo, maquinaria y demás bienes de consumo
disponibles en el mercado internacional y cuando los precios de sus bienes se
encuentren dentro de las referencias o precios de mercado,

Sección IM. Del procedimiento para la contratación de proveedores de bienes y servicios.

1,3,

1,4

Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la mejor
calidad, precio, logística, garantías para los volúmenes de los bienes y servicios que se
requieran a lo largo del proyecto. Para tal efecto, el Operador deberá apegarse a lo señalado
en el presente Ánexo y en su caso presentar la documentación correspondiente con la

“ finalidad de demostrar que la contratación de dichos bienes y/o servicios no fue pactada

por encima de referencias o de precios de mercado.

Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán ser
convenidos de forma integrada, siempre y cuando represente una mayor garantía de
suministro y un mayor beneficio económico asociado.

2 Área Contractual 2

MET
Contrato No, CNH-R01-1,02-A2/2015

Las bases o pliego de requisitos de los términos de referencia de los concursos o licitaciones
deberán establecer las condiciones de naturaleza jurídica, de capacidad económica,
financiera, técnica, de experiencia u otros que deban de cumplir los concursantes o
licitantes para participar en los mismos. El Operador no deberá establecer requisitos que
impidan y difículten la participación de las empresas o que atenten contra la igualdad de

los postulantes,

1.5. En cualquier caso, los procesos de concurso o licitación se deberán llevar a cabo bajo los
principios de transparencia, máxima publicidad, igualdad, competitividad y sencillez, El
Operador podrá prever distintos mecanismos de adjudicación, En los procesos de concurso
o licitación se deberán contemplar criterios de desempate, los cuales se incluirán en las
bases del concurso o licitación correspondientes.

El Operador deberá observar lo siguiente:

I. Para contratos o adquisiciones con un valor menor o igual a $1,000,000 USD (un millón
de Dólares) o su equivalente en moneda nacional, el Operador tendrá libertad de
determinar los procedimientos y métodos para elegir al proveedor que considere
adecuado. El Operador deberá conservar la información, documentación y/o evidencia
con la cual se demuestre para efecto de las operaciones relacionadas con dicha
subcontratación o adquisición celebradas con partes relacionadas, tanto residentes en
territorio nacional como en el extranjero, fueron determinadas considerando los precios
y montos de contraprestaciones que hubieran utilizado con o entre partes
independientes en operaciones comparables. Tratándose de operaciones con terceros
que estén sujetas a acuerdos de procura o suministro de carácter regional o global, el
Operador deberá conservar la información, documentación y/o evidencia de que dichas
operaciones fueron llevadas a cabo bajo referencias de mercado y que, en su caso, los
beneficios derivados de dichas contrataciones se reflejen en menores Costos por

recuperar;

II. Para contratos o adquisiciones con un valor mayor a 51,000,000 USD (un millón de
Dólares) e inferior o igual a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en moneda nacional, el Operador deberá contar con al menos tres (3)
cotizaciones para el bien o servicio contratado. En caso que el valor de la cotización
elegida sea superior en un cinco por ciento (5%) a la cotización de menor precio que se
encuentre en referencias o precios de mercado, el Operador deberá justificar la razón
por la cual optó por dicha cotización y los criterios técnicos y económicos
considerados. En el caso que, como resultado de realizar el proceso anteriormente
descrito, el proveedor elegido sea una parte relacionada, el Operador deberá hacer
entrega del contrato relativo a la operación y el Estudio de Precios de Transferencia
correspondiente a la Secretaría de Hacienda y a la CNH, a través de los sistemas del

Fondo; y

111, Para contratos o adquisiciones con un valor mayor a $20,000,000 USD (veinte millones
de Dólares) o su equivalente en moneda nacional, el Operador deberá realizar una y)
1

Da AN
A

[Ops] 3 Área Contractual 2

2
Contrato No. CNH-R01-1.02-A2/2015

licitación o concurso público internacional, en el cual otorgue el mismo trato a todos
los participantes y elija aquel que ofrezca las mejores condiciones económicas. En caso
que elija una propuesta que no signifique el menor precio, deberá justificar la razón de
la elección y los criterios técnicos y económicos considerados.

Se deberá considerar como primer mecanismo de adjudicación la licitación o concurso
público internacional, con el propósito de promover la participación del mayor número
de oferentes calificados, de modo que se obtengan las mejores condiciones del
mercado.

Asimismo, el Operador deberá asegurar a todos los participantes el mismo tratamiento,
de modo que exista una competencia efectiva, evitando todo tipo de preferencias o
discriminaciones que favorezcan o perjudiquen a unos en detrimento o beneficio de
otros. También deberá establecerse una clara identificación del objeto concursado o
licitado, las condiciones del servicio o entrega de los bienes y/o servicios para
determinar los términos del futuro contrato, En la medida que los bienes y/o servicios
se concursen o liciten, se deberá evitar restricciones innecesarias que reduzcan el
número de concursantes o licitantes calificados.

El método de concurso o licitación deberá contemplar preferentemente que las ofertas
se presenten por escrito y en sobres cerrados dentro de los plazos establecidos,
debiendo estar firmadas por los representantes legales de los oferentes y cumplir los
requisitos establecidos en los documentos del concurso o licitación.

Dichos concursos o licitaciones deberán prever los procedimientos para la selección
del ganador y para la resolución de controversias que permita la defensa o impugnación

de los oferentes.

Una vez concluido el procedimiento del concurso o licitación correspondiente, el
Operador deberá presentar un informe detallado sobre las condiciones en las que se
desarrolló el concurso o licitación, la evaluación y comparación de las ofertas y los
fundamentos en que se basó la adjudicación del contrato. Asimismo, deberá proveer
copia certificada del contrato y el reporte del concurso o licitación correspondiente a
la Secretaría de Hacienda a través de los sistemas del Fondo. En su caso, el Operador
deberá proporcionar un análisis comparativo de las propuestas por parte de los
participantes y las razones por las cuales se eligió al ganador, así como los términos
técnicos, comerciales y contractuales de las propuestas.

El Operador no deberá fraccionar de forma innecesaria los procesos de adquisición o
contratación con el objeto de evitar los umbrales establecidos en este apartado.

Los umbrales a los que se refiere el presente numeral se actualizarán en el mes de enero,
conforme a la variación del Índice de Precios al Productor de Estados Unidos de América
publicado por el Bureau of Labor Statistics de los Estados Unidos de América, con
identificación WPU00000000 sin ajuste estacional, que corresponde al índice de todas las +,
mercancías, o en su caso, el que lo sustituya por decisión de la institución emisora. En caso , ,

ps

4 Área Contractual 2

A a
LC

Contrato No. CNH-ROI-L02-A2/2015

de ajustes o revisiones a dicho Índice de precios, prevalecerá la primera versión publicada.
En caso de modificación a la referencia de Índice, la Secretaría de Hacienda deberá dar a

conocer la nueva referencia que sea representativa para tales efectos,

1.6. En el caso que en alguna contratación conducida bajo los procedimientos referidos en las
fracciones II y HI del numeral anterior, los Costos se incrementen debido a circunstancias
no previstas, el Operador deberá observar lo siguiente:

l.. Si los Costos se incrementan en un monto igual o menor a cinco por ciento (5%)
pero no se encuentran por encima de referencias o de precios de mercado, de
acuerdo a los análisis realizados previamente, no será necesario justificar dicho

aumento;

11. Si los Costos se incrementan en un monto mayor a cineo por ciento (5%) pero no
se encuentran por encima de referencias o de precios de mercado, de acuerdo a los
análisis realizados previamente, será necesario justificar dicho aumento; y

11. En caso que el aumento en los Costos se ubique por encima de referencias o de
precios de mercado, la parte del Costo fuera de rango no se considerará como Costo
Recuperable,

1.7. El Operador podrá asignar directamente el contrato o adquisición a una parte relacionada
o a un tercero, sin necesidad de concursar o licitar, siempre y cuando demuestre
previamente que la propuesta entregada por su parte relacionada o tercero ofrece un precio
o contraprestación que no se encuentra por encima de referencias o de precios de mercado,
montos de contraprestaciones o margen de utilidad de mercado razonables, conforme el
procedimiento del método intercuartil conforme a la Normatividad Aplicable y que, en su
caso, los beneficios derivados de dichas contrataciones se reflejen en menores Costos por

recuperar.

En caso que bajo una verificación contable y financiera se identifique que el valor del
precio se encuentra por encima de referencia o precio de mercado, la diferencia no será

considerada como Costo Recuperable,

En el caso de contratar bienes y/o servicios cuyos precios estén regulados por el Estado y
no exista otra opción de compra, el Operador podrá realizar dichas contrataciones sin

necesidad de concursar o licitar y sin realizar estudios previos.
1.8. Si en lugar de optar por realizar alguna contratación bajo los procedimientos 11 y 111 del
numeral 1.5, el Operador asigna directamente la procuración de bienes y/o servicios a una

parte relacionada o un tercero, en caso de incrementos de Costos se aplicarán los criterios
establecidos en el numeral 1.6 del presente Anexo.

5 Área Contractual 2 A y

Contrato No, CNH-R01-L02-A2/2015

Todo análisis o estudio que tenga como objetivo mostrar que la adquisición o contratación se
encuentra a valores de referencia para operaciones con terceros o a precios de mercado para partes
relacionadas, deberá ir acompañado de toda la información que permita replicar los resultados
obtenidos, así como los criterios seguidos en su elaboración. En caso que la información que el
Operador provea sea insuficiente para que la Secretaría pueda replicar los resultados obtenidos, la
diferencia por encima del valor de la mediana del Costo de que se trate, conforme el procedimiento
del método intercuartil conforme a la Normatividad Aplicable, no será considerado como Costo

Recuperable. A

6 Árca Contractual 2

Contrato No. CNH-RO/-L02-A2/2015

ANEXO 12

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN
DE CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO Y DE SU PAGO

1 Árca Contractual 2 4)
Contrato No, CNH-RO1-L02-A2/2015

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN DE
CONTRAPRESTACIONES DEL FONDO MEXICANO DEL PETROLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO Y DE SUPAGO

1. — Procedimientos

1.1. El Fondo constituirá y administrará un registro en el que todo Contrato para la Exploración
y Extracción de Hidrocarburos debe quedar inscrito. El Fondo dará a conocer los requisitos
que deberá cumplir el Contratista para llevar a cabo dicho registro. Dichos requisitos serán,

al menos:
(a) Solicitud de inscripción respectiva;
(b) Copia certificada del contrato correspondiente, así como cualquier modificación al mismo;

(c) Instrumento público que acredite la personalidad del representante legal. Para el caso de
que se trate de un Consorcio, las Empresas Participantes deberán designar un representante
común que tendrá la relación con el Fondo;

(d) Tratándose de consorcios, el instrumento público que acredite la personalidad del
Operador, así como la participación y la personalidad de cada una de las Empresas

Participantes,

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta pueda
inscribir el Contrato en el registro que el Fondo ponga a su disposición y de acuerdo a los
lineamientos emitidos por el mismo.

1.2 A más tardar tres (3) Días Hábiles después de haber cumplido todos los requisitos para la
inscripción del Contrato en el registro, el Fondo entregará una constancia de inscripción al
Contratista.

1,3 El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones a favor del Contratista a las que tenga derecho en virtud del presente |
Contrato, sólo si se cumplen los requisitos de inscripción y se emite la constancia respectiva,

El Fondo y sus representantes no incurrirán en responsabilidad alguna en caso que un |
Contrato no pueda ser inscrito en el registro como consecuencia de algún incumplimiento

con los requisitos de inscripción,

1.4 Para el pago de Contraprestaciones que resulten del presente Contrato a un consorcio, el y
Contratista deberá notificar al Fondo la forma en la que se realizará dicho pago, conforme al |
acuerdo de operación conjunta que las Empresas Participantes hayan suscrito y que sea
aprobado por la CNT:

(a) Que cada Empresa Participante reciba las Contraprestaciones en la proporción que le

corresponda, o /
3 gn

2 Árca Contractual 2 A

A |

1.5

1.7

1.9

Contrato No, CNH-R01-1,02-A2/2015

(b) Que las Contraprestaciones sean entregadas al Operador para que éste las distribuya entre
las Empresas Participantes en las proporciones respectivas.

El Fondo adininistrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por los Contratistas conforme a los contratos respectivos y
cumplir con sus fines, El Fondo dará a conocer a través de su página de internet los medios,
protocolos, catálogos, formatos y demás especificaciones para poder cargar
electrónicamente esta información en dicho sistema informático, incluyendo la suscripción
por medio de la firma electrónica avanzada (FIEL).

A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro de la
producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los Costos y
demás elementos necesarios para la determinación de las Contraprestaciones. Con base en
la información proporcionada por los Contratistas y la CNH, el Fondo realizará el cálculo de
las Contraprestaciones que correspondan al Estado, Lo anterior será sin prejuicio de (i) las
facultades de verificación por parte de la Secretaría de Hacienda, y (ii) las facultades para la
administración y supervisión de los Contratos de la CNH, en el ámbito de sus respectivas
atribuciones, respecto del cumplimiento de las obligaciones contraídas por los Contratistas,
Previo al cálculo, el Fondo podrá realizar las consultas que considere pertinentes ante la
CNH o la Secretaría de Hacienda, a efecto de verificar el efectivo cumplimiento de las
obligaciones contraídas por parte de los Contratistas.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato, así
como información sobre producción, precios, Costos registrados, contraprestaciones, entre

otros.

El Fondo realizará el cálculo de las Contraprestaciones con base en la información que el
Contratista haya registrado al cierre del plazo de conformidad con los procedimientos de
recepción de información establecidos por el Fondo, sin que ello implique una declaración
de validación o verificación de la misma, por lo que dicho cálculo no limita las funciones de
revisión, validación y verificación de dicha información y su documentación de soporte
previstas en el presente Contrato. La Secretaría de Hacienda, ejerciendo sus funciones de
verificación, podrá revisar la información registrada y la documentación de soporte y, en su
caso, determinará los ajustes a favor del Estado o del Contratista según corresponda, de
conformidad con el Contrato. Cualquier información que no haya sido registrada con el
Fondo durante el período de recepción se tendrá como no presentada. Excepcionalmente, el
Operador podrá registrar y en su caso presentar la información de soporte correspondiente
hasta sesenta (60) Días Hábiles después de la recepción de los comprobantes
correspondientes por parte del Operador, para el cálculo de Contraprestaciones posteriores
de conformidad con los procedimientos de recepción de información establecidos por el

Fondo.

A través del sistema informático desarrollado por el Fondo, el Contratista, por conducto del
Operador, podrá revisar y en su caso remitir observaciones al cálculo de las

3 Área Contractual 2 A S
¿

gan
1.10

1.12

1.13

114

Contrato No. CNH-R01-L02-42/2015

Contraprestaciones que realice el Fondo. El Fondo recibirá las observaciones del Operador
a partir del décimo séptimo Día Hábil del Mes, y durante los siguientes dos (2) Períodos, a
través de los medios que el Fondo ponga a disposición del Operador para este propósito. A
partir del análisis de las observaciones del Operador, el Fondo podrá determinar que las
Contraprestaciones no incorporaron toda la información disponible para su determinación y
deberá notificar a la Secretaría de Hacienda para que ésta ejerza sus facultades en materia de
verificación y, en su caso, determine los ajustes aplicables a favor del Estado o del
Contratista, según corresponda, de conformidad con el Contrato.

El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el Contratista
tenga derecho en términos del presente Contrato de conformidad con el procedimiento

establecido en el numeral 9.8 del Anexo 3.

El Fondo establecerá los horarios de recepción de notificaciones y avisos previos. La entrega
de los recursos y el pago de Contraprestaciones en efectivo en favor del Estado, sólo podrán
realizarse por medios electrónicos y utilizando sistemas de pagos relevantes, en las cuentas
y a través de los mecanismos que para tal efecto publique el Fondo.

El Contratista, por conducto del Operador deberá transferir a la cuenta del Fondo los ingresos
por enajenación de activos cuyos Costos hayan sido recuperados conforme al Contrato a más
tardar diez (10) Días Hábiles posteriores a la liquidación de la venta.

En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se suspenderán
hasta que cese el Caso Fortuito o Fuerza Mayor.

Cada Empresa Participante, por conducto del Operador, deberá entregar al Fondo los
reportes contables de beneficios económicos elaborados de conformidad con la
Normatividad Aplicable, considerando para tal efecto los lineamientos que emita la
Comisión Nacional Bancaria y de Valores para que empresas emisoras reporten, para efectos
contables y financieros, los Contratos y los beneficios esperados de los mismos.

Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la Estabilización y
el Desarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC

MÉXICO, DISTRITO FEDERAL

Ref: Solicitud de Inscripción

Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el “Fideicomiso”), celebrado el 30 de septiembre del 2014 por la
Secretaria de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como
fiduciario.

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren aquí
definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso,

4 Árca Contractual 2

—

4

pps
A ; !

)
Contrato No. CNH-RO1-L02-A2/2015

Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este medio
solicitamos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud de
Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud de
Inscripción los siguientes documentos e información:

(1) Copia Certificada del (Contrato/ Título de Asignación), como Anexo A; y

(ID El suscrito, [Nombre Completo del Representante Legal], [Cargo], en relación con el
Fideicomiso, certifico que: (i) las personas cuyos nombres se enlistan a continuación
(las “Personas Autorizadas”) se encuentran debidamente facultadas para suscribir en
representación del [Contratista/ Asignatario] cualesquiera documentos y notificaciones
de conformidad en los términos y condiciones del Fideicomiso; (ii) la firma autógrafa
que aparece en esta certificación al lado del nombre de las Personas Autorizadas, es la
firma con la que se ostentan; y (iii) el Fiduciario únicamente deberá reconocer como
válida la documentación firmada por las Personas Autorizadas; y

NOMBRE FIRMA TELÉFONO CORREO
ELECTRÓNICO

(III) Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicomiso, por
este medio se informa que dichas cantidades deberá ser depositadas en la cuenta []

[Contratista/Asignatario]

Por. []
, Cargo: []
j "Esta fracción únicamente deberá incluirse en las Solicitudes de Inscripción presentadas por los
7 Contratistas cuyos contratos contemplen el pago en efectivo de las contraprestaciones que en su
caso les correspondan, y

pa /

5 Área Contractual 2

Contrato No. CNH-RO!-L02-A2/2015

ANEXO 13

USO COMPARTIDO DE INFRAESTRUCTURA

e
par
A

1 Área Contractual 2

L
Contrato No. CNH-RO1-L02-A2/2015

ANEXO 13
USO COMPARTIDO DE INFRAESTRUCTURA

1. Disposiciones Generales.

Li.

Para efectos de este Anexo 13, se considerará que:

(a) El Contratista actúa como prestador de servicio cuando haya desarrollado la
infraestructura al amparo del Contrato y la utilice para asistir a un tercero usuario —
contratista o asignatario —, a cambio de un pago conforme lo establecido en este

Anexo 13.

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el Contratista
un contrato para el uso compartido de la infraestructura desarrollada por el

Contratista al amparo del Contrato,

2. Evaluación de capacidad disponible.

2.1,

2.2.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea la
construcción de nueva infraestructura de Recolección, desplazamiento y logística de
Hidrocarburos sin procesar, fuera del Área Contractual, el Operador tendrá la
obligación de llevar a cabo un análisis de mercado, a fin de detectar las posibles
necesidades «e capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía. De conformidad con la
regulación aplicable al transporte y al Almacenamiento, el Operador y las Empresas
Participantes no podrán realizar dichas actividades de manera directa conforme a su

objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada, y la construcción de la misma se retrasara
por no contar con las garantías de compra, conforme al plazo máximo que se señale en
el Plan de Desarrollo aprobado por la CNH, el Operador podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo por
su cuenta y al amparo del presente Contrato. Sin menoscabo de lo anterior, el
Contratista, a través del Operador, deberá poner a disposición dicha infraestructura
cuando sea técnicamente posible, conforme a lo establecido en los numerales 3 y 4 de

este Anexo 13.

3, Uso compartido de las instalaciones desarrolladas al amparo del Contrato.

3.1

Las instalaciones desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo

A

* 2 Área Contractual 2
3,2,

33.

34,

Contrato No, CNH-RO1-1,02-42/2015

cual el Contratista, por conducto del Operador, deberá facilitar y compartir dicha
infraestructura, conforme a lo siguiente:

(a) El Contratista, a través del Operador, podrá pactar con algún tercero interesado el
acceso a las instalaciones desarrolladas al amparo del Contrato para su uso
compartido, en cuyo caso tendrá el carácter de prestador de servicio, a cambio de
un pago que no podrá ser mayor al determinado conforme a la metodología para el
cálculo de tarifas máximas establecida en el numeral 4 del presente Anexo 13.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para la
celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos en el
inciso siguiente, La decisión de la CNH será vinculante para ambas partes.

(c) El uso compartido de infraestructura deberá ser no indebidamente discriminatorio
y estará sujeto a:

i. la disponibilidad de capacidad volumétrica de los sistemas y la factibilidad
técnica.

ii. los umbrales mínimos de calidad empleados por el Operador en la
infraestructura del Contratista.

E! Contratista, a través del Operador y los terceros interesados deberán establecer los
términos y condiciones para su acceso, sujeto a los principios establecidos en el inciso
(c) del numeral anterior y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista, a través del Operador como el Usuario,
cuenten con las cantidades y calidades de Hidrocarburos equivalentes a los entregados
en el punto de interconexión, sin menoscabo de los ajustes volumétricos en el punto
de salida, para compensar pérdidas o ganancias en calidad.

Los términos y condiciones deberán ser aprobados por la CNH, previo a su suscripción.

Los terceros interesados en el uso compartido de la infraestructura a que se refiere este
numeral (3) deberán presentar la solicitud correspondiente a! Contratista, a través del
Operador. Estas solicitudes estarán sujetas a las reglas de utilización de la capacidad,
según se establezca en la Normatividad Aplicable.

El Contratista, a través del Operador, permitirá el uso compartido de la infraestructura
con base en los términos y condiciones pactadas con el Usuario, las cuales se incluirán

en el contrato que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el Operador
y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos

3 Área Contractual 2

A
3,5.

3.6.

3.7.

4, Tarifa

4.1.

Contrato No. CNH-R01-L02-A2/2015

impedimentos. Si el Opcrador y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la

CNH será vinculante para ambas partes.

En caso que el Operador niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al

momento de negar el acceso. .

En el supuesto que el Operador atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine.
El Operador deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso,

En caso que el Contrato del Contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida, El Usuario seguirá obligado a realizar el pago conforme la
tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del tercero

Operador que determine la CNH,
unitaria máxima por el uso compartido de infraestructura

El costo para el Usuario por el uso de la infraestructura compartida estará a lo
siguiente;

(a) El costo para el Usuario será el resultado de multiplicar la tarifa unitaria pactada
por el volumen manejado en la infraestructura del prestador de servicio.

(b) La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor a la

tarifa unitaria máxima determinada conforme este numeral 4. En caso que el

Contratista y el Usuario sean partes relacionadas, la determinación de los

componentes de la fórmula de la tarifa unitaria máxima deberá seguir las reglas

relativas a los precios de transferencia establecidas en el Anexo 4,

(c) En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los costos
de operación y mantenimiento asociados a dicha infraestructura adicional para el
manejo eficiente de volumen del Usuario en la infraestructura existente,

(d) La operación y mantenimiento de la infraestructura compartida, así como
construcción e instalación de la infraestructura adicional requerida para la

A

4 Árca Contractual 2

4.2,

43,

Contrato Na, CNH-R01-1,02-A2/2015

interconexión, serán realizadas por el Operador y financiadas por el Contratista.

En su caso, los costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

o ES
Tlax U1=D Nano NoJ] [04 x(1=D" Vta Na oe
Donde:

M, = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de la
infraestructura en el Período t.

lo = Inversión realizada originalmente por el Contratista para desarrollar la

infraestructura objeto del contrato para el uso compartido de la infraestructura, en
Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la Zo,

No = Vida contractual en Años que opera la infraestructura asociada a la /o, contando
a partir del Período en que se finaliza la construcción de dicha infraestructura y hasta

el final del Contrato del Contratista.

la = Inversión adicional en infraestructura realizada por el Contratista para prestar el
servicio al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la 4. En su caso, esta capacidad
anual considerará la capacidad incremental que brinde la / a la infraestructura original
asociada a lo.

Na = Vida contractual en Años que opera la infraestructura asociada a fa, contando a
partir del Período en que se finaliza la construcción de dicha infraestructura y hasta el
final del Contrato del Contratista.

0; = Costos de operación y mantenimiento en los que incurre el Contratista, asociados
a la lo, en Dólares por unidad de volumen manejada en dicha infraestructura en el
Periodo £.

A¿ = Costos de operación y mantenimiento en los que incurre el Contratista, asociados
a la 1, en Dólares por unidad de volumen manejada en dicha infraestructura cn el
Período t.

1 = Tasa impositiva igual a 30%,

,= Fórmula del valor presente de una anualidad de N; períodos con un
rendimiento r. »)

5 Área Contractual 2

y

¿

Contrato No. CNH-R01-L02-A2/2015

1- (141

Oir -

+ =Tasa de rentabilidad nominal, equivalente a 10.81%. A

6 Área Contractual 2
Contrato No, CNTT-RO1-L02-A2/2015

ANEXO 14
CONVENIO PRIVADO DE PROPUESTA CONJUNTA

A I
| 05)
1 Area Contractual 2
AF

Contrato No. CNH-R01-L02-42/2015

RONDA 1 | AGUAS SOMERAS = PRIMERA CONVOCATORIA
BASES DE LA LICITACIÓN CHH-RO1-101/2014

0 000002 7(
FORMATO CNH 4 CONVENIO PRIVADO DE PROPUESTA CONJUNTA
CONVENIO PRIVADO DE PROPUESTA CONJUNTA, que celebran PAN

' representada por Daniel Ciaffone y Gonzalo Fratini

Ann presentada por

AMERICAN ENERGY
Lagos; y ESP HIDROCARBUROS Y SERVICIOS
Sergio Fernando Pesavento (los "Integrantes”), respectivamente, para presentar
una propuesta. conjunta en la Licitación CNH-ROL-LO1/2014. referente a la
adjudicación de Contratos de Producción Compartlda para ta Exploración y
Extracción de Midrocarburos en Aguas Someras - Primera Convocatoria, de
conformidad con la Convocatoria CNHEROI-COM20H, publicada: por la
lembre de 2014,

nal de Hidrocarburos en el DOF el día HL de «

Comisión
al tenor de lax siguientes declaraciones y cláusulas:

DECLARACIONES

1. Declara la Compañía PAN AMERICAN ENERGY 1.

conforme a las leyes del Estado de

LI, Que es una sociedad constituida
Delaware, Estados Unidos de América, y acredita su legal existencia con el
cenificado de vigencia de la sociedad, otorgado por Jelfrey W. Hulloc
Secretario de Estado del varía de Estado

del Estado de Delaware,

'stado de Delaware, inscrito en la Sec

Estados Unidos de América.

12, Que su domicilio se encuentra ubicado en 2711 Centerville Road, Suite 400,

Wilmington, New Castle County, Delaware 19808, Estados Unidos de América.

13, Que los señores Daniel Ciaffone y Gonzalo Fratini Lagos, acreditan su

a personalidad y facultades, mediante cl poder de fecha 8 de abril de 2015,
O certificado en la Ciudad de Buenos Aires, Argentina, por el escribano María
Cristina Pérez Soto, titular del Registro Notarial 1976, mediante acta de

2 Área Contractual 2

Contrato No. CNH-RO1-L02-A2/2015

> RONDA 1 | AGUAS SOMERAS - PRIMERA CONVOCATORIA
cogoo271 BASES DE LA LICITACIÓN CHH-RO1-101/2014 O

certificación de firmas número F01 1405828, manifestando bajo protesta de decir

verdad que no le han sido revocadas, ni limitadas o modificadas en forma alguna.

ala fecha en que se suscribo el presente convento.

M. Declara la Compañía E £ P HIDROCARBUROS Y SERVICIOS S.A. DEC

11.1, Que es una sociedad constituida conforme a las leyes de los Estados Unidos
Mexicanos, y acredita su legal existencla con el testimonio de la escritura de
constitución de la sociedad, otorgada ante el notario Roberto Nuñez y Bandera,
titular de la Notaría Pública Número Uno del Distrito Federal.

lo en Pasco de la Reforma N” 505, Piso

illo se encuentra ubie:

1.2, Que su don
32, Colonia Cuauhtémoc (Delegación: Cuauhtémoc), CP 06500, México, Distrito

Federal.

1.3. Que el señor Sergio Fernando Pesavento,
facultades, mediante el poder de fecha 7 de abril de
escritura pública número 73379, otorgada en la Ciudad de México ese mismo día,

to Federal,

edita su personalidad y PS
2015, el cual consta en

ante la fe del titular de la Notaría Pública Númeco Uno del Di

manifestando bajo protesta de decir verdad que no le han sido revocadas, ni

limitadas o modificadas en forma alguna, y la fecha en que se suscribe el presente

convento,
JV. Los Integrantes declaran:

1V.1. Que están de acuerdo en formalizar el presente convento con el objeto de
pi tación;

¡par conjuntamente en términos de lo previsto en las Bases de la Li

1V,2, Que señalan como domicilio común el ubicada en Calzada Legaria 549,
Torre |, piso 4%, Colonia 10 de Abril, Delegación Miguel Hidalgo, C.P. 11520,
D.F, México, y como dirección de correo electrónico común para ofr y recibir

notificaciones delaffone ás pan-energy.com y Sergio. Pesavento eypdev.com.

1V.2. Que están de acuerdo en obligarse, al tenor de las siguientes: Oo

3 Área Contractual 2

Contrato No. CNH-RO1-L02-A2/2015

RONDA 1 | AGUAS SOMERAS - PRIMERA CONVOCAN) O 2 7 £

BASES DE LA LICITACIÓN CHM-RO1-101/2014

CLÁUSUL

de

PRIMERA: Objeto. Los Integrantes convienen en agruparse con el obje
¡ón bajo la figura de

presentar una Propuesta conjunta para participar er

Licitante Agrupado,

EGUNDA: Actividades y responsabllidades que cada Compañía se obliga a
ante Ganador un Licitante Agrupado,

Si
ejecutar y asumle. En caso de resultar Lic

los Integrantes se obligan a lo siguiente:

E Pan American Energy LLC se obliga a ejecutar las tarcas propias del

Operador, dirigir, asumir la representación y la conducción de la ejecución del
plan de exploración y, en su caso. del plan de desarrollo para la extracción de los
hidrocarburos, conforme los términos del modelo de Contrato para la Explor
ión Compartida

y Extracción de Hidrocarburos bajo la Modalidad de Produ
4, así como todas aquellas

«dentro de las Bases de la Licitación CNH-ROI-LO1/2
ionado contrato,

actividades necesarias para el adecuado cumplimiento del me:

1. E 8 P Hidrocarburos y Servicios S.A, de C.V. se obliga a ejecutar las

jones de apoyo y cumplir con los aportes que le scan requeridos por el

Opstador, para el adecuado cumplimiento del contrato mencionado en el inciso

anterior.

RUERA: Designación del representante común para la presentación de la

Propuesta. Los Integrantes convienen que la compañía EXP. Hidrocarburos y
¡ón de la

los SAA, de C.V,, será el representante común para la preso

Hidrocarburos y

Eo tal virtud, los representantes legales de E
. de C,V,, los señores Sergio Fernando Pesavento, Néstor Hugo

Lagos, Andrés Ignacio Traversaro, Daniel ,

Suarez, tendrán las facultades necesarias y /

Falivene, Gonzalo Alfiedo Er,

Gustavo Ciallone, y Diego Mart

le

4 Área Contractual 2

far

A

Contrato No. CNH-RO1-L02-A2/2015

010027 RONDA 1 | AGUAS SOMERAS - PRIMERA CONVOCATORIA
BASES DE LA LICIFACIÓN CNI-RO1-L01/2014 []

suficientes para actuar ante la Convocante, en nombre y representación de los

Integrantes, en todos y cada uno de los actos y etapas de la y los que de

ibir toda

ella se deriven, así como para firmar toda clave de documentos y reci

clase de notificaciones incluyendo las de carácter personal, conforme a lo descrito
en el poder notarial o instrumento público que les sea otorgado para tales efectos,

mismo que se adjunta al presente convenio como ANEXO ÚNICO,

QUINTA: Porcentaje de Participación. Los Integrantes del Licitante Agrupado o
establecen que el porcentaje de participación que les corresponderá del Contrato,

será de la siguiente forma:

1.60% Pan American Energy Li

Il. 40% ESP Hidrocarburos y Servicios S.A. de C,V.

VA: Obligación Conjunta y Solidarla, Los Integrantes se obligan en forma
junta y solidaria entre sí y ante la Convocante, a hacer frente a todas las

SS

cluyendo la suscripción del Contrato

obligaciones que resulten de la Licitación

correspondiente,

SÉPTIMA: Confidencialidad de la Joformación. Los Integrantes no podrán
divulgar la Información Confidencial que obtengan del Cuarto de Datos de Aguas

y Someras - Primera Convocatoria, sin autorización expresa de la Convocante, 1)

»
pr

5 Área Contractual 2

Contrato No. CNH-R01-L02-A2/2015

sona 1 1 acuas someras - pmena convoca WA) 00 274
BASES DELA LICITACIÓN CNM-RO1-L01/2014

1

presente Convenio Privado de Propuesta Conjunta se firma por los Integrantes

en dos ejemplares originales, en la Ciudad de México, Distrito Federal, a los 14

días del mes de abiil de 2015.

Compañía: 4 Cia
Pan American Energy LLO AA

Daniel Gustavo Ciatfone

Representanie legal

Gonzalo Alfredo Frarini Lagos

Representante legal

Compañía: ZII
al. >

ESP Mldrocarburos y Servicios S.A. de CV.

Sergio Fernando Pesavento

Representante fegal

6 Área Contractual 2

pu

